Exhibit 10.1
 
AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT
 
 
THIS AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT (this
“Agreement”) is made this 19th day of August, 2010, by and among VSE
CORPORATION, a corporation organized under the laws of the State of Delaware
(“VSE”), ENERGETICS INCORPORATED, a corporation organized under the laws of the
State of Maryland (“Energetics”), VSE SERVICES INTERNATIONAL, INC., a
corporation organized under the laws of the State of Delaware (“VSI”),
INTEGRATED CONCEPTS AND RESEARCH CORPORATION, a corporation organized under the
laws of the District of Columbia (“ICRC”), G&B SOLUTIONS, INC., a corporation
organized under the laws of the Commonwealth of Virginia (“G&B”), AKIMEKA, LLC,
a limited liability company organized under the laws of the State of Hawaii
(“AK”), jointly and severally (each of VSE, Energetics, VSI, ICRC, G&B, and AK,
a “Borrower”; and collectively, the “Borrowers”), CITIZENS BANK OF PENNSYLVANIA,
a bank chartered in the Commonwealth of Pennsylvania, its successors and assigns
(“Citizens”), SUNTRUST BANK, a banking corporation organized under the laws of
the State of Georgia, its successors and assigns (“SunTrust”), each other
financial institution which is a party to this Agreement, whether by execution
of this Agreement or otherwise (collectively, the “Lenders” and individually, a
“Lender”) and CITIZENS BANK OF PENNSYLVANIA, a bank chartered in the
Commonwealth of Pennsylvania, its successors and assigns, in its capacity as
both collateral and administrative agent for the Lenders (the “Agent”).
 
 
RECITALS
 
 
A.           VSE, Energetics, VSI, ICRC, G&B, Agent, and Lenders are parties to
that certain Business Loan and Security Agreement, dated August 26, 2009 (as
amended, modified, restated, substituted, extended, and renewed from time to
time, the “Existing Loan Agreement”) pursuant to which the Borrowers have an
existing revolving line of credit with the Lender in the current maximum
principal amount of Fifty Million Dollars ($50,000,000) (the “Existing Revolving
Loan”).
 
 
B.           The Borrowers have requested that the Agent and the Lenders amend
and restate the Existing Loan Agreement to (i) extend the maturity date of the
Existing Revolving Loan, (ii) make available to Borrowers a senior secured term
loan in the principal amount of Twenty Million Dollars ($20,000,000) to be used
by Borrowers in connection with the Purchase Agreement Transaction, (iii) add AK
as a joint and several co-borrower and co-obligor under the Loan Agreement, and
(iv) make certain other changes all as set forth herein.
 
 
C.           The Borrowers, Agent, and Lenders have agreed, pursuant to this
Agreement, to amend and restate the Existing Loan Agreement in its entirety,
upon the terms and subject to the conditions set forth in this Agreement.
 
 
AGREEMENTS
 
 
NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree to amend
and restate the Existing Loan Agreement in its entirety as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
 
Section 1.1 Certain Defined Terms.
 
As used in this Agreement, the terms defined in the Preamble and Recitals hereto
shall have the respective meanings specified therein, and the following terms
shall have the following meanings:
 
 
“Account” individually and “Accounts” collectively mean all presently existing
or hereafter acquired or created accounts, accounts receivable, health care
insurance receivables, contract rights, notes, drafts, instruments, acceptances,
chattel paper, leases and writings evidencing a monetary obligation or a
security interest in, or a lease of, goods, all rights to receive the payment of
a monetary obligation or other consideration under present or future contracts
(including, without limitation, all rights (whether or not earned by
performance) to receive payments under presently existing or hereafter acquired
or created letters of credit), or by virtue of property that has been sold,
leased, licensed, assigned or otherwise disposed of, services rendered or to be
rendered, loans and advances made or other considerations given, by or set forth
in or arising out of any present or future chattel paper, note, draft, lease,
acceptance, writing, bond, insurance policy, instrument, document or general
intangible, and all extensions and renewals of any thereof, all rights under or
arising out of present or future contracts, agreements or general interest in
goods which gave rise to any or all of the foregoing, including all commercial
tort claims, other claims or causes of action now existing or hereafter arising
in connection with or under any agreement or document or by operation of law or
otherwise, all collateral security of any kind (including, without limitation,
real property mortgages and deeds of trust), Supporting Obligations, letter of
credit rights and letters of credit given by any Person with respect to any of
the foregoing, all books and records in whatever media (paper, electronic or
otherwise) recorded or stored, with respect to any or all of the foregoing and
all equipment and general intangibles necessary or beneficial to retain, access
and/or process the information contained in those books and records, and all
Proceeds (cash and non-cash) of the foregoing.
 
 
“Account Debtor” means any Person who is obligated on a Receivable and “Account
Debtors” mean all Persons who are obligated on the Receivables.
 
 
“ACH Transactions” means any cash management or related services by the Agent
for the account of any of the Borrowers pursuant to agreement or overdrafts.
 
 
“Additional Borrower” means each Person that has executed and delivered an
Additional Borrower Joinder Supplement that has been accepted and approved by
the Agent.
 
 
“Additional Borrower Joinder Supplement” means an Additional Borrower Joinder
Supplement in substantially the form attached hereto as Exhibit A, with the
blanks appropriately completed and executed and delivered by the Additional
Borrower and accepted by VSE on behalf of the Borrowers.
 
 
“Affiliate” means, with respect to any designated Person, any other Person, (a)
directly or indirectly controlling, directly or indirectly controlled by, or
under direct or indirect common control with the Person designated, (b) directly
or indirectly owning or holding five percent (5%) or more of any equity interest
in such designated Person, or (c) five percent (5%) or more of whose stock or
other equity interest is directly or indirectly owned or held by such designated
Person.  For purposes of this definition, the term “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or other equity interests or by
contract or otherwise.
 
 
“Agent” means the Person defined as the “Agent” in the preamble of this
Agreement and shall also include any successor Agent appointed pursuant to
Section 8.7.3 (Successor Agent).
 
 
“Agent’s Fee” has the meaning described in Section 2.7.4 (Agent’s Fee).
 
 
“Agent’s Obligations” shall mean any and all Obligations payable solely to and
for the exclusive benefit of the Agent by any or all of the Borrowers under the
terms of this Agreement and/or any of the other Financing Documents, including,
without limitation, any and all Letter of Credit Fees/or Field Examination Fees.
 
 
“Aggregate Commitments” means the Commitments of all Lenders.
 
 
“Agreement” means this Amended and Restated Business Loan and Security
Agreement, as amended, restated, supplemented or otherwise modified in writing
in accordance with the provisions of Section 9.2 (Amendments; Waivers).
 
 
“AK Purchase Agreement” means that certain Stock Purchase Agreement dated August
19, 2010, by and between VSE and the Seller.
 
 
“AK Purchase Agreement Documents” means collectively the AK Purchase Agreement
and any and all other agreements, documents or instruments (together with any
and all amendments, modifications, and supplements thereto, restatements
thereof, and substitutes therefore) previously, now or hereafter executed and
delivered by VSE, the Seller, or any other Person in connection with the
Purchase Agreement Transaction.
 
 
“AK Purchase Agreement Transaction” means the stock purchase agreement
transaction contemplated by the provisions of the AK Purchase Agreement.
 
 
“Assets” means at any date all assets that, in accordance with GAAP consistently
applied, should be classified as assets on a consolidated balance sheet of the
Borrowers and their respective Subsidiaries.
 
 
“Asset Coverage Ratio” means the ratio of Total Gross Accounts Receivable to
Total Funded Debt on a specified date.
 
 
“Assignee” means any Person to which any Lender assigns all or any portion of
its interests under this Agreement, any Commitment, and any Loan, in accordance
with the provisions of Section 9.5 (Assignments by Lenders), together with any
and all successors and assigns of such Person; “Assignees” means the collective
reference to all Assignees.
 
 
“Assignment of Membership Interests” means the pledge, assignment and security
agreement in the form of Exhibit H attached hereto dated as of the Closing Date
from all of the members of AK to the Agent, for the benefit of Lenders ratably
and Agent, as the same may from time to time be amended, restated, supplemented
or otherwise modified.
 
 
“Bank Products” shall mean any (i) commercial credit card, purchase card and
merchant card services, or other commercial credit card services or facilities,
(ii) cash management services or facilities, (iii) foreign investment or
exchange products or services or (iv) products under any non-speculative hedging
agreement or arrangement, extended to any Borrower by  any Lender or any
Affiliate of any Lender, from time to time.
 
 
“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and any successor Laws.
 
 
“Board” means the Board of Governors of the United States Federal Reserve
System.
 
 
“Borrower” means each Person defined as a “Borrower” in the preamble of this
Agreement and each Additional Borrower; “Borrowers” means the collective
reference to all Persons defined as “Borrowers” in the preamble to this
Agreement and all Additional Borrowers.
 
 
“Borrowing Base” has the meaning described in Section 2.1.3 (Borrowing Base).
 
 
“Borrowing Base Deficiency” has the meaning described in Section 2.1.3
(Borrowing Base).
 
 
“Borrowing Base Report” has the meaning described in Section 2.1.4 (Borrowing
Base Report).
 
 
“Business Day” means:
 
 
(a) any day which is neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in the State;
 
 
(b) when such term is used to describe a day on which a borrowing, payment,
prepaying, or repaying is to be made in respect of any LIBOR Rate Loan, any day
which is: (i) neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in New York City; and
(ii) a London Banking Day; and
 
 
(c) when such term is used to describe a day on which an interest rate
determination is to be made in respect of any LIBOR Rate Loan, any day which is
a London Banking Day.
 
 
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.
 
 
“Capital Expenditure” means an expenditure (whether payable in cash or other
property or accrued as a liability) for Fixed or Capital Assets, including,
without limitation, the entering into of a Capital Lease.
 
 
“Capital Lease” means with respect to any Person any lease of real or personal
property, for which the related Lease Obligations have been or should be, in
accordance with GAAP consistently applied, capitalized on the balance sheet of
that Person.
 
 
“Cash Equivalents” means (a) securities with maturities of one year or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit with
maturities of one (1) year or less from the date of acquisition of, or money
market accounts maintained with, the Agent, any Affiliate of the Agent, or any
other domestic commercial bank having capital and surplus in excess of One
Hundred Million Dollars ($100,000,000.00) or such other domestic financial
institutions or domestic brokerage houses to the extent disclosed to, and
approved by, the Agent and (c) commercial paper of a domestic issuer rated at
least either A-1 by Standard & Poor’s Corporation (or its successor) or P-1 by
Moody’s Investors Service, Inc. (or its successor) with maturities of six (6)
months or less from the date of acquisition.
 
 
“Chattel Paper” means a record or records (including, without limitation,
electronic chattel paper) that evidence both a monetary obligation and a
security interest in specific goods, a security interest in specific goods and
software used in the goods, or a lease of specific goods; all Supporting
Obligations with respect thereto; any returned, rejected or repossessed goods
and software covered by any such record or records and all proceeds (in any form
including, without limitation, accounts, contract rights, documents, chattel
paper, instruments and general intangibles) of such returned, rejected or
repossessed goods; and all Proceeds of the foregoing.
 
 
“Citizens Letter of Credit” and “Citizens Letters of Credit” shall have the
meanings described in Section 2.3.1 (Citizens Letters of Credit).
 
 
“Citizens Letter of Credit Documents” means any and all drafts under or
purporting to be under a Citizens Letter of Credit, any Letter of Credit
Agreement, and any other instrument, document or agreement executed and/or
delivered by any one or more of the Borrowers or any other Person under,
pursuant to or in connection with a Citizens Letter of Credit or any Letter of
Credit Agreement.
 
 
“Citizens Letter of Credit Fee” and “Letter of Credit Fees” have the meanings
described in Section 2.3.1 (Citizens Letter of Credit Fees).
 
 
“Citizens Letter of Credit Obligations” means the collective reference to all
Obligations of any one or more of the Borrowers with respect to the Citizens
Letters of Credit and the Letter of Credit Agreements.
 
 
“Citizens Letter of Credit Sub-Facility” means the stand alone letter of credit
sub-facility established pursuant to Section 2.3 (Citizens Letter of Credit
Sub-Facility).
 
 
“Citizens Outstanding Letter of Credit Obligations” has the meaning described in
Section 2.3.2 (Terms of Citizens Letters of Credit).
 
 
“Closing Date” means the Business Day, on which the Agent shall be satisfied
that the conditions precedent set forth in Section 5.1 (Conditions to Initial
Advance) have been fulfilled or otherwise waived by the Agent.
 
 
“Collateral” means all property of each and every Borrower subject from time to
time to the Liens of this Agreement, any of the Security Documents and/or any of
the other Financing Documents, together with any and all Proceeds and products
thereof.
 
 
“Collateral Account” has the meaning described in Section 2.1.10 (The Collateral
Account).
 
 
“Collateral Disclosure List” has the meaning described in Section 3.3
(Collateral Disclosure List).
 
 
“Collection” means each check, draft, cash, money, instrument, item, and other
remittance in payment or on account of payment of the Accounts or otherwise with
respect to any Collateral, including, without limitation, cash proceeds of any
returned, rejected or repossessed goods, the sale or lease of which gave rise to
an Account, and other proceeds of Collateral; and “Collections” means the
collective reference to all of the foregoing.
 
 
“Commitment” means with respect to each Lender, such Lender’s Revolving Credit
Commitment or Term Loan Commitment, as the case may be, and “Commitments” means
the collective reference to the Revolving Credit Commitments and the Term Loan
Commitments of all of Lenders.
 
 
“Committed Amount” means with respect to each Lender, such Lender’s Revolving
Loan Committed Amount or the Term Loan Committed Amount and “Committed Amounts”
means collectively the Revolving Credit Committed Amount and the Term Loan
Committed Amount of each of Lenders.
 
 
“Compliance Certificate” means a periodic Compliance Certificate described in
Section 6.1.1 (Financial Statements).
 
 
“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with any Borrower within the meaning of Section 414(b)
or (c) of the Internal Revenue Code.
 
 
“Conversion Notice” has the meaning described in Section 2.1.2 (Procedure for
Making Advances).
 
 
“Copyrights” means and includes, in each case whether now existing or hereafter
arising, all of each Borrower’s rights, title and interest in and to (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations, copyright applications, and all renewals of any of the
foregoing, (b) all income, royalties, damages and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past, current or future infringements of any of the
foregoing, (c) the right to sue for past, present and future infringements of
any of the foregoing, and (d) all rights corresponding to any of the foregoing
throughout the world.
 
 
“Credit Facility” means with respect to each Lender, such Lender’s Pro Rata
Share of the Revolving Credit Facility, the Letter of Credit Sub-Facility or the
Term Loan Facility, as the case may be, and with respect to Citizens, the
Citizens Letter of Credit Sub-Facility and “Credit Facilities” means
collectively the Revolving Credit Facility, the Letter of Credit Facility, the
Term Loan Facility, the Citizens Letter of Credit Facility, and any and all
other credit facilities now or hereafter extended under or secured by this
Agreement.
 
 
“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a bank or financial institution in which funds are held or
invested for credit to or for the benefit of any Borrower.
 
 
“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any applicable Borrower and each
bank or financial institution in which such Borrower maintains a Deposit
Account, which agreement provides that (a) such bank or financial institution
acknowledges the security interest of Agent in such Deposit Account, (b) such
bank or financial institution shall comply with instructions originated by Agent
directing disposition of the funds in such Deposit Account without further
consent by the applicable Borrower, and (c) such bank or financial institution
shall agree that it shall have no Lien on, or right of setoff or recoupment
against, such Deposit Account or the contents thereof, other than in respect of
usual and customary service fees and of returned items for which Agent has been
given value, in each such case expressly consented to by Agent, and containing
such other or different terms and conditions as Agent may require.
 
 
“Default” means an event which, with the giving of notice or lapse of time, or
both, could or would constitute an Event of Default under the provisions of this
Agreement.
 
 
“Defaulting Lender” shall mean, at any time, any Lender that, at such time (i)
has failed to make a Loan required pursuant to the terms of this Agreement
and/or make a payment to the Agent in respect of a Letter of Credit (each, a
“Funding Obligation”), (ii) has failed to pay to the Agent or any Lender an
amount owed by such Lender pursuant to the terms of this Agreement and such
default remains uncured, (iii) has been deemed insolvent or has become subject
to a bankruptcy or insolvency proceeding or to a receiver, trustee or similar
official, (iv) has, for three (3) or more Business Days, failed to confirm in
writing to the Agent, in response to a written request of the Agent, that it
will comply with its funding obligations hereunder, or (v)  has notified the
Agent in writing, or has stated publicly, that it will not comply with any such
Funding Obligation hereunder, or has defaulted on its funding obligations under
any other loan agreement or credit agreement or other similar/other financing
agreement.  Any determination that a Lender is a Defaulting Lender will be made
by the Agent in its reasonable discretion acting in good faith.  The Agent will
promptly send notice to all parties hereto of each such determination.
 
 
“Documents” means all documents of title or receipts, whether now existing or
hereafter acquired or created, and all Proceeds of the foregoing.
 
 
“EBITDA” means as to Borrowers for any period of determination thereof, the sum
of (a) net profit (or loss) determined in accordance with GAAP consistently
applied, plus (b) net interest expense and income tax provisions for such
period, plus (c) depreciation and amortization of assets for such period, plus
(d) non-cash stock compensation, which does not represent a reserve for future
cash payments, plus (e) non-cash non-recurring charges, as approved in writing
by the Agent prior to the due date of the Compliance Certificate as required
under Sections 6.1.1(a) (Annual Statements and Certificates) and 6.1.1(b)
(Quarterly Statements and Certificates), minus any non-cash gains to the extent
included in net income.  EBITDA shall be determined on a rolling basis, based on
the four (4) quarter period then ending.  EBITDA from any Permitted Acquisitions
will be included on a pro forma basis as such amounts may be deemed acceptable
to the Agent in its sole and absolute discretion.
 
 
“Eligible Receivable” and “Eligible Receivables” mean, at any time of
determination thereof, the unpaid portion of each account (net of any returns,
discounts, claims, credits, charges, accrued rebates or other allowances,
offsets, deductions, counterclaims, disputes or other defenses and reduced by
the aggregate amount of all reserves, limits and deductions provided for in this
definition and elsewhere in this Agreement) receivable in United States Dollars
by a Borrower, provided each account conforms and continues to conform to the
following criteria to the satisfaction of the Agent:
 
 
(a) the account arose in the ordinary course of a Borrower’s business from a
bona fide outright sale of Inventory by such Borrower or from services performed
by such Borrower;
 
 
(b) the account is a valid, legally enforceable obligation of the Account Debtor
and requires no further act on the part of any Person under any circumstances to
make the account payable by the Account Debtor;
 
 
(c) the account is based upon an enforceable order or contract, written or oral,
for Inventory shipped or for services performed, and the same were shipped or
performed in accordance with such order or contract;
 
 
(d) if the account arises from the sale of Inventory, the Inventory the sale of
which gave rise to the account has been shipped or delivered to the Account
Debtor on an absolute sale basis and not on a bill and hold sale basis, a
consignment sale basis, a guaranteed sale basis, a sale or return basis, or on
the basis of any other similar understanding;
 
 
(e) if the account arises from the performance of services, such services have
been fully rendered and do not relate to any warranty claim or obligation;
 
 
(f) the account is evidenced by an invoice or other documentation in form
acceptable to the Agent, dated no later than the date allowed under any contract
governing such account and containing only terms normally offered by the
respective Borrower;
 
 
(g) the amount shown on the books of a Borrower and on any invoice, certificate,
schedule or statement delivered to the Agent is owing to such Borrower and no
partial payment has been received unless reflected with that delivery;
 
 
(h) the account is not outstanding more than ninety (90) days from the date of
the invoice therefore;
 
 
(i) the account is not owing by any Account Debtor for which the Agent has
deemed fifty percent (50%) or more of such Account Debtor’s other accounts (or
any portion thereof) due to a Borrower, individually, or all of the Borrowers
collectively, to be non-Eligible Receivables;
 
 
(j) the Account Debtor has not returned, rejected or refused to retain, or
otherwise notified a Borrower of any dispute concerning, or claimed
nonconformity of, any of the Inventory or services from the sale or furnishing
of which the account arose;
 
 
(k) the account is not subject to any present or contingent (and no facts exist
which are the basis for any future) offset, claim, deduction or counterclaim,
dispute or defense in law or equity on the part of such Account Debtor, or any
claim for credits, allowances, or adjustments by the Account Debtor because of
returned, inferior, or damaged Inventory or unsatisfactory services, or for any
other reason including, without limitation, those arising on account of a breach
of any express or implied representation or warranty;
 
 
(l) the Account Debtor is not a Subsidiary or Affiliate of any Borrower or an
employee, officer, director or shareholder of any Borrower or any Subsidiary or
Affiliate of any Borrower, other than any joint venture of the Borrower or any
Subsidiary;
 
 
(m) the Account Debtor is not incorporated or primarily conducting business or
otherwise located in any jurisdiction outside of the United States of America,
unless the Account Debtor’s obligations with respect to such account are secured
by a letter of credit, guaranty or banker’s acceptance having terms and from
such issuers and confirmation banks as are acceptable to the Agent in its sole
and absolute discretion (which letter of credit, guaranty or banker’s acceptance
is subject to the perfected Lien of the Agent for the benefit of the Lenders
ratably and the Agent);
 
 
(n) as to which none of the following events has occurred with respect to the
Account Debtor on such Account:  death or judicial declaration of incompetency
of an Account Debtor who is an individual; the filing by or against the Account
Debtor of a request or petition for liquidation, reorganization, arrangement,
adjustment of debts, adjudication as a bankrupt, winding-up, or other relief
under the bankruptcy, insolvency, or similar laws of the United States, any
state or territory thereof, or any foreign jurisdiction, now or hereafter in
effect; the making of any general assignment by the Account Debtor for the
benefit of creditors; the appointment of a receiver or trustee for the Account
Debtor or for any of the assets of the Account Debtor, including, without
limitation, the appointment of or taking possession by a “custodian,” as defined
in the Federal Bankruptcy Code; the institution by or against the Account Debtor
of any other type of insolvency proceeding (under the bankruptcy laws of the
United States or otherwise) or of any formal or informal proceeding for the
dissolution or liquidation of, settlement of claims against, or winding up of
affairs of, the Account Debtor; the sale, assignment, or transfer of all or any
material part of the assets of the Account Debtor; the nonpayment generally by
the Account Debtor of its debts as they become due; or the cessation of the
business of the Account Debtor as a going concern;
 
 
(o) no Borrower is indebted in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise, other than trade debt incurred in the ordinary
course of business), with the exception of customary credits, adjustments and/or
discounts given to an Account Debtor by a Borrower in the ordinary course of its
business;
 
 
(p) the account does not arise from services under or related to any warranty
obligation of a Borrower or out of service charges, finance charges or other
fees for the time value of money;
 
 
(q) the account is not evidenced by Chattel Paper or an instrument of any kind
and is not secured by any letter of credit;
 
 
(r) the title of the respective Borrower to the account is absolute and is not
subject to any prior assignment, claim, Lien, or security interest, except
Permitted Liens;
 
 
(s) no bond or other undertaking by a guarantor or surety has been or is
required to be obtained, supporting the account and any of the Account Debtor’s
obligations in respect of the account;
 
 
(t) each Borrower has the full and unqualified right and power to assign and
grant a security interest in, and Lien on, the account to the Agent and the
Lenders as security and collateral for the payment of the Obligations and the
Agent’s Obligations;
 
 
(u) the account does not arise out of a contract with, or order from, an Account
Debtor that, by its terms, forbids or makes void or unenforceable the assignment
or grant of a security interest by the Borrowers to the Agent, for the benefit
of the Lenders ratably and the Agent, of the account arising from such contract
or order;
 
 
(v) the account is subject to a Lien in favor of the Agent, for the benefit of
the Lenders ratably and the Agent, which Lien is perfected as to the account by
the filing of financing statements and which Lien upon such filing constitutes a
first priority security interest and Lien;
 
 
(w) the Inventory giving rise to the account was not, at the time of the sale
thereof, subject to any Lien, except those in favor of the Agent, for the
benefit of the Lenders ratably and the Agent;
 
 
(x) no part of the account represents a retainage;
 
 
(y) the Agent in the good faith exercise of its sole and absolute discretion has
not deemed the account ineligible because of uncertainty as to the
creditworthiness of the Account Debtor or because the Agent otherwise considers
the collateral value of such account to the Agent and the Lenders to be impaired
or its or their ability to realize such value to be insecure; and
 
 
(z) if the Account Debtor is located in a state requiring the filing of a Notice
of Business Activities Report or similar report in order to permit any Borrower
to seek judicial enforcement in such state of payment of such Account, that
Borrower has qualified to do business in such state or has filed a Notice of
Business Activities Report or equivalent report for the then current year.
 
 
In the event of any dispute, under the foregoing criteria, as to whether an
account is, or has ceased to be, an Eligible Receivable, the decision of the
Agent in the good faith exercise of its sole and absolute discretion shall
control.
 
 
“Enforcement Costs” means all expenses, charges, costs and fees whatsoever
(including, without limitation, reasonable outside and allocated in-house
counsel attorney’s fees and expenses) of any nature whatsoever paid or incurred
by or on behalf of the Agent and/or any of the Lenders in connection with (a)
any or all of the Obligations, this Agreement and/or any of the other Financing
Documents, (b) the creation, perfection, collection, maintenance, preservation,
defense, protection, realization upon, disposition, sale or enforcement of all
or any part of the Collateral, this Agreement or any of the other Financing
Documents, including, without limitation, those costs and expenses more
specifically enumerated in Section 3.6 (Costs) and/or Section 9.10 (Enforcement
Costs), and further including, without limitation, amounts paid to lessors,
processors, bailees, warehousemen, sureties, judgment creditors and others in
possession of or with a Lien against or claimed against the Collateral, and (c)
the monitoring, administration, processing and/or servicing of any or all of the
Obligations, the Financing Documents, and/or the Collateral.
 
 
“Equipment” means all equipment, machinery, computers, chattels, tools, parts,
machine tools, furniture, furnishings, fixtures and supplies of every nature,
presently existing or hereafter acquired or created and wherever located,
whether or not the same shall be deemed to be affixed to real property, and all
of such types of property leased by any Borrower and all of the Borrowers’
rights and interests with respect thereto under such leases (including, without
limitation, options to purchase), together with all accessions, additions,
fittings, accessories, special tools, and improvements thereto and substitutions
therefor and all parts and equipment which may be attached to or which are
necessary or beneficial for the operation, use and/or disposition of such
personal property, all licenses, warranties, franchises and General Intangibles
related thereto or necessary or beneficial for the operation, use and/or
disposition of the same, together with all Accounts, Chattel Paper, Instruments
and other consideration received by any Borrower on account of the sale, lease
or other disposition of all or any part of the foregoing, and together with all
rights under or arising out of present or future Documents and contracts
relating to the foregoing and all Proceeds of the foregoing.
 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
 
“Event of Default” has the meaning described in ARTICLE VII (Default and Rights
and Remedies).
 
 
“Facilities” means the collective reference to the loan, letter of credit,
interest rate protection, foreign exchange risk, cash management, and other
credit facilities now or hereafter provided to any one or more of the Borrowers
by the Agent or the Lenders under this Agreement or otherwise by Citizens,
solely with respect to the Citizens Letter of Credit Sub-Facility.
 
 
“Federal Funds Open Rate” means for any day of determination, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day) by the Federal Reserve Bank for the
next preceding Business Day) by the Federal Reserve Bank of Richmond or, if such
rate is not so published for any day that is a Business Day, the average of
quotations for such day on such transactions received by the Agent from three
(3) federal funds brokers of recognized standing selected by the Agent.
 
 
“Fees” means the collective reference to each fee payable to the Agent, for its
own account or for the ratable benefit of the Lenders, under the terms of this
Agreement or under the terms of any of the other Financing Documents, including,
without limitation, the Revolving Credit Unused Line Fee, the Origination Fee,
Agent’s Fee, Letter of Credit Fees, Citizens Letter of Credit Fees, and the
Field Examination Fees.
 
 
“Field Examination Fee” and “Field Examination Fees” have the meanings described
in Section 2.7.5 (Field Examination Fees).
 
 
“Financing Documents” means at any time collectively this Agreement, the Notes,
the Security Documents, the Letter of Credit Documents, and any other
instrument, agreement or document previously, simultaneously or hereafter
executed and delivered by any Borrower, and/or any other Person, singly or
jointly with another Person or Persons, evidencing, securing, guarantying or in
connection with this Agreement, any Note, any of the Security Documents, any of
the Facilities, and/or any of the Obligations.
 
 
“Fixed or Capital Assets” of a Person at any date means all assets which would,
in accordance with GAAP consistently applied, be classified on the balance sheet
of such Person as property, plant or equipment at such date.
 
 
“Fixed Charge Coverage Ratio” means as to Borrowers for any period of
determination thereof the ratio of (a) the sum of (i) EBITDA, plus (ii)
operating lease payments (including rent), minus (iii) cash taxes, minus (iv)
cash dividends, minus (v) share repurchases to (b) Fixed Charges.
 
 
“Fixed Charges” means as to Borrowers for any period of determination thereof,
the sum of (i) scheduled or required principal payments on all Indebtedness for
Borrowed Money of Borrowers, plus (ii) all operating lease payments (including
rent), plus (iii) cash interest expense, plus (iv) any earn-out payments of
Borrowers paid in cash.
 
 
“Funding Office” means the office of the Agent specified in Section 9.1 or such
other office as may be specified from time to time by the Agent as its funding
office by written notice to VSE and the Lenders.
 
 
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
 
 
“General Intangibles” means all general intangibles of every nature, whether
presently existing or hereafter acquired or created, and without implying any
limitation of the foregoing, further means all books and records, commercial
tort claims, other claims (including without limitation all claims for income
tax and other refunds), payment intangibles, Supporting Obligations, choses in
action, claims, causes of action in tort or equity, contract rights, judgments,
customer lists, software, Patents, Trademarks, licensing agreements, rights in
intellectual property, goodwill (including goodwill of Borrower’s business
symbolized by and associated with any and all Trademarks, trademark licenses,
Copyrights and/or service marks), royalty payments, licenses, letter-of-credit
rights, letters of credit, contractual rights, the right to receive refunds of
unearned insurance premiums, rights as lessee under any lease of real or
personal property, literary rights, Copyrights, service names, service marks,
logos, trade secrets, amounts received as an award in or settlement of a suit in
damages, deposit accounts, interests in joint ventures, general or limited
partnerships, or limited liability companies or partnerships, rights in
applications for any of the foregoing, books and records in whatever media
(paper, electronic or otherwise) recorded or stored, with respect to any or all
of the foregoing, all Supporting Obligations with respect to any of the
foregoing, and all Equipment and General Intangibles necessary or beneficial to
retain, access and/or process the information contained in those books and
records, and all Proceeds of the foregoing.
 
 
“Government Contracts” means any contract with the United States or any
department, agency or instrumentality of the United States where Borrower is the
prime contractor.
 
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any department, agency or instrumentality thereof.
 
 
“Hazardous Materials” means (a) any “hazardous waste” as defined by the Resource
Conservation and Recovery Act of 1976, as amended from time to time, and
regulations promulgated thereunder; (b) any “hazardous substance” as defined by
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended from time to time, and regulations promulgated thereunder; (c)
any substance the presence of which on any property now or hereafter owned,
acquired or operated by any of the Borrowers is prohibited by any Law similar to
those set forth in this definition; and (d) any other substance which by Law
requires special handling in its collection, storage, treatment or disposal.
 
 
“Hazardous Materials Contamination” means the contamination (whether presently
existing or occurring after the date of this Agreement) by Hazardous Materials
of any property owned, operated or controlled by any of the Borrowers or for
which any of the Borrowers has responsibility, including, without limitation,
improvements, facilities, soil, ground water, air or other elements on, or of,
any property now or hereafter owned, acquired or operated by any of the
Borrowers, and any other contamination by Hazardous Materials for which any of
the Borrowers is, or is claimed to be, responsible.
 
 
“Hedging Contracts” means, interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between the Borrowers and the Agent or any Lender and
designed to protect the Borrowers against fluctuations in interest rates or
currency exchange rates.
 
 
“Hedging Obligations” means, with respect to the Borrowers, all liabilities of
each Borrower to the Agent or any Lender under any Hedging Contracts.
 
 
“Increased Revolving Facility Activation Notice” means a notice substantially in
the form of Exhibit E attached hereto and made a part hereof.
 
 
“Increased Revolving Facility Closing Date” any Business Day designated as such
in an Increased Revolving Facility Activation Notice.
 
 
“Incremental Revolving Loans” has the meaning described in 2.1.6 (Increase to
Revolving Credit Facility).
 
 
“Indebtedness” of a Person means at any date the total liabilities of such
Person at such time determined in accordance with GAAP consistently applied.
 
 
“Indebtedness for Borrowed Money” of a Person means at any time the sum at such
time of (a) Indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services, (b) any obligations of such Person in
respect of letters of credit, banker’s or other acceptances or similar
obligations issued or created for the account of such Person, (c) Lease
Obligations of such Person with respect to Capital Leases, (d) all liabilities
secured by any Lien on any property owned by such Person, to the extent attached
to such Person’s interest in such property, even though such Person has not
assumed or become personally liable for the payment thereof, (e) obligations of
third parties which are being guarantied or indemnified against by such Person
or which are secured by the property of such Person; (f) any obligation of such
Person under an employee stock ownership plan or other similar employee benefit
plan; (g) any obligation of such Person or a Commonly Controlled Entity to a
Multi-employer Plan; and (h) any obligations, liabilities or indebtedness,
contingent or otherwise, under or in connection with, any Hedging Obligations;
but excluding trade and other accounts payable in the ordinary course of
business in accordance with customary trade terms and which are not overdue (as
determined in accordance with customary trade practices) or which are being
disputed in good faith by such Person and for which adequate reserves are being
provided on the books of such Person in accordance with GAAP.
 
 
“Indemnified Parties” has the meaning set forth in Section 9.19
(Indemnification).
 
 
“Instrument” means a negotiable instrument or any other writing which evidences
a right to payment of a monetary obligation and is not itself a security
agreement or lease and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment, and all
Supporting Obligations with respect to any of the foregoing and all Proceeds
with respect to any of the foregoing.
 
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the Income Tax Regulations issued and proposed to be issued
thereunder.
 
 
“Inventory” means all goods of Borrowers and all right, title and interest of
Borrowers in and to all of its now owned and hereafter acquired goods and other
personal property furnished under any contract of service or intended for sale
or lease, including, without limitation, all raw materials, work-in-process,
finished goods and materials and supplies of any kind, nature or description
which are used or consumed in Borrowers’ business or are or might be used in
connection with the manufacture, packing, shipping, advertising, selling or
finishing of such goods and other personal property and all licenses,
warranties, franchises, General Intangibles, personal property and all documents
of title or documents relating to the same, together with all Accounts, Chattel
Paper, Instruments and other consideration received by Borrowers on account of
the sale, lease or other disposition of all or any part of the foregoing, and
together with all rights under or arising out of present or future Documents and
contracts relating to the foregoing and all Proceeds of the foregoing.
 
 
“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, commodity contract or commodity
account and all Proceeds of, and Supporting Obligations with respect to, the
foregoing.
 
 
“Item of Payment” means each check, draft, cash, money, instrument, item, and
other remittance in payment or on account of payment of the Receivables or
otherwise with respect to any Collateral, including, without limitation, cash
proceeds of any returned, rejected or repossessed goods, the sale or lease of
which gave rise to a Receivable, and other proceeds of Collateral; and “Items of
Payment” means the collective reference to all of the foregoing.
 
 
“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs, or decrees of any Governmental Authority.
 
 
“Lease Obligations” of a Person means for any period the rental commitments of
such Person for such period under leases for real and/or personal property (net
of rent from subleases thereof, but including taxes, insurance, maintenance and
similar expenses which such Person, as the lessee, is obligated to pay under the
terms of said leases, except to the extent that such taxes, insurance,
maintenance and similar expenses are payable by sublessees), including rental
commitments under Capital Leases.
 
 
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or makes
a general assignment for the benefit of its creditors, or (ii) such Lender or
its Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
 
 
“Letter of Credit” and “Letters of Credit” shall have the meanings described in
Section 2.2.1 (Letters of Credit).
 
 
“Letter of Credit Agreement” means the collective reference to each letter of
credit application and agreement substantially in the form of the Agent’s then
standard form of application for letter of credit or such other form as may be
approved by the Agent, executed and delivered by any one or more of the
Borrowers in connection with the issuance of a Letter of Credit or a Citizens
Letter of Credit, as the case may be, as the same may from time to time be
amended, restated, supplemented or modified; and “Letter of Credit Agreements”
means all of the foregoing in effect at any time and from time to time.
 
 
“Letter of Credit Documents” means any and all drafts under or purporting to be
under a Letter of Credit, any Letter of Credit Agreement, and any other
instrument, document or agreement executed and/or delivered by any one or more
of the Borrowers or any other Person under, pursuant to or in connection with a
Letter of Credit or any Letter of Credit Agreement.
 
 
“Letter of Credit Exposure” shall mean, at any time, the sum of (i) the
aggregate undrawn amount of all outstanding Letters of Credit at such time, plus
(ii) the aggregate amount of all Letter of Credit Disbursements that have not
been reimbursed by or on behalf of the Borrowers at such time.  The Letter of
Credit Exposure of any Lender shall be its Pro Rata Share of the total Letter of
Credit Exposure at such time.
 
 
“Letter of Credit Fee” and “Letter of Credit Fees” have the meanings described
in Section 2.2.2 (Letter of Credit Fees).
 
 
“Letter of Credit Issuance Fee” means that per annum percentage rate determined
by Agent from time to time in accordance with the matrix below.  The initial
Letter of Credit Issuance Fee will be determined at the Closing Date using the
Leverage Ratio calculated by reference to the consolidated financial statements
of VSE and the Compliance Certificate most recently received by the
Agent.  Commencing on the date following the Closing Date when the Agent
receives the consolidated financial statements of VSE and the Compliance
Certificate in accordance with this Agreement and on each such date thereafter,
the Letter of Credit Issuance Fee will be reset based on the Leverage Ratio
calculated by reference to such consolidated financial statements and Compliance
Certificate.
 

 
Tier
Letter of Credit Issuance Fee
Leverage Ratio
I
2.00%
Less than 1.00 to 1.0
II
2.25%
Equal to or greater than 1.00 to 1.0 but less than 2.00 to 1.0
III
2.50%
Equal to or greater than 2.00 to 1.0

 
In the event VSE fails to provide such consolidated financial statements and
Compliance Certificate to the Agent when due, the Letter of Credit Issuance Fee
shall be at the fee corresponding to “Tier III” in the table above until such
time as such consolidated financial statements and Compliance Certificate are
submitted to and accepted by the Agent pursuant to this Agreement.
 
 
“Letter of Credit Obligations” means the collective reference to all Obligations
of any one or more of the Borrowers with respect to the Letters of Credit and
the Letter of Credit Agreements.
 
 
“Letter-of-credit right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.
 
 
“Letter of Credit Sub-Facility” means the sub-facility established pursuant to
Section 2.2 (Letter of Credit Sub-Facility).
 
 
“Leverage Ratio” means the ratio of Total Funded Debt on a specified date to
EBITDA for the four (4) quarter period then ending on such date.
 
 
“Liabilities” means at any date all liabilities that in accordance with GAAP
consistently applied should be classified as liabilities on a consolidated
balance sheet of the Borrowers and their respective Subsidiaries.
 
 
“LIBOR Interest Period” means each of the Revolving Loan LIBOR Interest Period
or the Term Loan LIBOR Interest Period, as the case may be and “LIBOR Rate
Loans” means the collective reference to the Revolving Loan LIBOR Interest
Periods or the Term Loan LIBOR Interest Periods.
 
 
“LIBOR Rate” means each of the Revolving Loan LIBOR Rate or the Term Loan LIBOR
Rate, as the case may be, and “LIBOR Rate Loans” means the collective reference
to the Revolving Loan LIBOR Rate or the Term Loan LIBOR Rate.
 
 
“LIBOR Rate Loan” means each of the Revolving Loan LIBOR Rate Loan or the Term
Loan LIBOR Rate Loan, as the case may be, and “LIBOR Rate Loans” means the
collective reference to the Revolving Loan LIBOR Rate Loans or the Term Loan
LIBOR Rate Loans.
 
 
“Lien” means any mortgage, deed of trust, deed to secure debt, grant, pledge,
security interest, assignment, encumbrance, judgment, lien, financing statement,
hypothecation, provision in any instrument or other document for confession of
judgment, cognovit or other similar right or other remedy, claim, charge,
control over or interest of any kind in real or personal property securing any
indebtedness, duties, obligations, and liabilities owed to, or a claimed to be
owed to, a Person, all whether perfected or unperfected, avoidable or
unavoidable, based on the common law, statute or contract or otherwise,
including, without limitation, any conditional sale or other title retention
agreement, any lease in the nature thereof, and the filing of or agreement to
give any financing statement under the Uniform Commercial Code of any
jurisdiction, excluding the precautionary filing of any financing statement by
any lessor in a true lease transaction, by any bailor in a true bailment
transaction or by any consignor in a true consignment transaction under the
Uniform Commercial Code of any jurisdiction or the agreement to give any
financing statement by any lessee in a true lease transaction, by any bailee in
a true bailment transaction or by any consignee in a true consignment
transaction.
 
 
“Loan” means each of the Revolving Loan or the Term Loan, as the case may be and
“Loans” means the collective reference to the Revolving Loans or the Term Loans.
 
 
“Loan Notice” has the meaning described in Section 2.1.2 (Procedure for Making
Advances).
 
 
“Lockbox” has the meaning described in Section 2.1.10 (The Collateral Account).
 
 
“London Banking Day” means a day on which dealings in US dollars deposits are
transacted in the London interbank market.
 
 
“Maximum Rate” has the meaning described in Section 2.7.7 (Maximum Interest
Rate).
 
 
“Multi-employer Plan” means a Plan that is a Multi-employer plan as defined in
Section 4001(a)(3) of ERISA.
 
 
“Net Outstandings” of any Lender means, at any time, the sum of (a) all amounts
paid by such Lender (other than pursuant to Section 8.5 (Indemnification)) to
the Agent in respect to the Revolving Loan or otherwise under this Agreement,
minus (b) all amounts paid by the Agent to such Lender which are received by the
Agent and which, pursuant to this Agreement, are paid over to such Lender for
application in reduction of the outstanding principal balance of the Revolving
Loan.
 
 
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.
 
 
“Non-Ratable Loan” means an advance under the Revolving Loan made by Citizens in
accordance with the provisions of Section 2.8.3(a) (Selection of Settlement
Dates).
 
 
“Note” means any Revolving Credit Note, any Term Note or any Replacement
Revolving Credit Note, as the case may be, and “Notes” means collectively each
Revolving Credit Note, each Term Note, each Replacement Revolving Credit Note
and any other promissory note which may from time to time evidence all or any
portion of the Obligations.
 
 
“Obligations” means all present and future indebtedness, duties, obligations,
and liabilities, whether now existing or contemplated or hereafter arising, of
any one or more of the Borrowers to the Lenders and/or Agent under, arising
pursuant to, in connection with and/or on account of the provisions of this
Agreement, each Note, each Security Document, and/or any of the other Financing
Documents, the Loans, any Hedging Obligations, and/or any of the Facilities
including, without limitation, the principal of, and interest on, each Note,
late charges, the Fees, Enforcement Costs, and prepayment fees (if any), letter
of credit reimbursement obligations, letter of credit fees or fees charged with
respect to any guaranty of any letter of credit; also means all other present
and future indebtedness, duties, obligations, and liabilities, whether now
existing or contemplated or hereafter arising, of any one or more of the
Borrowers to the Agent and/or to Lenders or its Affiliates under or in
connection with, any Hedging Obligations or Bank Products, regardless of whether
such indebtedness, duties, obligations, and liabilities be direct, indirect,
primary, secondary, joint, several, joint and several, fixed or contingent; and
also means any and all renewals, extensions, substitutions, amendments,
restatements and rearrangements of any such indebtedness, duties, obligations,
and liabilities.
 
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
 
“Officer’s Certificate” means an Officer’s Certificate described in Section
6.1.28(b) (Permitted Acquisition Deliverables) in substantially the forms
attached to this Agreement as Exhibit F-1 and Exhibit F-2.
 
 
“Origination Fee” has the meaning described in Section 2.7.3 (Origination Fee).
 
 
“Outstanding Letter of Credit Obligations” has the meaning described in Section
2.2.3 (Terms of Letters of Credit).
 
 
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
 
 
“Patents” means and includes, in each case whether now existing or hereafter
arising, all of each Borrower’s rights, title and interest in and to (a) any and
all patents and patent applications, (b) any and all inventions and improvements
described and claimed in such patents and patent applications, (c) reissues,
divisions, continuations, renewals, extensions and continuations-in-part of any
patents and patent applications, (d) income, royalties, damages, claims and
payments now or hereafter due and/or payable under and with respect to any
patents or patent applications, including, without limitation, damages and
payments for past and future infringements, (e) rights to sue for past, present
and future infringements of patents, and (f) all rights corresponding to any of
the foregoing throughout the world.
 
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
 
“Permitted Acquisitions” means a transaction or series of transactions whereby a
Borrower acquires all or substantially all of the assets of a business, or
purchases an equity interest in a business (the “Target”), provided, that, (i)
the acquisition or purchase price consideration paid by the Borrowers shall not
be greater than Ten Million Dollars ($10,000,000) for each Permitted Acquisition
and shall not exceed Twenty-Five Million Dollars ($25,000,000) in the aggregate
for all Permitted Acquisitions; (ii) the Target shall be in a similar line of
business as that of the Borrowers; (iii) the Target shall be a going concern,
not involved in any material litigation that is not fully covered by reserves
and/or insurance and shall have positive EBITDA for the immediately preceding
twelve (12) months; (iv) both before and after giving effect to such
transaction, no Default or Event of Default shall be continuing or shall occur
as a result of such transaction; (v) the Borrowers will be in compliance with
all financial covenants after giving pro forma effect to such transaction; (vi)
after giving pro forma effect to such transaction there must be at least Ten
Million Dollars ($10,000,000) of availability under the Revolving Loan; (vii)
the Agent shall have received evidence satisfactory to the Agent that
arrangements shall have been made for the termination of all Liens encumbering
any asset of the Target; (viii) no Indebtedness shall be assumed by any Borrower
in connection with such transaction; (ix) the Agent shall have received and
approved complete copies of the Purchase Agreement Documents; and (x) within 15
days of closing any transaction contemplated hereby, the Target shall be joined
to this Agreement as an Additional Borrower by executing and delivering to the
Agent an Additional Borrower Joinder Supplement and shall grant to Agent for the
benefit or the Agent and Lenders a Lien in all of its assets.
 
 
“Permitted Liens” means:  (a) Liens for Taxes which are not delinquent or which
the Agent has determined in the exercise of its sole and absolute discretion (i)
are being diligently contested in good faith and by appropriate proceedings, and
such contest operates to suspend collection of the contested Taxes and
enforcement of a Lien, (ii) the respective Borrower has the financial ability to
pay, with all penalties and interest, at all times without materially and
adversely affecting such Borrower, and (iii) are not, and will not be with
appropriate filing, the giving of notice and/or the passage of time, entitled to
priority over any Lien of the Agent and/or the Lenders; (b) deposits or pledges
to secure obligations under workers’ compensation, social security or similar
laws, or under unemployment insurance in the ordinary course of business; (c)
Liens securing the Obligations; (d) judgment Liens to the extent the entry of
such judgment does not constitute a Default or an Event of Default under the
terms of this Agreement or result in the sale or levy of, or execution on, any
of the Collateral; (e) Liens to secure the purchase price of Equipment or
Inventory in an aggregate amount not to exceed Two Hundred Fifty Thousand
Dollars ($250,000); and (f) such other Liens, if any, as are set forth on
Schedule 4.1.18 attached hereto and made a part hereof.
 
 
“Permitted Uses” means (a) with respect to the Term Loan, to finance the AK
Purchase Agreement Transaction and (b) with respect to the Revolving Loan, for
short term working capital of any Borrower’s business, to support the issuance
of Letters of Credit, to finance a portion of the AK Purchase Agreement
Transaction, and any Permitted Acquisitions.
 
 
“Person” means and includes an individual, a corporation, a partnership, a joint
venture, a limited liability company or partnership, a trust, an unincorporated
association, a Governmental Authority, or any other organization or entity.
 
 
“Plan” means any pension plan that is covered by Title IV of ERISA and in
respect of which any Borrower or a Commonly Controlled Entity is an “employer”
as defined in Section 3 of ERISA.
 
 
“Potential Defaulting Lender” shall mean, at any time, a Lender (i) as to which
the Agent has notified the Borrowers that an event of the kind described in the
definition of “Lender Insolvency Event” has occurred and is continuing in
respect of any Subsidiary of such Lender, (ii) as to which the Agent has in good
faith determined and notified the Borrowers that such Lender or its Parent
Company or a Subsidiary thereof has notified the Agent, or has stated publicly,
that it will not comply with its funding obligations under any other loan
agreement or credit agreement or other similar/other financing agreement, or
(iii) that has, or whose Parent Company has, a non-investment grade rating from
Moody’s or S&P or another nationally recognized rating agency.  Any
determination that a Lender is a Potential Defaulting Lender under any of
clauses (i) through (iii) above will be made by the Agent in its reasonable
discretion acting in good faith.  The Agent will promptly send to all parties
hereto a copy of any notice to the Borrowers provided for in this definition.
 
 
“Post-Default Rate” means the sum of (a) the Prime Rate in effect from time to
time, plus (b) the Prime Rate Margin then in effect, plus (c) two percent (2.0%)
per annum.
 
 
“Prepayment” means a Revolving Loan Mandatory Prepayment, a Revolving Loan
Optional Prepayment, a Term Loan Mandatory Prepayment, or a Term Loan Optional
Prepayment, as the case may be, and “Prepayments” mean collectively all
Revolving Loan Mandatory Prepayments, all Revolving Loan Optional Prepayments,
all Term Loan Mandatory Prepayments and all Term Loan Optional Prepayments.
 
 
“Prime Rate” shall mean a rate per annum equal to the rate of interest announced
by Agent in the State from time to time as its “Prime Rate.”  Any change in the
Prime Rate shall be effective immediately from and after such change in the
Prime Rate. Interest accruing by reference to the Prime Rate shall be calculated
on the basis of actual days elapsed and a 360-day year.  The Borrowers
acknowledges that the Agent may make loans to its customers above, at or below
the Prime Rate.
 
 
“Prime Rate Interest Payment Date” means with respect to any Prime Rate Loan,
the last day of each calendar month, commencing on August 31, 2010 and
continuing thereafter until the Obligations have been irrevocably paid in full.
 
 
“Prime Rate Loan” means any Loan for the period(s) when the rate of interest
applicable to such Loan is calculated by reference to the Prime Rate.
 
 
“Prime Rate Margin” means the amount determined to be in effect from time to
time in accordance with the matrix below.  The initial Prime Rate Margin will be
determined at the Closing Date using the Leverage Ratio calculated by reference
to the consolidated financial statements of VSE and the Compliance Certificate
most recently received by the Agent.  Commencing on the date following the
Closing Date when the Agent receives the consolidated financial statements of
VSE and the Compliance Certificate in accordance with this Agreement and on each
such date thereafter, the Prime Rate Margin will be reset based on the Leverage
Ratio calculated by reference to such consolidated financial statements and
Compliance Certificate.
 
Tier
Prime Rate Margin
Leverage Ratio
I
0%
Less than 1.00 to 1.0
II
.25%
Equal to or greater than 1.00 to 1.0 but less than 2.00 to 1.0
III
.50%
Equal to or greater than 2.00 to 1.0

 
In the event VSE fails to provide such consolidated financial statements and
Compliance Certificate to the Agent when due, the Prime Rate Margin shall be set
at the margin corresponding to “Tier III” in the table above until such time as
such consolidated financial statements and Compliance Certificate are submitted
to and accepted by Agent pursuant to this Agreement.
 
 
“Principal Amount” means the aggregate outstanding principal balance of the
Notes.
 
 
“Proceeds” has the meaning described in the Uniform Commercial Code as in effect
from time to time.
 
 
“Pro-forma Balance Sheet” has the meaning described in Section 4.1 (Pro-forma
Financial Statements).
 
 
“Pro-forma Financial Projections” has the meaning described in Section 4.1
(Pro-forma Financial Statements).
 
 
“Pro Rata Share” means at any time and as to any Lender, the percentage derived
by dividing the unpaid principal amount of the Loans and Letter of Credit
Obligations owing to that Lender by the aggregate unpaid principal amount of all
Loans and Letter of Credit Obligations then outstanding; or if no Loans or
Letter of Credit Obligations are outstanding, by dividing the total amount of
such Lender’s Commitments by the total amount of the Commitments of the Agent
and all of the Lenders.
 
 
“Purchase Agreement Documents” means collectively any agreement hereafter
executed in connection with any Permitted Acquisition and any and all other
agreements, documents or instruments (together with any and all amendments,
modifications, and supplements thereto, restatements thereof, and substitutes
therefor) previously, now or hereafter executed and delivered by any Borrower or
any other Person in connection with any Permitted Acquisition.
 
 
“Receivable” means one of each Borrower’s now owned and hereafter owned,
acquired or created Accounts, Chattel Paper, General Intangibles and
Instruments; and “Receivables” means all of each Borrower’s now or hereafter
owned, acquired or created Accounts, Chattel Paper, General Intangibles and
Instruments, and all cash and non-cash proceeds and products thereof.
 
 
“Replacement Revolving Credit Note” has the meaning described in Section 2.1.5
(Revolving Credit Note).
 
 
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder.
 
 
“Responsible Officer” means for each Borrower, its chief executive officer or
president or, with respect to financial matters, its chief financial officer, or
treasurer.
 
 
“Requisite Lenders” means at any time of determination one or more of the
Lenders holding at least fifty-one percent (51%) of the Commitments, provided,
that, at any time of determination there are (a) two Lenders, then one hundred
percent (100%) of the Commitments and (b) at least three Lenders, then at least
two Lenders holding a minimum of fifty-one percent (51%) of the Commitments,
provided, however, that to the extent that any Lender is a Defaulting Lender,
such Defaulting Lender and all of its Commitments, including its Letter of
Credit Exposure shall be excluded for purposes of determining Requisite Lenders.
 
 
“Revolving Credit Commitment” means the agreement of a Lender relating to the
making the Revolving Loan and advances thereunder subject to and in accordance
with the provisions of this Agreement; and “Revolving Credit Commitments” means
the collective reference to the Revolving Credit Commitment of each of the
Lenders.
 
 
“Revolving Credit Commitment Period” means the period of time from the Closing
Date to the Business Day preceding the Revolving Credit Termination Date.
 
 
“Revolving Credit Committed Amount” has the meaning described in Section 2.1.1
(Revolving Credit Facility) as increased, from time to time, pursuant to Section
2.1.6 (Increase to Revolving Credit Facility).
 
 
“Revolving Credit Expiration Date” means August 19, 2013.
 
 
“Revolving Credit Facility” means the facility established by the Lenders
pursuant to Section 2.1 (Revolving Credit Facility).
 
 
“Revolving Credit Note” and “Revolving Credit Notes” have the meanings described
in Section 2.1.5 (Revolving Credit Notes).
 
 
“Revolving Credit Optional Reduction” and “Revolving Credit Optional Reductions”
have the meanings described in Section 2.1.14 (Optional Reduction of Total
Revolving Credit Committed Amount).
 
 
“Revolving Credit Pro Rata Share” has the meaning described in Section 2.1.1
(Revolving Credit Facility).
 
 
“Revolving Credit Termination Date” means the earlier of (a) the Revolving
Credit Expiration Date, or (b) the date on which the Revolving Credit
Commitments are terminated pursuant to Section 7.2 (Remedies) or otherwise.
 
 
“Revolving Credit Unused Line Fee” and “Revolving Credit Unused Line Fees” have
the meanings described in Section 2.1.12 (Revolving Credit Unused Line Fee).
 
 
“Revolving Loan” has the meaning described in Section 2.1.1 (Revolving Credit
Facility).
 
 
“Revolving Loan Account” has the meaning described in Section 2.1.11 (Revolving
Loan Account).
 
 
“Revolving Loan Adjusted LIBOR Rate” means, relative to any Revolving Loan LIBOR
Rate Loan to be made, continued or maintained as, or converted into, a Revolving
Loan LIBOR Rate Loan for any Revolving Loan LIBOR Interest Period, a rate per
annum determined by dividing (x) the Revolving Loan LIBOR Rate for such
Revolving Loan LIBOR Interest Period by (y) a percentage equal to one hundred
percent (100%) minus the Revolving Loan LIBOR Reserve Percentage.
 
 
“Revolving Loan Applicable Interest Rate” means either a (i) Revolving Loan
LIBOR Rate or (ii) Prime Rate.
 
 
“Revolving Loan LIBOR Interest Payment Date” means, for any Revolving Loan LIBOR
Rate Loan having a Revolving Loan LIBOR Interest Period of three months or less,
the last Business Day of such Revolving Loan LIBOR Interest Period, and as to
any Revolving Loan LIBOR Rate Loan having a Revolving Loan LIBOR Interest Period
longer than three months, each Business Day which is three (3) months, or a
whole multiple thereof, after the first day of such Revolving Loan LIBOR
Interest Period and the last day of such Revolving Loan LIBOR Interest Period.
 
 
“Revolving Loan LIBOR Interest Period” means, relative to any Revolving Loan
LIBOR Rate Loan:
 
 
(a) initially, the period beginning on (and including) the date on which such
Revolving Loan LIBOR Rate Loan is made or continued as, or converted into, a
Revolving Loan LIBOR Rate Loan pursuant to Section 2.1.2 and ending on (but
excluding) the day which numerically corresponds to such date one (1), three (3)
or six (6) months thereafter (or, if such month has no numerically corresponding
day, on the last Business Day of such month), in each case as the VSE may select
in its notice given pursuant to Section 2.1.2; and
 
 
(b) thereafter, each period commencing on the last day of the next preceding
Revolving Loan LIBOR Interest Period applicable to such Revolving Loan LIBOR
Rate Loan and ending one (1), three (3) or six (6) months thereafter, as
selected by the VSE by irrevocable notice to the Agent pursuant to Section 2.1.2
hereof;
 
 
provided, however, that
 
 
(a) at no time may there be more than five (5) Revolving Loan LIBOR Interest
Periods in effect with respect to the Revolving Loan LIBOR Rate Loans;
 
 
(b) Revolving Loan LIBOR Interest Periods commencing on the same date for
Revolving Loan LIBOR Rate Loans comprising part of the same advance under this
Agreement shall be of the same duration;
 
 
(c) Revolving Loan LIBOR Interest Periods for Revolving Loan LIBOR Rate Loans in
connection with which the Borrowers have or may incur Hedging Obligations with
the Agent or Lenders shall be of the same duration as the relevant periods set
under the applicable Hedging Contracts;
 
 
(d) if such Revolving Loan LIBOR Interest Period would otherwise end on a day
which is not a Business Day, such Revolving Loan LIBOR Interest Period shall end
on the next following Business Day unless such day falls in the next calendar
month, in which case such Revolving Loan LIBOR Interest Period shall end on the
first (1st) preceding Business Day; and
 
 
(e) no Revolving Loan LIBOR Interest Period may end later than the termination
of this Agreement.
 
 
“Revolving Loan LIBOR Rate” means, relative to any Revolving Loan LIBOR Interest
Period, the offered rate for deposits of U.S. Dollars in an amount approximately
equal to the amount of the requested Revolving Loan LIBOR Rate Loan for a term
coextensive with the designated Revolving Loan LIBOR Interest Period which the
British Bankers’ Association fixes as its LIBOR rate as of 11:00 a.m. London
time on the day which is two (2) London Banking Days prior to the beginning of
such Revolving Loan LIBOR Interest Period.  If such day is not a London Banking
Day, the Revolving Loan LIBOR Rate shall be determined on the next preceding day
which is a London Banking Day.  If for any reason the Agent cannot determine
such offered rate by the British Bankers’ Association, the Agent may, in its
discretion, select a replacement index based on the arithmetic mean of the
quotations, if any, of the interbank offered rate by first class banks in London
or New York for deposits in comparable amounts and maturities.
 
 
“Revolving Loan LIBOR Rate Loan” means any Revolving Loan or advance the rate of
interest applicable to which is based upon the Revolving Loan LIBOR Rate.
 
 
“Revolving Loan LIBOR Rate Margin” means the amount determined to be in effect
from time to time in accordance with the matrix below.  The initial Revolving
Loan LIBOR Rate Margin will be determined at the Closing Date using the Leverage
Ratio calculated by reference to the consolidated financial statements of VSE
and the Compliance Certificate most recently received by the Agent.  Commencing
on the date following the Closing Date when the Agent receives the consolidated
financial statements of VSE and the Compliance Certificate in accordance with
this Agreement and on each such date thereafter, the Revolving Loan LIBOR Rate
Margin will be reset based on the Leverage Ratio calculated by reference to such
consolidated financial statements and Compliance Certificate.
 
Tier
Revolving Loan LIBOR Rate Margin
Leverage Ratio
I
2.00%
Less than 1.00 to 1.0
II
2.25%
Equal to or greater than 1.00 to 1.0 but less than 2.00 to 1.0
III
2.50%
Equal to or greater than 2.00 to 1.0

 
In the event VSE fails to provide such consolidated financial statements and
Compliance Certificate to the Agent when due, the Revolving Loan LIBOR Rate
Margin shall be set at the margin corresponding to “Tier III” in the table above
until such time as such consolidated financial statements and Compliance
Certificate are submitted to and accepted by the Agent pursuant to this
Agreement.
 
 
“Revolving Loan LIBOR Reserve Percentage” means, relative to any day of any
Revolving Loan LIBOR Interest Period, the maximum aggregate (without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements (including all basic, emergency, supplemental, marginal and other
reserves and taking into account any transitional adjustments or other scheduled
changes in reserve requirements) under any regulations of the Board or other
governmental authority having jurisdiction with respect thereto as issued from
time to time and then applicable to assets or liabilities consisting of
“Eurocurrency Liabilities”, as currently defined in Regulation D of the Board,
having a term approximately equal or comparable to such Revolving Loan LIBOR
Interest Period.
 
 
“Revolving Loan Mandatory Prepayment” and “Revolving Loan Mandatory Prepayments”
have the meanings described in Section 2.1.6 (Mandatory Prepayments of Revolving
Loan).
 
 
“Revolving Loan Optional Prepayment” and “Revolving Loan Optional Prepayments”
have the meanings described in Section 2.1.9 (Optional Prepayment of Revolving
Loan).
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/, or as otherwise
published from time to time.
 
“Sanctioned Person” means (i) a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn or as otherwise published from
time to time, or (ii) (A) an agency of the government of a Sanctioned Country,
(B) an organization controlled by a Sanctioned Country, or (C) a person resident
in a Sanctioned Country to the extent subject to a sanctions program
administered by OFAC.
 
 
“Security Documents” means collectively any assignment, pledge agreement,
security agreement, mortgage, deed of trust, deed to secure debt, financing
statement and any similar instrument, document or agreement under or pursuant to
which a Lien is now or hereafter granted to, or for the benefit of, the Agent
and/or the Lenders on any real or personal property of any Person to secure all
or any portion of the Obligations, all as the same may from time to time be
amended, restated, supplemented or otherwise modified, including, without
limitation, this Agreement, the Assignment of Membership Interests, and the
Stock Pledge Agreements.
 
 
“Settlement Date” means no less frequently than each Business Day after the
Closing Date.
 
 
“Settlement Report” means each report prepared by the Agent and delivered to
each Lender on each Settlement Date and setting forth, among other things, as of
the Settlement Date indicated thereon and as of the next preceding Settlement
Date, the aggregate outstanding principal balance of the Revolving Loan, each
Lender’s Revolving Credit Pro Rata Share thereof, each Lender’s Net Outstandings
and all Non-Ratable Loans made, and all payments of principal, interest and Fees
received by the Agent from the Borrowers during the period beginning on such
next preceding Settlement Date and ending on such Settlement Date.
 
 
“Solvent” means when used with respect to any Person that at the time of
determination:
 
 
(a) the assets of such Person, at a fair valuation, are in excess of the total
amount of its debts (including, without limitation, contingent liabilities); and
 
 
(b) the present fair saleable value of its assets is greater than its probable
liability on its existing debts as such debts become absolute and matured; and
 
 
(c) it is then able and expects to be able to pay its debts (including, without
limitation, contingent debts and other commitments) as they mature; and
 
 
(d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
 
 
For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
 
“Seller” means each of Vaughn G. A. Vasconcellos, John T. Harris, and Frank C.
Floro.
 
 
“Seller’s Creditor List” has the meaning described in Section 4.1.30 (Seller’s
Creditor List).
 
 
“State” means the Commonwealth of Virginia.
 
 
“Stock Pledge Agreements” means those certain Pledge, Assignment and Security
Agreements, dated August 26, 2009, from VSE to Agent, for the benefit of Lenders
ratably and Agent, as the same may from time to time be amended, restated,
supplemented or otherwise modified.
 
 
“Subordinated Indebtedness” means all Indebtedness, incurred at any time by any
one or more of the Borrowers, which is in amounts, subject to repayment terms,
and subordinated to the Obligations, as set forth in one or more written
agreements, all in form and substance satisfactory to the Agent in its sole and
absolute discretion.
 
 
“Subsidiary” means any corporation the majority of the voting shares of which at
the time are owned directly by any Borrower and/or by one or more Subsidiaries
of any Borrower.
 
 
“Supporting Obligation” means a letter-of-credit right, secondary obligation or
obligation of a secondary obligor or that supports the payment or performance of
an account, chattel paper, a document, a general intangible, an instrument or
investment property.
 
 
“Target” has the meaning described in the definition of Permitted Acquisitions.
 
 
“Taxes” means all taxes and assessments whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character (including all
penalties or interest thereon), which at any time may be assessed, levied,
confirmed or imposed by any Governmental Authority on any or all of the
Borrowers or any of its or their properties or assets or any part thereof or in
respect of any of its or their franchises, businesses, income or profits.
 
 
“Term Loan” and “Term Loans” have the meanings described in Section 2.4.1 (Term
Loan Commitment).
 
 
“Term Loan Adjusted LIBOR Rate” means, relative to a Term Loan LIBOR Rate Loan,
a rate per annum determined by dividing (x) the LIBOR Rate for such Term Loan
LIBOR Interest Period by (y) a percentage equal to one hundred percent (100%)
minus the Term Loan LIBOR Reserve Percentage.
 
 
“Term Loan Commitment” and “Term Loan Commitments” have the meanings described
in Section 2.4.1 (Term Loan Commitment).
 
 
“Term Loan Committed Amount” has the meaning described in Section 2.4.1 (Term
Loan Commitment).
 
 
“Term Loan Facility” means the facility established by Lenders pursuant to
Section 2.4 (Term Loan Facility).
 
 
“Term Loan LIBOR Interest Payment Date” means, for any Term Loan LIBOR Rate Loan
having a Term Loan LIBOR Interest Period of three months or less, the last
Business Day of such Term Loan LIBOR Interest Period, and as to any Term Loan
LIBOR Rate Loan having a Term Loan LIBOR Interest Period longer than three
months, each Business Day which is three (3) months, or a whole multiple
thereof, after the first day of such Term Loan LIBOR Interest Period and the
last day of such Term Loan LIBOR Interest Period.
 
 
“Term Loan LIBOR Interest Period” means, in the case of a LIBOR Rate Loans
 
 
(a) initially, the period beginning on (and including) the Funding Date and
ending on (but excluding) the day which numerically corresponds to such date one
(1), three (3) or six (6) months thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month);
 
 
(b) thereafter, each period commencing on the last day of the next preceding
Term Loan LIBOR Interest Period applicable to such Term Loan LIBOR Rate Loan and
ending one (1), three (3) or six (6) months thereafter;
 
 
provided, however, that
 
 
(a) if the Borrower has or may incur Hedging Obligations with the Agent or the
Lenders in connection with the Loan, the Term Loan LIBOR Interest Period shall
be of the same duration as the relevant period set under the applicable Hedging
Contract;
 
 
(b) if such Term Loan LIBOR Interest Period would otherwise end on a day which
is not a Business Day, such Term Loan LIBOR Interest Period shall end on the
next following Business Day unless such day falls in the next calendar month, in
which case such Term Loan LIBOR Interest Period shall end on the first preceding
Business Day; and
 
 
(c) no Term Loan LIBOR Interest Period may end later than the termination of
this Agreement.
 
 
“Term Loan LIBOR Rate” means, relative to any Term Loan LIBOR Interest Period
for a Term Loan LIBOR Rate Loan, the offered rate for deposits of U.S. Dollars
in an amount approximately equal to the amount of the Term Loan LIBOR Rate Loan
for a term coextensive with the designated Term Loan LIBOR Interest Period which
the British Bankers’ Association fixes as its LIBOR rate as of 11:00 a.m. London
time on the day which is two London Banking Days prior to the beginning of such
Interest Period.  If the Agent cannot determine such offered rate by the British
Bankers’ Association, the Agent may, in its discretion, select a replacement
index based on the arithmetic mean of the quotations, if any, of the interbank
offered rate by first class banks in London or New York for deposits in
comparable amounts and maturities.
 
 
“Term Loan LIBOR Rate Loan” means the Term Loan for the period(s) when the rate
of interest applicable to the Term Loan is calculated by reference to the Term
Loan LIBOR Rate in the manner set forth herein.
 
 
“Term Loan LIBOR Rate Margin” means the amount determined to be in effect from
time to time in accordance with the matrix below.  The initial Term Loan LIBOR
Rate Margin will be determined at the Closing Date using the Leverage Ratio
calculated by reference to the consolidated financial statements of VSE and the
Compliance Certificate most recently received by the Agent.  Commencing on the
date following the Closing Date when the Agent receives the consolidated
financial statements of VSE and the Compliance Certificate in accordance with
this Agreement and on each such date thereafter, the Term Loan LIBOR Rate Margin
will be reset based on the Leverage Ratio calculated by reference to such
consolidated financial statements and Compliance Certificate.
 
Tier
Term Loan LIBOR Rate Margin
Leverage Ratio
I
2.00%
Less than 1.00 to 1.0
II
2.25%
Equal to or greater than 1.00 to 1.0 but less than 2.00 to 1.0
III
2.50%
Equal to or greater than 2.00 to 1.0

 
In the event VSE fails to provide such consolidated financial statements and
Compliance Certificate to the Agent when due, the Term Loan LIBOR Rate Margin
shall be set at the margin corresponding to “Tier III” in the table above until
such time as such consolidated financial statements and Compliance Certificate
are submitted to and accepted by the Agent pursuant to this Agreement.
 
 
“Term Loan LIBOR Reserve Percentage” means, relative to any day of any Term Loan
LIBOR Interest Period, the maximum aggregate (without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements (including all basic,
emergency, supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board or other governmental authority having
jurisdiction with respect thereto as issued from time to time and then
applicable to assets or liabilities consisting of “Eurocurrency Liabilities”, as
currently defined in Regulation D of the Board, having a term approximately
equal or comparable to such Term Loan LIBOR Interest Period.
 
 
“Term Loan Maturity Date” means August 19, 2013.
 
 
“Term Loan Optional Prepayment” and “Term Loan Optional Prepayments” have the
meanings described in Section 2.4.4(Optional Prepayments of Term Loan).
 
 
“Term Loan Pro Rata Share” has the meaning described in Section 2.4.1 (Term Loan
Commitment).
 
 
“Term Note” and “Term Notes” have the meanings described in Section 2.4.2 (The
Term Note).
 
 
“Total Gross Accounts Receivable” means as to Borrowers for any period of
determination thereof the gross face amount the unpaid portion of each billed
and unbilled account (net of any returns, discounts, claims, credits, charges,
accrued rebates or other allowances, offsets, deductions, counterclaims,
disputes or other defenses and reduced by the aggregate amount of all reserves,
limits and deductions provided in this Agreement) in United States Dollars by
the Borrowers.
 
 
“Total Funded Debt” means as to Borrowers for any period of determination
thereof the sum of (i) all Indebtedness for Borrowed Money of each Borrower
(excluding all outstanding advances under the Revolving Loan, if any), plus (ii)
any accrued earn out payments of each Borrower reasonably required to be paid by
Borrower within the next twelve (12) months (net of any Cash Equivalents for
purposes of calculating accrued earn out payments of each Borrower), plus (iii)
the average of all advances under the Revolving Loan made to Borrowers during
the immediately preceding thirty (30) consecutive days prior to such period of
determination.
 
 
“Total Revolving Credit Committed Amount” has the meaning described in Section
2.1.1 (Revolving Credit Facility).
 
 
“Total Term Loan Committed Amount” has the meaning described in Section 2.4.1
(Term Loan Commitment).
 
 
“Total Revolving Credit Committed Amount” has the meaning described in Section
2.1.1 (Revolving Credit Facility) as the same may be increased, from time to
time, pursuant to Section 2.1.6 (Increase to Revolving Credit Facility).
 
 
“Trademarks” means and includes in each case whether now existing or hereafter
arising, all of each Borrower’s rights, title and interest in and to (a) any and
all trademarks (including service marks), trade names and trade styles, and
applications for registration thereof and the goodwill of the business
symbolized by any of the foregoing, (b) any and all licenses of trademarks,
service marks, trade names and/or trade styles, whether as licensor or licensee,
(c) any renewals of any and all trademarks, service marks, trade names, trade
styles and/or licenses of any of the foregoing, (d) income, royalties, damages
and payments now or hereafter due and/or payable with respect thereto,
including, without limitation, damages, claims, and payments for past, present
and future infringements thereof, (e) rights to sue for past, present and future
infringements of any of the foregoing, including the right to settle suits
involving claims and demands for royalties owing, and (f) all rights
corresponding to any of the foregoing throughout the world.
 
 
“Unearned Contract Value” means the difference between (a) the then fully funded
dollar value of the contract or subcontract, whether or not earned, and (b) the
total amounts previously billed and properly billable for accepted end items or
services under such contract or subcontract.
 
 
“Uniform Commercial Code” means, unless otherwise provided in this Agreement,
the Uniform Commercial Code as adopted by and in effect from time to time in the
State or in any other jurisdiction, as applicable.
 
 
“Unused Fee Margin” means that per annum percentage rate determined by Agent
from time to time in accordance with the following matrix:
 
Tier
Unused Fee Margin
Leverage Ratio
I
0.25%
Less than 1.00 to 1.0
II
0.35%
Equal to or greater than 1.00 to 1.0 but less than 2.00 to 1.0
III
0.50%
Equal to or greater than 2.00 to 1.0

 
In the event VSE fails to provide such consolidated financial statements and
Compliance Certificate to the Agent when due, the Unused Fee Margin shall be set
at the margin corresponding to “Tier III” in the table above until such time as
such consolidated financial statements and Compliance Certificate are submitted
to and accepted by the Agent pursuant to this Agreement.
 
 
“Wholly Owned Subsidiary” means any domestic United States corporation all the
shares of stock of all classes of which (other than directors’ qualifying
shares) at the time are owned directly or indirectly by a Borrower and/or by one
or more Wholly Owned Subsidiaries of a Borrower.
 
 
Section 1.2 Accounting Terms and Other Definitional Provisions.
 
Unless otherwise defined herein, as used in this Agreement and in any
certificate, report or other document made or delivered pursuant hereto,
accounting terms not otherwise defined herein, and accounting terms only partly
defined herein, to the extent not defined, shall have the respective meanings
given to them under GAAP, as consistently applied to the applicable Person.  All
terms used herein which are defined by the Uniform Commercial Code shall have
the same meanings as assigned to them by the Uniform Commercial Code unless and
to the extent varied by this Agreement.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and article, section, subsection, schedule and exhibit references are
references to articles, sections or subsections of, or schedules or exhibits to,
as the case may be, this Agreement unless otherwise specified.  As used herein,
the singular number shall include the plural, the plural the singular and the
use of the masculine, feminine or neuter gender shall include all genders, as
the context may require.  Reference to any one or more of the Financing
Documents shall mean the same as the foregoing may from time to time be amended,
restated, substituted, extended, renewed, supplemented or otherwise
modified.  Reference in this Agreement and the other Financing Documents to the
“Borrower”, the “Borrowers”, “each Borrower” or otherwise with respect to any
one or more of the Borrowers shall mean each and every Borrower and any one or
more of the Borrowers, jointly and severally, unless a specific Borrower is
expressly identified.
 
 
ARTICLE II
 
 
THE CREDIT FACILITIES
 
 
Section 2.1 The Revolving Credit Facility.
 
2.1.1 Revolving Credit Facility.
 
Subject to and upon the provisions of this Agreement, the Lenders collectively,
but severally, establish a revolving credit facility (the “Revolving Credit
Facility”) in favor of the Borrowers.  The aggregate of all advances under the
Revolving Credit Facility, including any advances under the Incremental
Revolving Commitment, is sometimes referred to in this Agreement collectively as
the “Revolving Loan”.
 
 
The amount set forth below opposite each Lender’s name is herein called such
Lender’s “Revolving Credit Committed Amount” and the total of each Lender’s
Revolving Credit Committed Amount is herein called the “Total Revolving Credit
Committed Amount”.  Each Lender’s Revolving Credit Committed Amount and the
Total Revolving Credit Committed Amount may be increased by the amount, if any,
of each Lender’s Incremental Revolving Commitment pursuant to Section 2.1.6 and
all times thereafter all references herein to each Lender’s Revolving Credit
Committed Amount and the Total Revolving Credit Committed Amount shall include
the amount of each Lender’s Incremental Revolving Commitment.  The proportionate
share set forth below opposite each Lender’s name is herein called such Lender’s
“Revolving Credit Pro Rata Share”:
 
Lender
Revolving Credit
Committed Amount
Revolving Credit
Pro Rata Share
Citizens
$32,142,857
64.285715%
SunTrust
$17,857,143
35.714285%
Total Revolving Credit Committed Amount
$50,000,000
100%

 
Neither the Agent nor any of the Lenders shall be responsible for the Revolving
Credit Commitment of any other Lender, nor will the failure of any Lender to
perform its obligations under its Revolving Credit Commitment in any way relieve
any other Lender from performing its obligations under its Revolving Credit
Commitment.
 
 
During the Revolving Credit Commitment Period, any or all of the Borrowers may
request advances under the Revolving Credit Facility in accordance with the
provisions of this Agreement; provided that after giving effect to any
Borrower’s request:
 
 
(a) the outstanding principal balance of each Lender’s Pro Rata Share would not
exceed the lesser of (i) such Lender’s Revolving Credit Pro Rata Share of the
Revolving Credit Committed Amount or (ii) such Lender’s Pro Rata Share of the
Borrowing Base; and,
 
 
(b) the aggregate outstanding principal balance of the Revolving Loans, all
Letter of Credit Obligations, and all Citizens Letter of Credit Obligations
would not exceed the lesser of (i) the Total Revolving Credit Committed Amount
or (ii) the Borrowing Base.
 
 
2.1.2 Procedure for Making Advances Under the Revolving Loan; Continuation and
Conversion Elections; Lender Protection Loans.
 
The Borrowers may borrow under the Revolving Credit Facility on any Business
Day.  Advances under the Revolving Loan shall be deposited to a demand deposit
account of a Borrower with the Agent or shall be otherwise applied as directed
by the Borrowers, which direction the Agent may require to be in writing.
 
 
By delivering a borrowing request (a “Loan Notice”) to the Agent on or before
(i) 10:00 a.m., New York time, on a Business Day, the Borrowers may from time to
time irrevocably request, on not less than two (2) nor more than five (5)
Business Days’ notice, that a Revolving Loan LIBOR Rate Loan be made to
Borrowers and (ii) 10:00 a.m., New York time, on a Business Day, the Borrowers
may from time to time irrevocably request, that all other Revolving Loans be
made to Borrowers. Each Loan Notice shall specify the amount and if requested by
the Agent the purpose of the requested borrowing, the Applicable Interest Rate,
the Revolving Loan LIBOR Interest Period, if applicable, and if requested by the
Agent, be accompanied by a Borrowing Base Report.  On the terms and subject to
the conditions of this Agreement, each Revolving Loan LIBOR Rate Loan shall be
made available to the Borrowers no later than 1:00 p.m. New York time on the
first (1st) day of the applicable Revolving Loan LIBOR Interest Period by
deposit to the account of the Borrower as shall have been specified in its Loan
Notice.
 
 
By delivering a conversion notice (a “Conversion Notice”) to the Agent on or
before 10:00 a.m., New York time, on a Business Day, the Borrowers may from time
to time irrevocably request, on not less than two (2) nor more than five (5)
Business Days’ notice, that all or any portion of any Revolving Loan LIBOR Rate
Loan be converted on the last day of a Revolving Loan LIBOR Interest Period into
a Revolving Loan LIBOR Rate Loan with a different Revolving Loan LIBOR Interest
Period; provided, however, that no portion of the outstanding principal amount
of any Revolving Loan LIBOR Rate Loan may be converted to, or be continued as, a
Revolving Loan LIBOR Rate Loan when any Default or Event of Default has occurred
and is continuing, and no portion of the outstanding principal amount of any
Revolving Loan LIBOR Rate Loan may be converted to a Revolving Loan LIBOR Rate
Loan of a different duration if such Revolving Loan LIBOR Rate Loan relates to
any Hedging Obligation.  In the absence of delivery of a Conversion Notice with
respect to any Revolving Loan LIBOR Rate Loan at least two (2) Business Days
before the last day of the then current Revolving Loan LIBOR Interest Period
with respect thereto, such Revolving Loan LIBOR Rate Loan shall, on such last
day, automatically continue as a Revolving Loan LIBOR Rate Loan with the same
Revolving Loan LIBOR Interest Period.
 
 
Any oral Loan Notice shall be confirmed in writing by the Borrowers within three
(3) Business Days after the making of the requested advance under the Revolving
Loan.  Each Loan Notice shall be irrevocable.  Upon receipt of any such Loan
Notice, the Agent shall promptly notify each Lender of the amount of each
advance to be made by such Lender on the requested borrowing date under such
Lender’s Revolving Credit Commitment.
 
 
Not later than 1:00 p.m., New York time, on each requested borrowing date for
the making of advances under the Revolving Loan, each Lender shall, if it has
received notice from the Agent on or before 11:30 a.m. on such day of the
Borrowers’ request for such advances, make available to the Agent, in funds
immediately available to the Agent at the Agent’s office set forth in Section
9.1 (Notices), such Lender’s Pro Rata Share of the advances to be made on such
date.
 
 
In addition, each of the Borrowers hereby irrevocably authorizes the Lenders at
any time and from time to time, without further request from or notice to the
Borrowers, to make advances under the Revolving Loan, and irrevocably authorizes
the Agent to establish, without duplication, reserves against the Borrowing
Base, which the Agent, in its sole and absolute discretion, deems necessary or
appropriate to protect the interests of the Agent and/or any or all of the
Lenders under this Agreement, including, without limitation, advances and
reserves under the Revolving Loan made to cover shortages, debit balances or
overdrafts in the Revolving Loan Account, principal of, and/or interest on, any
Loan, the Obligations (including, without limitation, any Letter of Credit
Obligations and any Citizens Letter of Credit Obligations), and/or Enforcement
Costs, prior to, on, or after the termination of other advances under this
Agreement, regardless of whether the outstanding principal amount of the
Revolving Loan that the Lenders may advance or the Agent may reserve hereunder
exceeds the Total Revolving Credit Committed Amount or the Borrowing Base.
 
 
2.1.3 Borrowing Base.
 
As used in this Agreement, the term “Borrowing Base” means at any time, an
amount equal to the sum of (i) ninety percent (90%) of Eligible Receivables that
arise from obligations due under and from Government Contracts and (ii) eighty
percent (80%) of the amount of Eligible Receivables that arise from obligations
other than due under and from Government Contracts.
 
 
The Borrowing Base shall be computed based on the Borrowing Base Report most
recently delivered to and accepted by the Agent in its sole and absolute
discretion.  In the event the Borrowers fail to furnish a Borrowing Base Report
required by Section 2.1.4 (Borrowing Base Report), or in the event the Agent
believes that a Borrowing Base Report is no longer accurate, the Agent may, in
its sole and absolute discretion exercised from time to time and without
limiting other rights and remedies under this Agreement, direct the Lenders to
suspend the making of or limit advances under the Revolving Loan.  The Agent may
reduce the Borrowing Base by amounts credited to the Collateral Account since
the date of the most recent Borrowing Base Report and by the amount of any
Receivable which was included in the Borrowing Base but which the Agent
determines fails to meet the respective criteria applicable from time to time
for Eligible Receivables.
 
 
If at any time the total of the aggregate principal amount of the Revolving
Loan, Outstanding Letter of Credit Obligations, and the Citizens Outstanding
Letter of Credit Obligations exceeds the Borrowing Base, a borrowing base
deficiency (“Borrowing Base Deficiency”) shall exist.  Each time a Borrowing
Base Deficiency exists, the Borrowers shall immediately upon notice from Agent
pay the Borrowing Base Deficiency to the Agent for the benefit of the Lenders
from time to time.
 
 
Without implying any limitation on the Agent’s discretion with respect to the
Borrowing Base, the criteria for Eligible Receivables contained in the
definition of Eligible Receivables are in part based upon the business
operations of the Borrowers existing on or about the Closing Date and upon
information and records furnished to the Agent by the Borrowers.  If at any time
or from time to time hereafter, the business operations of the Borrowers change
or such information and records furnished to the Agent is incorrect or
misleading, the Agent in its discretion, may at any time and from time to time
during the duration of this Agreement change such criteria or add new
criteria.  The Agent may communicate such changed or additional criteria to the
Borrowers from time to time either orally or in writing.
 
 
2.1.4 Borrowing Base Report.
 
The Borrowers will furnish to the Agent no less frequently than monthly before
the last day of each month and at such other times as may be requested by the
Agent or any of the Lenders a report of the Borrowing Base (each a “Borrowing
Base Report”; collectively, the “Borrowing Base Reports”) in the form required
from time to time by the Agent, appropriately completed and duly signed.  The
Borrowing Base Report shall contain the net amount due on the Receivables, and
the calculations of the Borrowing Base, all in such detail, and accompanied by
such supporting and other information, as the Agent may from time to time
request.  Upon the Agent’s request and upon the creation of any Receivables, or
at such intervals as the Agent may require, the Borrowers will provide the Agent
with (a) confirmatory assignment schedules; (b) copies of Account Debtor
invoices; (c) evidence of shipment or delivery; and (d) such further schedules,
documents and/or information regarding the Receivables as the Agent may
reasonably require. The items to be provided under this subsection shall be in
form satisfactory to the Agent, and certified as true and correct by a
Responsible Officer, and delivered to the Agent from time to time solely for the
Agent’s convenience in maintaining records of the Collateral.  Any Borrower’s
failure to deliver any of such items to the Agent shall not affect, terminate,
modify, or otherwise limit the Liens of the Agent and the Lenders in the
Collateral.
 
 
2.1.5 Revolving Credit Notes.
 
The joint and several obligations of the Borrowers to pay each Lender’s Pro Rata
Share of the Revolving Loan, with interest, shall be evidenced by a series of
amended and restated promissory notes (as from time to time extended, amended,
restated, supplemented or otherwise modified, collectively the “Revolving Credit
Notes” and individually a “Revolving Credit Note”) substantially in the form of
Exhibit B-1 attached hereto and made a part hereof, with appropriate insertions.
One or more of the Revolving Credit Notes may, pursuant to Section 2.1.6
(Increase to Revolving Credit Facility) of this Agreement, be increased and
replaced in their entirety with one or more promissory notes (as from time to
time extended, amended, restated, supplemented or otherwise modified,
collectively, the “Replacement Revolving Credit Notes” and individually a
“Replacement Revolving Credit Note”) substantially in the form of Exhibit B-2
attached hereto and made a part hereof.  Each Lender’s Revolving Credit Note
shall be dated as of the Closing Date, shall be payable to the order of such
Lender at the times provided in this Agreement, and shall be in the principal
amount of such Lender’s Revolving Credit Pro Rata Share.
 
 
Each of the Borrowers acknowledges and agrees that, if the outstanding principal
balance of the Revolving Loan outstanding from time to time exceeds the
aggregate face amount of the Revolving Credit Notes, the excess shall bear
interest at the rates provided from time to time for advances under the
Revolving Loan evidenced by the Revolving Credit Notes and shall be payable,
with accrued interest, ON DEMAND.
 
 
2.1.6 Increase to Revolving Credit Facility.
 
Lenders may, in their sole discretion, agree to increase the amount of each
Lender’s Revolving Credit Committed Amount (the “Incremental Revolving
Commitment”) to make incremental revolving credit loans available to Borrowers
(the “Incremental Revolving Loans”) by executing and delivering to Agent a duly
executed Increased Revolving Facility Activation Notice specifying the (i)
amount of such increase and (ii) the Increased Revolving Facility Closing Date,
provided, however, at the time of said election, no Default or Event of Default
has occurred and is continuing.  An Increased Revolving Facility Activation
Notice that has been executed and delivered to Agent may not be rescinded
without the consent of the Requisite Lenders.  Notwithstanding the foregoing,
without the consent of the Requisite Lenders, (i) each request for Incremental
Revolving Loans shall be in increments of not less than Five Million Dollars
($5,000,000), (ii) the aggregate amount of the Incremental Revolving Commitment
shall not exceed Twenty-Five Million Dollars ($25,000,000) and (iii) the
aggregate amount of the Total Revolving Credit Committed Amount, as may be
increased by the amount, if any, of each Lender’s Incremental Revolving
Commitment pursuant to this Section 2.1.6 shall not exceed Seventy-Five Million
Dollars ($75,000,000) at any time.  Not later than the Increased Revolving
Facility Closing Date, Borrowers shall have delivered to Agent for benefit of
the Lenders one or more duly executed and completed Replacement Revolving Credit
Notes which reflects the amount of the Revolving Credit Committed Amount after
giving effect to such increase.
 
 
2.1.7 Payment of Interest; Principal; Automatic Rollover of Revolving Loans.
 
(a) Interest on the outstanding principal amount of any Revolving Loan, when
classified as a: (i) Revolving Loan LIBOR Rate Loan, shall accrue during each
Revolving Loan LIBOR Interest Period at a rate per annum equal to the sum of the
Revolving Loan Adjusted LIBOR Rate for such Revolving Loan LIBOR Interest Period
plus the Revolving Loan LIBOR Rate Margin, and shall be due and payable on each
Revolving Loan Interest Payment Date and on the Revolving Credit Termination
Date, and (ii) Prime Rate Loan, shall accrue at a rate per annum equal to the
sum of the Prime Rate plus the Prime Rate Margin, and shall be due and payable
on each Prime Rate Interest Payment Date and on the Revolving Credit Termination
Date.  Interest shall be calculated for the actual number of days elapsed on the
basis of a 360-day year, including the first date of the applicable period to,
but not including, the date of repayment.
 
 
(b) Unless sooner paid, the outstanding principal portion of the Revolving Loan,
together with interest accrued and unpaid thereon, shall be due and payable in
full on the Revolving Credit Termination Date.
 
 
(c) Upon the expiration of a Revolving Loan LIBOR Interest Period, the Revolving
Loan LIBOR Rate Loan shall automatically be continued as a Revolving Loan LIBOR
Rate Loan at the then applicable Revolving Loan Adjusted LIBOR Rate and in an
amount equal to the principal amount of the expiring Revolving Loan LIBOR Rate
Loan less any principal repayment amount made by Borrowers; provided, however,
that no portion of the outstanding principal amount of a Revolving Loan LIBOR
Rate Loan may be continued as a Revolving Loan LIBOR Rate Loan when any Event of
Default has occurred and is continuing.  If any Event of Default has occurred
and is continuing (if the Agent does not otherwise elect to exercise any right
to accelerate the Revolving Loan hereunder), the Revolving Loan LIBOR Rate Loan
shall automatically be continued as a Prime Rate Loan on the first day of the
next Revolving Loan LIBOR Interest Period.
 
 
2.1.8 Mandatory Prepayments of Revolving Loan.
 
The Borrowers shall make the mandatory prepayments (each a “Revolving Loan
Mandatory Prepayment” and collectively, the “Revolving Loan Mandatory
Prepayments”) of the Revolving Loan at any time and from time to time in such
amounts requested by the Agent pursuant to Section 2.1.3 (Borrowing Base) in
order to cover any Borrowing Base Deficiency.
 
 
2.1.9 Optional Prepayments of Revolving Loan.
 
The Borrowers shall have the option at any time and from time to time to prepay
(each a “Revolving Loan Optional Prepayment” and collectively the “Revolving
Loan Optional Prepayments”) the Revolving Loan, in whole or in part.  When
classified as a Revolving Loan LIBOR Rate Loan, the Revolving Loan may be
prepaid upon the terms and conditions set forth in this Section 2.1.9.  The
Borrowers acknowledge and agree that additional obligations may be associated
with any such prepayment under the terms and conditions of any applicable
Hedging Contracts, including without limitation any LIBOR Breakage Fee as
described in Section 2.6.1 (LIBOR Breakage Fee).  The Borrowers shall give the
Agent, no later than 10:00 a.m., New York time, at least four (4) Business Days
notice of any proposed prepayment of any Revolving Loan LIBOR Rate Loan,
specifying the proposed date of payment and the principal amount to be
paid.  Each partial prepayment of the principal amount of the Revolving Loan
LIBOR Rate Loan shall be in an integral multiple of Five Hundred Thousand
Dollars ($500,000) and accompanied by the payment of all charges outstanding on
the Revolving Loan LIBOR Rate Loan (including any LIBOR Breakage Fee as
described in Section 2.6.1 (LIBOR Breakage Fee)) and of all accrued interest on
the principal repaid to the date of payment.
 
 
2.1.10 The Collateral Account.
 
Upon request of the Agent after the occurrence of a Default or an Event of
Default, the Borrowers will deposit, or cause to be deposited, all Items of
Payment to a bank account designated by the Agent and from which the Agent alone
has power of access and withdrawal (the “Collateral Account”).  Each deposit
shall be made not later than the next Business Day after the date of receipt of
the Items of Payment.  The Items of Payment shall be deposited in precisely the
form received, except for the endorsements of the Borrowers where necessary to
permit the collection of any such Items of Payment, which endorsement the
Borrowers hereby agree to make.  In the event the Borrowers fail to do so, the
Borrowers hereby authorize the Agent to make the endorsement in the name of any
or all of the Borrowers.  Prior to such a deposit, the Borrowers will not
commingle any Items of Payment with any of the Borrowers’ other funds or
property, but will hold them separate and apart in trust and for the account of
the Agent for the benefit of the Lenders ratably and the Agent.
 
 
In addition, if so directed by the Agent, the Borrowers shall direct the mailing
of all Items of Payment from their Account Debtors to one or more post-office
boxes designated by the Agent, or to such other additional or replacement
post-office boxes pursuant to the request of the Agent from time to time
(collectively, the “Lockbox”).  The Agent shall have unrestricted and exclusive
access to the Lockbox.
 
 
The Borrowers hereby authorize the Agent after the occurrence of a Default or an
Event of Default to inspect all Items of Payment, endorse all Items of Payment
in the name of any or all of the Borrowers, and deposit such Items of Payment in
the Collateral Account.  The Agent reserves the right, exercised in its sole and
absolute discretion from time to time, to provide to the Collateral Account
credit prior to final collection of an Item of Payment and to disallow credit
for any Item of Payment which is unsatisfactory to the Agent.  In the event
Items of Payment are returned to the Agent for any reason whatsoever, the Agent
may, in the exercise of its discretion from time to time, forward such Items of
Payment a second time.  Any returned Items of Payment shall be charged back to
the Collateral Account, the Revolving Loan Account, or other account, as
appropriate.
 
 
The Agent will after the occurrence of a Default or an Event of Default apply
the whole or any part of the collected funds credited to the Collateral Account
against the Revolving Loan (or with respect to Items of Payment which are not
proceeds of Accounts or Inventory or after an Event of Default, against any of
the Obligations) or credit such collected funds to a depository account of any
or all of the Borrowers with the Agent, the order and method of such application
to be in the sole discretion of the Agent.
 
 
2.1.11 Revolving Loan Account.
 
The Agent will establish and maintain a loan account on its books (the
“Revolving Loan Account”) to which the Agent will (a) debit (i) the principal
amount of each advance under the Revolving Loan made by the Lenders hereunder as
of the date made, (ii) the amount of any interest accrued on the Revolving Loan
as and when due, and (iii) any other amounts due and payable by the Borrowers to
the Agent and/or the Lenders from time to time under the provisions of this
Agreement in connection with the Revolving Loan, including, without limitation,
Enforcement Costs, Fees, late charges, and service, collection and audit fees,
as and when due and payable, and (b) credit all payments made by the Borrowers
to the Agent on account of the Revolving Loan as of the date made.  The Agent
may debit the Revolving Loan Account for the amount of any Item of Payment that
is returned to the Agent unpaid.  All credit entries to the Revolving Loan
Account are conditional and shall be readjusted as of the date made if final and
indefeasible payment is not received by the Agent in cash or solvent
credits.  The Borrowers hereby promise to pay to the order of the Agent for the
ratable benefit of the Lenders, ON DEMAND, an amount equal to the excess, if
any, of all debit entries over all credit entries recorded in the Revolving Loan
Account under the provisions of this Agreement.  Any and all periodic or other
statements or reconciliations, and the information contained in those statements
or reconciliations, of the Revolving Loan Account shall be presumed conclusively
to be correct, and shall constitute an account stated between the Agent, the
Lenders and the Borrowers unless the Agent receives specific written objection
thereto from any Borrower and/or any Lender within thirty (30) Business Days
after such statement or reconciliation shall have been sent by the Agent.  Any
and all periodic or other statements or reconciliations, and the information
contained in those statements or reconciliations, of the Revolving Loan Account
shall be final, binding and conclusive upon the Borrowers in all respects,
absent manifest error, unless the Agent receives specific written objection
thereto from the Borrowers within thirty (30) Business Days after such statement
or reconciliation shall have been sent by the Agent.
 
 
2.1.12 Revolving Credit Unused Line Fee.
 
Borrowers shall pay to Agent for the ratable benefit of Lenders a revolving
credit facility fee (collectively, the “Revolving Credit Unused Line Fees” and
individually, a “Revolving Credit Unused Line Fee”) in an amount equal to the
Unused Fee Margin multiplied by the average daily unused and undisbursed portion
of the Revolving Credit Committed Amount in effect from time to time accruing
during each calendar quarter.  For purposes of clarification, the face amount of
all outstanding Letters of Credit shall be considered usage of the Revolving
Credit Committed Amount.  The accrued and unpaid portion of the Revolving Credit
Unused Line Fee shall be paid quarterly in arrears by Borrowers to Agent on the
last day of each calendar quarter, commencing on the first such date following
the date hereof, and on the Revolving Credit Termination Date.
 
 
2.1.13 Required Availability under the Revolving Credit Facility.
 
On the Closing Date, the aggregate outstanding principal amount of the Revolving
Loan and Outstanding Letter of Credit Obligations shall not exceed an amount
equal to (a) the lesser of the Borrowing Base or the Total Revolving Credit
Committed Amount, minus (b) one (1) month Borrowers combined pro-forma
payroll.  Borrowers shall on the Closing Date make a Revolving Loan Mandatory
Prepayment pursuant to the provisions of Section 2.1.7 (Mandatory Prepayments of
Revolving Loan) to the extent necessary to achieve compliance with this Section.
 
 
2.1.14 Optional Reduction of Total Revolving Credit Committed Amount.
 
The Borrowers shall have the right to reduce permanently (each a “Revolving
Credit Optional Reduction” and collectively the “Revolving Credit Optional
Reductions”) the Total Revolving Credit Committed Amount in effect from time to
time in the amount of any integral multiple of Five Million Dollars
($5,000,000), upon at least fifteen (15) Business Days prior written notice to
the Agent specifying the date and amount of such Revolving Credit Optional
Reduction and to the extent such Revolving Credit Optional Reduction constitutes
a Revolving Loan Optional Prepayment, Borrowers shall make such Revolving Loan
Optional Prepayment in accordance with Section 2.1.9 (Optional Prepayments of
Revolving Loan); provided, that no Revolving Credit Optional Reduction shall be
permitted if, (i) after giving effect thereto and to any Revolving Loan Optional
Prepayment made on the effective date thereof, the then outstanding principal
amount of the Revolving Loan, the Outstanding Letter of Credit Obligations and
the Citizens Outstanding Letter of Credit Obligations exceeds the Total
Revolving Credit Committed Amount as so reduced or (ii) after giving effect to
such Revolving Credit Optional Reduction there is not at least one (1) month of
Borrowers combined pro-forma payroll as determined pursuant to Section 2.1.13
(Required Availability under the Revolving Credit Facility) of availability
under the Revolving Loan.  Such notice shall be irrevocable as to the amount and
date of such Revolving Credit Optional Reduction.
 
 
Section 2.2 The Letter of Credit Sub-Facility.
 
2.2.1 Letters of Credit.
 
Subject to and upon the provisions of this Agreement, and as a part of the
Revolving Credit Commitments, each of the Borrowers, upon the prior approval of
the Agent, may obtain standby letters of credit (as the same may from time to
time be amended, supplemented or otherwise modified, each a “Letter of Credit”
and collectively the “Letters of Credit”) from the Agent from time to time from
the Closing Date until the Business Day preceding the Revolving Credit
Termination Date.  The Borrowers will not be entitled to obtain a Letter of
Credit unless (a) the Borrowers are then able to obtain a Revolving Loan from
the Lenders in an amount not less than the proposed face amount of the Letter of
Credit requested by the Borrowers, and (b) the sum of the then Outstanding
Letter of Credit Obligations (including the amount of the requested Letter of
Credit), unless otherwise agreed to by the Lenders, does not exceed Fifteen
Million Dollars ($15,000,000); provided, that, the Borrower may not request any
Letter of Credit if there is any Defaulting Lender or Potential Defaulting
Lender at the time of such request or issuance unless the Borrower has cash
collateralized a portion of its obligations owed to the Agent with respect to
Letters of Credit equal to such Potential Defaulting Lender’s or such Defaulting
Lender’s Letter of Credit Exposure.
 
 
2.2.2 Letter of Credit Fees.
 
With respect to each Letter of Credit, the Borrowers shall pay to the Agent, for
the ratable benefit of the Lenders with a Revolving Credit Commitment an amount
equal to the Letter of Credit Issuance Fee multiplied by the face amount of each
Letter of Credit all without regard for provisions contained in the Letters of
Credit which may give rise to a reduction in the stated amount thereof unless
such reduction has actually occurred (collectively, the “Letter of Credit
Fees”).  The Letter of Credit Fees shall be paid upon the opening of each Letter
of Credit and on the last day of each calendar quarter thereafter, if any, at
the per annum rate.  In addition, the Borrowers shall pay to the Agent, for its
own account, all other reasonable and customary amendment, negotiation,
processing, transfer or other fees to the extent and as and when required by the
provisions of any Letter of Credit Agreement.  Notwithstanding the foregoing,
during such period as a Lender is a Defaulting Lender, such Defaulting Lender
will not be entitled to any Letter of Credit Fees accruing during such period
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees) and the pro rata payment provisions set forth herein will
automatically be deemed adjusted to reflect the provisions of this Section.
 
 
2.2.3 Terms of Letters of Credit; Post-Expiration Date Letters of Credit.
 
Each Letter of Credit shall (a) be opened pursuant to a Letter of Credit
Agreement and (b) expire on a date not later than the Business Day preceding the
Revolving Credit Expiration Date; provided, however, if any Letter of Credit
does have an expiration date later than the Business Day preceding the Revolving
Credit Termination Date (each a “Post-Expiration Date Letter of Credit” and
collectively, the “Post-Expiration Date Letters of Credit”), effective as of the
Business Day preceding the Revolving Credit Termination Date Borrowers shall
provide to Agent cash collateral in an amount equal to 105% of the face amount
of all such Letters of Credit or such Letters of Credit shall be supported by
back-to-back letters of credit in form and substance satisfactory to the
Agent.  The Agent may in its sole and absolute discretion issue or refuse to
issue any Letter of Credit which is automatically renewable or “evergreen”.  The
Agent shall deposit the proceeds of such cash collateral received from the
Borrowers into one or more non-interest bearing accounts with and in the name of
the Agent and over which the Agent alone shall have exclusive power of access
and withdrawal (collectively, the “Letter of Credit Cash Collateral
Account”).  The Letter of Credit Cash Collateral Account is to be held by the
Agent, for the ratable benefit of the Lenders, as additional collateral and
security for any Letter of Credit Obligations relating to the Post-Expiration
Date Letters of Credit.  The Borrowers hereby assign, pledge, grant and set over
to the Agent, for the ratable benefit of the Lenders, a first priority security
interest in, and Lien on, all of the funds on deposit in the Letter of Credit
Cash Collateral Account, together with any and all Proceeds and products thereof
as additional collateral and security for the Letter of Credit Obligations
relating to the Post-Expiration Date Letters of Credit.  The Borrowers
acknowledge and agree that the Agent shall be entitled to fund any draw or draft
on any Post-Expiration Date Letter of Credit from the monies on deposit in the
Letter of Credit Cash Collateral Account without notice to or consent of the
Borrowers or any of the Lenders.  The Borrowers further acknowledge and agree
that the Agent’s election to fund any draw or draft on any Post-Expiration Date
Letter of Credit from the Letter of Credit Cash Collateral shall in no way
limit, impair, lessen, reduce, release or otherwise adversely affect the
Borrowers’ obligation to pay any Letter of Credit Obligations under or relating
to the Post-Expiration Date Letters of Credit.  At such time as all
Post-Expiration Date Letters of Credit have expired and all Letter of Credit
Obligations relating to the Post-Expiration Date Letters of Credit have been
paid in full, the Agent agrees to apply the amount of any remaining funds on
deposit in the Letter of Credit Cash Collateral Account to the then unpaid
balance of the Obligations under the Revolving Credit Facility in such order and
manner as the Agent shall determine in its sole and absolute discretion in
accordance with the provisions of this Agreement.
 
 
Each Letter of Credit shall be issued for purposes acceptable to Agent.  The
aggregate face amount of all Letters of Credit at any one time outstanding and
issued by the Agent pursuant to the provisions of this Agreement, including,
without limitation, any and all Post-Expiration Date Letters of Credit, plus the
amount of any unpaid Letter of Credit Fees and unpaid Letter of Credit Fees
accrued or scheduled to accrue thereon, and less the aggregate amount of all
drafts issued under or purporting to have been issued under such Letters of
Credit that have been paid by the Agent and for which the Agent has been
reimbursed by the Borrowers in full in accordance with Section 2.2.5 (Payments
of Letters of Credit) and the Letter of Credit Agreements, and for which the
Agent has no further obligation or commitment to restore all or any portion of
the amounts drawn and reimbursed, is herein called the “Outstanding Letter of
Credit Obligations”.
 
 
2.2.4 Procedures for Letters of Credit.
 
The Borrowers shall give the Agent written notice at least five (5) Business
Days prior to the date on which the Borrower desires the Agent to issue a Letter
of Credit.  Such notice shall be accompanied by a duly executed Letter of Credit
Agreement specifying, among other things:  (a) the name and address of the
intended beneficiary of the Letter of Credit, (b) the requested face amount of
the Letter of Credit, (c) whether the Letter of Credit is to be revocable or
irrevocable, (d) the Business Day on which the Letter of Credit is to be opened
and the date on which the Letter of Credit is to expire, (e) the terms of
payment of any draft or drafts which may be drawn under the Letter of Credit,
and (f) any other terms or provisions the Borrowers desire to be contained in
the Letter of Credit.  Such notice shall also be accompanied by such other
information, certificates, confirmations, and other items as the Agent may
require to assure that the Letter of Credit is to be issued in accordance with
the provisions of this Agreement and a Letter of Credit Agreement.  In the event
of any conflict between the provisions of this Agreement and the provisions of a
Letter of Credit Agreement, the provisions of this Agreement shall prevail and
control unless otherwise expressly provided in the Letter of Credit
Agreement.  Upon (x) receipt of such notice, (y) payment of all Letter of Credit
Fees and all other Fees payable in connection with the issuance of such Letter
of Credit, and (z) receipt of a duly executed Letter of Credit Agreement, the
Agent shall process such notice and Letter of Credit Agreement in accordance
with its customary procedures and open such Letter of Credit on the Business Day
specified in such notice.  The Agent shall not be obligated to issue any Letter
of Credit where the expiration date automatically renews or is “evergreen”.
 
 
2.2.5 Payments of Letters of Credit.
 
The Borrowers hereby, jointly and severally, promise to pay to the Agent, ON
DEMAND and in United States Dollars, the following which are herein collectively
referred to as the “Current Letter of Credit Obligations”:
 
 
(a) the amount which the Agent has paid or will be required to pay under each
draft or draw on a Letter of Credit, whether such demand be in advance of the
Agent’s payment or for reimbursement for such payment;
 
 
(b) any and all reasonable charges and expenses which the Agent may pay or incur
relative to the Letter of Credit and/or such draws or drafts; and
 
 
(c) interest on the amounts described in (a) and (b) not paid by the Borrowers
as and when due and payable under the provisions of (a) and (b) above from the
day the same are due and payable until paid in full at the Post-Default Rate.
 
 
In addition, the Borrowers hereby, jointly and severally, promise to pay any and
all other Letter of Credit Obligations as and when due and payable in accordance
with the provisions of this Agreement and the Letter of Credit Agreements.  The
obligation of the Borrowers to pay Current Letter of Credit Obligations and all
other Letter of Credit Obligations shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrowers or any other account party may have or have had
against the beneficiary of such Letter of Credit, the Agent, any of the Lenders,
or any other Person, including, without limitation, any defense based on the
failure of any draft or draw to conform to the terms of such Letter of Credit,
any draft or other document proving to be forged, fraudulent or invalid, or the
legality, validity, regularity or enforceability of such Letter of Credit, any
draft or other documents presented with any draft, any Letter of Credit
Agreement, this Agreement, or any of the other Financing Documents, all whether
or not the Agent or any of the Lenders had actual or constructive knowledge of
the same, and irrespective of any Collateral, security or guarantee therefor or
right of offset with respect thereto and irrespective of any other circumstances
whatsoever which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrowers for any Letter of Credit Obligations, in
bankruptcy or otherwise; provided, however, that the Borrowers shall not be
obligated to reimburse the Agent for any wrongful payment under such Letter of
Credit made as a result of the Agent’s willful misconduct.  The obligation of
the Borrowers to pay the Letter of Credit Obligations shall not be conditioned
or contingent upon the pursuit by the Agent or any other Person at any time of
any right or remedy against any Person which may be or become liable in respect
of all or any part of such obligation or against any Collateral, security or
guarantee therefor or right of offset with respect thereto.
 
 
The Letter of Credit Obligations shall continue to be effective, or be
reinstated, as the case may be, if at any time payment of all or any portion of
the Letter of Credit Obligations is rescinded or must otherwise be restored or
returned by the Agent or any of the Lenders upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Person, or upon or as a result
of the appointment of a receiver, intervenor, or conservator of, or trustee or
similar officer for, any Person, or any substantial part of such Person’s
property, all as though such payments had not been made.
 
 
2.2.6 Change in Law; Increased Cost.
 
If any change in any law or regulation or in the interpretation thereof by any
court or other Governmental Authority charged with the administration thereof
shall either (a) impose, modify or deem applicable any reserve, special deposit
or similar requirement against Letters of Credit issued by the Agent, or (b)
impose on the Agent or any of the Lenders any other condition regarding this
Agreement or any Letter of Credit, and the result of any event referred to in
clauses (a) or (b) above shall be to increase the cost to the Agent of issuing,
maintaining or extending the Letter of Credit or the cost to any of the Lenders
of funding any obligation under or in connection with the Letter of Credit
(which increase in cost shall be the result of the Agent’s reasonable allocation
of the aggregate of such cost increases resulting from such events), then, upon
demand by the Agent, the Borrowers shall immediately pay to the Agent from time
to time as specified by the Agent, additional amounts which shall be sufficient
to compensate the Agent and the Lenders for such increased cost, together with
interest on each such amount from the date demanded until payment in full
thereof at a rate per annum equal to the then highest current rate of interest
on the Revolving Loan.  A certificate as to such increased cost incurred by the
Agent and/or any of the Lenders, submitted by the Agent to the Borrowers, shall
be conclusive, absent manifest error.
 
 
2.2.7 General Letter of Credit Provisions.
 
The Borrowers hereby instruct the Agent to pay any draft complying with the
terms of any Letter of Credit irrespective of any instructions of the Borrowers
to the contrary.  The Borrowers assume all risks of the acts and omissions of
the beneficiary and other users of any Letter of Credit.  The Agent, the Lenders
and their respective branches, Affiliates and/or correspondents shall not be
responsible for and the Borrowers hereby indemnify and hold the Agent, the
Lenders and their respective branches, Affiliates and/or correspondents harmless
from and against all liability, loss and expense (including reasonable
attorney’s fees and costs) incurred by the Agent, the Lenders and/or their
respective branches, Affiliates and/or correspondents relative to and/or as a
consequence of (a) any failure by the Borrowers to perform the agreements
hereunder and under any Letter of Credit Agreement, (b) any Letter of Credit
Agreement, this Agreement, any Letter of Credit and any draft, draw and/or
acceptance under or purported to be under any Letter of Credit, (c) any action
taken or omitted by the Agent, any of the Lenders and/or any of their respective
branches, Affiliates and/or correspondents at the request of the Borrowers, (d)
any failure or inability to perform in accordance with the terms of any Letter
of Credit by reason of any control or restriction rightfully or wrongfully
exercised by any de facto or de jure Governmental Authority, group or individual
asserting or exercising governmental or paramount powers, and/or (e) any
consequences arising from causes beyond the control of the Agent, any of the
Lenders and/or any of their respective branches, Affiliates and/or
correspondents.
 
 
Except for willful misconduct, the Agent, the Lenders and their respective
branches, Affiliates and/or correspondents, shall not be liable or responsible
in any respect for any (a) error, omission, interruption or delay in
transmission, dispatch or delivery of any one or more messages or advices in
connection with any Letter of Credit, whether transmitted by cable, telegraph,
mail or otherwise and despite any cipher or code which may be employed, and/or
(b) action, inaction or omission which may be taken or suffered by it or them in
good faith or through inadvertence in identifying or failing to identify any
beneficiary or otherwise in connection with any Letter of Credit.
 
 
Any Letter of Credit may be amended, modified or revoked only upon the receipt
by the Agent from the Borrowers and the beneficiary (including any transferee
and/or assignee of the original beneficiary), of a written consent and request
therefor.
 
 
If any Laws, order of court and/or ruling or regulation of any Governmental
Authority of the United States (or any state thereof) and/or any country other
than the United States permits a beneficiary under a Letter of Credit to require
the Agent, the Lenders and/or any of their respective branches, Affiliates
and/or correspondents to pay drafts under or purporting to be under a Letter of
Credit after the expiration date of the Letter of Credit, the Borrowers shall
reimburse the Agent and the Lenders, as appropriate, for any such payment
pursuant to provisions of Section 2.2.6 (Change in Law; Increased Cost).
 
 
Except as may otherwise be specifically provided in a Letter of Credit or Letter
of Credit Agreement, the laws of the State and the Uniform Customs and Practice
for Documentary Credits, 1993 Revision, International Chamber of Commerce
Publication No. 500 shall govern the Letters of Credit.  The Laws, rules,
provisions and regulations of the Uniform Customs and Practice for Documentary
Credits are hereby incorporated by reference.  In the event of a conflict
between the Uniform Customs and Practice for Documentary Credits and the laws of
the State, the Uniform Customs and Practice for Documentary Credits shall
prevail.
 
 
2.2.8 Participations in the Letters of Credit.
 
Each Lender hereby irrevocably authorizes the Agent to issue Letters of Credit
in accordance with the provisions of this Agreement.  As of the date each Letter
of Credit is opened or issued by the Agent pursuant to the provisions of this
Agreement, each Lender shall have an undivided participating interest in (a) the
rights and obligations of the Agent under such Letter of Credit, and (b) the
Outstanding Letter of Credit Obligations of the Borrowers with respect to such
Letter of Credit, in an amount equal to each Lender’s Revolving Credit Pro Rata
Share of such Outstanding Letter of Credit Obligations.
 
 
2.2.9 Payments by the Lenders to the Agent.
 
If the Borrowers fail to pay to the Agent any Current Letter of Credit
Obligations as and when due and payable, the Agent shall promptly notify each of
the Lenders and shall demand payment from each of the Lenders such Lender’s
Revolving Credit Pro Rata Share of such unpaid Current Letter of Credit
Obligations.  In addition, if any amount paid to the Agent on account of Current
Letter of Credit Obligations is rescinded or required to be restored or turned
over by the Agent upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrowers or upon or as a result of the appointment of a
receiver, intervenor, trustee, conservator or similar officer for the Borrowers,
or is otherwise not indefeasibly covered by an advance under the Revolving Loan,
the Agent shall promptly notify each of the Lenders and shall demand payment
from each of the Lenders of its Revolving Credit Pro Rata Share of its portion
of the Current Letter of Credit Obligations to be remitted to the Borrowers.
 
 
Each of the Lenders irrevocably and unconditionally agrees to honor any such
demands for payment under this Section and promises to pay to the Agent’s
account on the same Business Day as demanded the amount of its Revolving Credit
Pro Rata Share of the Current Letter of Credit Obligations in immediately
available funds, without any setoff, counterclaim or deduction of any kind.  Any
payment by a Lender hereunder shall in no way release, discharge or lessen the
obligation of the Borrowers to pay Current Letter of Credit Obligations to the
Agent in accordance with the provisions of this Agreement.
 
 
The obligation of each of the Lenders to remit the amounts of its Revolving
Credit Pro Rata Share of Current Letter of Credit Obligations for the account of
the Agent pursuant to this Section shall be unconditional and irrevocable under
any and all circumstances and may not be terminated, suspended or delayed for
any reason whatsoever, provided that all payments of such amounts by each of the
Lenders shall be without prejudice to the rights of each of the Lenders with
respect to the Agent’s alleged willful misconduct.  Any claim any Lender may
have against the Agent as a result of the Agent’s alleged willful misconduct may
be brought by such Lender in a separate action against the Agent but may not be
used as a defense to payment under the provisions of this Section.
 
 
No failure of any Lender to remit the amount of its Revolving Credit Pro Rata
Share of Current Letter of Credit Obligations to the Agent pursuant to this
Section shall affect the obligations of the Agent under any Letter of Credit,
and if any Lender does not remit to the Agent the amount of its Revolving Credit
Pro Rata Share of Current Letter of Credit Obligations on the same day as
demanded, then without limiting such Lender’s obligation to transmit funds on
the same Business Day as demanded, such Lender shall be obligated to pay, on
demand of the Agent and without setoff, counterclaim or deduction of any kind
whatsoever interest on the unpaid amount at the Federal Funds Open Rate for each
day from the date such amount shall be due and payable to the Agent until the
date such amount shall have been paid in full to the Agent by such Lender.
 
 
2.2.10 Defaulting Lender.
 
If a Lender becomes, and during the period it remains, a Defaulting Lender, the
following provisions shall apply with respect to any outstanding Letter of
Credit Exposure of such Defaulting Lender:
 
 
(a) the Borrower will, not less than five (5) Business Day after demand by the
Agent, (i) cash collateralize a portion of the obligations of the Borrower owed
to the Agent equal to such Defaulting Lender’s Letter of Credit Exposure or (ii)
make other arrangements reasonably satisfactory to the Agent in its reasonable
discretion to protect the Agent against the risk of non-payment by such
Defaulting Lender; and
 
 
(b) any amount paid by the Borrower for the account of the Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Agent in such segregated
non-interest-bearing account until the termination of the Commitments and
payment in full of all obligations of the Borrowers hereunder and will be
applied by the Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority:  first to the
payment of any amounts owing by such Defaulting Lender to the Agent under this
Agreement, second to the payment of Post-Default interest and then current
interest due and payable to Lenders other than Defaulting Lenders, ratably among
them in accordance with the amounts of such interest then due and payable to
them, third to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amount of such fees
then due and payable to them, fourth, to pay principal and unreimbursed payments
made by the Agent then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts then due and payable to them, fifth, to
the ratable payment of other amounts then due and payable to the Non-Defaulting
Lenders, and sixth, after the termination of the Commitments and payment in full
of all obligations of the Borrowers hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.
 
 
Section 2.3 Citizens Letter of Credit Sub-Facility.
 
2.3.1 Citizens Letters of Credit.
 
In addition to the Letters of Credit available to Borrower under Section 2.2.1,
subject to and upon the provisions of this Agreement, and as a part of Citizens
Revolving Credit Commitment, each of the Borrowers, upon the prior approval of
Citizens, may obtain standby letters of credit (as the same may from time to
time be amended, supplemented or otherwise modified, each a “Citizens Letter of
Credit” and collectively the “Citizens Letters of Credit”) from Citizens from
time to time from the Closing Date until the Business Day preceding the
Revolving Credit Termination Date.  The Borrowers will not be entitled to obtain
a Citizens Letter of Credit unless (a) the Borrowers have first made a request
to the Agent for Letters of Credit under Section 2.2.1 and the requested
aggregate amount of such Letter of Credit, together with any outstanding Letters
of Credit, would exceed Fifteen Million Dollars ($15,000,000), unless at the
time of the request for issuance thereof there is any Defaulting Lender or
Potential Defaulting Lender, (b) the Borrowers are then able to obtain a
Revolving Loan from Citizens in an amount not less than the proposed face amount
of the Citizens Letter of Credit requested by the Borrowers, and (c) the sum of
the then Citizens Outstanding Letter of Credit Obligations (including the amount
of the requested Citizens Letter of Credit), unless otherwise agreed to by the
Requisite Lenders, does not exceed Five Million Dollars ($5,000,000).
 
 
With respect to each Citizens Letter of Credit, the Borrowers shall pay to
Citizens, for its own account, an amount equal to the Letter of Credit Issuance
Fee multiplied by the face amount of each Citizens Letter of Credit all without
regard for provisions contained in the Citizens Letters of Credit which may give
rise to a reduction in the stated amount thereof unless such reduction has
actually occurred (collectively, the “Citizens Letter of Credit Fees”).  The
Citizens Letter of Credit Fees shall be paid upon the opening of each Citizens
Letter of Credit and on the last day of each calendar quarter thereafter, if
any, at the per annum rate.  In addition, the Borrowers shall pay to Citizens
all other reasonable and customary amendment, negotiation, processing, transfer
or other fees to the extent and as and when required by the provisions of any
Citizens Letter of Credit Agreement.  All Citizens Letter of Credit Fees and all
such other additional fees are included in and are a part of the “Fees” payable
by the Borrowers under the provisions of this Agreement and are for the sole and
exclusive benefit of Citizens and are a part of the Obligations.
 
 
2.3.2 Terms of Letters of Credit; Post-Expiration Date Letters of Credit.
 
Each Citizens Letter of Credit shall (a) be opened pursuant to a Letter of
Credit Agreement and (b) expire on a date not later than the Business Day
preceding the Revolving Credit Expiration Date; provided, however, if any
Citizens Letter of Credit does have an expiration date later than the Business
Day preceding the Revolving Credit Termination Date (each a “Citizens
Post-Expiration Date Letter of Credit” and collectively, the “Citizens
Post-Expiration Date Letters of Credit”), effective as of the Business Day
preceding the Revolving Credit Termination Date and without prior notice to or
the consent of the Borrowers, Citizens shall make advances under the Revolving
Loan for the account of the Borrowers in the aggregate face amount of all such
Citizens Letters of Credit.  Citizens may in its sole and absolute discretion
issue or refuse to issue any Citizens Letter of Credit which is automatically
renewable or “evergreen”.  Citizens shall deposit the proceeds of such advances
into one or more non-interest bearing accounts with and in the name of Citizens
and over which Citizens alone shall have exclusive power of access and
withdrawal (collectively, the “Citizens Letter of Credit Cash Collateral
Account”).  The Citizens Letter of Credit Cash Collateral Account is to be held
by Citizens as additional collateral and security for any Citizens Letter of
Credit Obligations relating to the Citizens Post-Expiration Date Letters of
Credit.  The Borrowers hereby assign, pledge, grant and set over to Citizens a
first priority security interest in, and Lien on, all of the funds on deposit in
the Citizens Letter of Credit Cash Collateral Account, together with any and all
Proceeds and products thereof as additional collateral and security for the
Citizens Letter of Credit Obligations relating to the Citizens Post-Expiration
Date Letters of Credit.  The Borrowers acknowledge and agree that Citizens shall
be entitled to fund any draw or draft on any Citizens Post-Expiration Date
Letter of Credit from the monies on deposit in the Citizens Letter of Credit
Cash Collateral Account without notice to or consent of the Borrowers or any of
the Lenders.  The Borrowers further acknowledge and agree that Citizens election
to fund any draw or draft on any Citizens Post-Expiration Date Letter of Credit
from the Letter of Credit Cash Collateral shall in no way limit, impair, lessen,
reduce, release or otherwise adversely affect the Borrowers’ obligation to pay
any Citizens Letter of Credit Obligations under or relating to the Citizens
Post-Expiration Date Letters of Credit.  At such time as all Citizens
Post-Expiration Date Letters of Credit have expired and all Citizens Letter of
Credit Obligations relating to the Citizens Post-Expiration Date Letters of
Credit have been paid in full, Citizens agrees to apply the amount of any
remaining funds on deposit in the Citizens Letter of Credit Cash Collateral
Account to the then unpaid balance of the Obligations under the Revolving Credit
Facility in such order and manner as Citizens shall determine in its sole and
absolute discretion in accordance with the provisions of this Agreement.
 
 
Each Citizens Letter of Credit shall be issued for purposes acceptable to
Citizens.  The aggregate face amount of all Citizens Letters of Credit at any
one time outstanding and issued by Citizens pursuant to the provisions of this
Agreement, including, without limitation, any and all Citizens Post-Expiration
Date Letters of Credit, plus the amount of any unpaid Citizens Letter of Credit
Fees and unpaid Citizens Letter of Credit Fees accrued or scheduled to accrue
thereon, and less the aggregate amount of all drafts issued under or purporting
to have been issued under such Citizens Letters of Credit that have been paid by
Citizens and for which Citizens has been reimbursed by the Borrowers in full in
accordance with Section 2.3.4 (Payments of Citizens Letters of Credit) and the
Letter of Credit Agreements, and for which Citizens has no further obligation or
commitment to restore all or any portion of the amounts drawn and reimbursed, is
herein called the “Citizens Outstanding Letter of Credit Obligations”.
 
 
2.3.3 Procedures for Letters of Credit.
 
The Borrowers shall give Citizens written notice at least five (5) Business Days
prior to the date on which the Borrower desires Citizens to issue a Citizens
Letter of Credit.  Such notice shall be accompanied by a duly executed Letter of
Credit Agreement specifying, among other things:  (a) the name and address of
the intended beneficiary of the Citizens Letter of Credit, (b) the requested
face amount of the Citizens Letter of Credit, (c) whether the Citizens Letter of
Credit is to be revocable or irrevocable, (d) the Business Day on which the
Citizens Letter of Credit is to be opened and the date on which the Citizens
Letter of Credit is to expire, (e) the terms of payment of any draft or drafts
which may be drawn under the Citizens Letter of Credit, and (f) any other terms
or provisions the Borrowers desire to be contained in the Citizens Letter of
Credit.  Such notice shall also be accompanied by such other information,
certificates, confirmations, and other items as Citizens may require to assure
that the Citizens Letter of Credit is to be issued in accordance with the
provisions of this Agreement and a Letter of Credit Agreement.  In the event of
any conflict between the provisions of this Agreement and the provisions of a
Letter of Credit Agreement, the provisions of this Agreement shall prevail and
control unless otherwise expressly provided in the Letter of Credit
Agreement.  Upon (x) receipt of such notice, (y) payment of all Citizens Letter
of Credit Fees and all other Fees payable in connection with the issuance of
such Citizens Letter of Credit, and (z) receipt of a duly executed Letter of
Credit Agreement, Citizens shall process such notice and Letter of Credit
Agreement in accordance with its customary procedures and open such Citizens
Letter of Credit on the Business Day specified in such notice.  Citizens shall
not be obligated to issue any Citizens Letter of Credit where the expiration
date automatically renews or is “evergreen”.
 
 
2.3.4 Payments of Letters of Credit.
 
The Borrowers hereby, jointly and severally, promise to pay to Citizens, ON
DEMAND and in United States Dollars, the following which are herein collectively
referred to as the “Citizens Current Letter of Credit Obligations”:
 
 
(a) the amount which Citizens has paid or will be required to pay under each
draft or draw on a Citizens Letter of Credit, whether such demand be in advance
of the Citizens payment or for reimbursement for such payment;
 
 
(b) any and all reasonable charges and expenses which Citizens may pay or incur
relative to the Citizens Letter of Credit and/or such draws or drafts; and
 
 
(c) interest on the amounts described in (a) and (b) not paid by the Borrowers
as and when due and payable under the provisions of (a) and (b) above from the
day the same are due and payable until paid in full at the Post-Default Rate.
 
 
In addition, the Borrowers hereby, jointly and severally, promise to pay any and
all other Citizens Letter of Credit Obligations as and when due and payable in
accordance with the provisions of this Agreement and the Letter of Credit
Agreements.  The obligation of the Borrowers to pay Citizens Current Letter of
Credit Obligations and all other Citizens Letter of Credit Obligations shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrowers or any other
account party may have or have had against the beneficiary of such Citizens
Letter of Credit, Citizens, or any other Person, including, without limitation,
any defense based on the failure of any draft or draw to conform to the terms of
such Citizens Letter of Credit, any draft or other document proving to be
forged, fraudulent or invalid, or the legality, validity, regularity or
enforceability of such Citizens Letter of Credit, any draft or other documents
presented with any draft, any Citizens Letter of Credit Agreement, this
Agreement, or any of the other Financing Documents, all whether or not Citizens
had actual or constructive knowledge of the same, and irrespective of any
Collateral, security or guarantee therefor or right of offset with respect
thereto and irrespective of any other circumstances whatsoever which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrowers for any Citizens Letter of Credit Obligations, in
bankruptcy or otherwise; provided, however, that the Borrowers shall not be
obligated to reimburse Citizens for any wrongful payment under such Citizens
Letter of Credit made as a result of Citizens willful misconduct.  The
obligation of the Borrowers to pay the Citizens Letter of Credit Obligations
shall not be conditioned or contingent upon the pursuit by Citizens or any other
Person at any time of any right or remedy against any Person which may be or
become liable in respect of all or any part of such obligation or against any
Collateral, security or guarantee therefor or right of offset with respect
thereto.
 
 
The Citizens Letter of Credit Obligations shall continue to be effective, or be
reinstated, as the case may be, if at any time payment of all or any portion of
the Citizens Letter of Credit Obligations is rescinded or must otherwise be
restored or returned by Citizens upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Person, or upon or as a result of the
appointment of a receiver, intervenor, or conservator of, or trustee or similar
officer for, any Person, or any substantial part of such Person’s property, all
as though such payments had not been made.
 
 
2.3.5 Change in Law; Increased Cost.
 
If any change in any law or regulation or in the interpretation thereof by any
court or other Governmental Authority charged with the administration thereof
shall either (a) impose, modify or deem applicable any reserve, special deposit
or similar requirement against Citizens Letters of Credit issued by Citizens, or
(b) impose on Citizens any other condition regarding this Agreement or any
Citizens Letter of Credit, and the result of any event referred to in clauses
(a) or (b) above shall be to increase the cost to Citizens of issuing,
maintaining or extending the Citizens Letter of Credit or the cost to Citizens
of funding any obligation under or in connection with the Citizens Letter of
Credit (which increase in cost shall be the result of the Citizens reasonable
allocation of the aggregate of such cost increases resulting from such events),
then, upon demand by Citizens, the Borrowers shall immediately pay to Citizens
from time to time as specified by Citizens, additional amounts which shall be
sufficient to compensate Citizens for such increased cost, together with
interest on each such amount from the date demanded until payment in full
thereof at a rate per annum equal to the then highest current rate of interest
on the Revolving Loan.  A certificate as to such increased cost incurred by
Citizens, submitted by Citizens to the Borrowers, shall be conclusive, absent
manifest error.
 
 
2.3.6 General Letter of Credit Provisions.
 
The Borrowers hereby instruct Citizens to pay any draft complying with the terms
of any Citizens Letter of Credit irrespective of any instructions of the
Borrowers to the contrary.  The Borrowers assume all risks of the acts and
omissions of the beneficiary and other users of any Citizens Letter of
Credit.  Citizens and their respective branches, Affiliates and/or
correspondents shall not be responsible for and the Borrowers hereby indemnify
and hold the Citizens and their respective branches, Affiliates and/or
correspondents harmless from and against all liability, loss and expense
(including reasonable attorney’s fees and costs) incurred by Citizens and/or
their respective branches, Affiliates and/or correspondents relative to and/or
as a consequence of (a) any failure by the Borrowers to perform the agreements
hereunder and under any Letter of Credit Agreement, (b) any Citizens Letter of
Credit Agreement, this Agreement, any Citizens Letter of Credit and any draft,
draw and/or acceptance under or purported to be under any Citizens Letter of
Credit, (c) any action taken or omitted by Citizens and/or any of their
respective branches, Affiliates and/or correspondents at the request of the
Borrowers, (d) any failure or inability to perform in accordance with the terms
of any Citizens Letter of Credit by reason of any control or restriction
rightfully or wrongfully exercised by any de facto or de jure Governmental
Authority, group or individual asserting or exercising governmental or paramount
powers, and/or (e) any consequences arising from causes beyond the control of
Citizens and/or any of their respective branches, Affiliates and/or
correspondents.
 
 
Except for willful misconduct, Citizens and their respective branches,
Affiliates and/or correspondents, shall not be liable or responsible in any
respect for any (a) error, omission, interruption or delay in transmission,
dispatch or delivery of any one or more messages or advices in connection with
any Citizens Letter of Credit, whether transmitted by cable, telegraph, mail or
otherwise and despite any cipher or code which may be employed, and/or (b)
action, inaction or omission which may be taken or suffered by it or them in
good faith or through inadvertence in identifying or failing to identify any
beneficiary or otherwise in connection with any Citizens Letter of Credit.
 
 
Any Citizens Letter of Credit may be amended, modified or revoked only upon the
receipt by Citizens from the Borrowers and the beneficiary (including any
transferee and/or assignee of the original beneficiary), of a written consent
and request therefor.
 
 
If any Laws, order of court and/or ruling or regulation of any Governmental
Authority of the United States (or any state thereof) and/or any country other
than the United States permits a beneficiary under a Citizens Letter of Credit
to require Citizens and/or any of their respective branches, Affiliates and/or
correspondents to pay drafts under or purporting to be under a Citizens Letter
of Credit after the expiration date of the Citizens Letter of Credit, the
Borrowers shall reimburse Citizens, as appropriate, for any such payment
pursuant to provisions of Section 2.3.5 (Change in Law; Increased Cost).
 
 
Except as may otherwise be specifically provided in a Citizens Letter of Credit
or Letter of Credit Agreement, the laws of the State and the Uniform Customs and
Practice for Documentary Credits, 1993 Revision, International Chamber of
Commerce Publication No. 500 shall govern the Citizens Letters of Credit.  The
Laws, rules, provisions and regulations of the Uniform Customs and Practice for
Documentary Credits are hereby incorporated by reference.  In the event of a
conflict between the Uniform Customs and Practice for Documentary Credits and
the laws of the State, the Uniform Customs and Practice for Documentary Credits
shall prevail.
 
 
Section 2.4 The Term Loan Facility.
 
2.4.1 Term Loan Commitment.
 
Subject to and upon the provisions of this Agreement, each Lender severally
agrees to make a senior secured term loan (each a “Term Loan”; and collectively,
the “Term Loans”) to Borrowers on the Closing Date in the principal amount set
forth below opposite such Lender’s name (herein called such Lender’s “Term Loan
Committed Amount”).  The total of each Lender’s Term Loan Committed Amount is
herein called the “Total Term Loan Committed Amount”.  The proportionate share
set forth below opposite each Lender’s name is herein called such Lender’s “Term
Loan Pro Rata Share”:
 
Lender
Term Loan
Committed Amount
Term Loan
Pro Rata Share
Citizens
$12,857,143
64.285715%
SunTrust
$  7,142,857
35.714285%
Total Term Loan Committed Amount
$20,000,000
100%

 
The obligation of each Lender to make a Term Loan is several and is limited to
its Term Loan Committed Amount, and such obligation of each Lender is herein
called its “Term Loan Commitment”.  The Term Loan Commitment of each of Lenders
are herein collectively referred to as the “Term Loan Commitments”.  Agent shall
not be responsible for the Term Loan Commitment of any Lender; and similarly,
none of Lenders shall be responsible for the Term Loan Commitment of any of the
other Lenders; the failure, however, of any Lender to perform its Term Loan
Commitment shall not relieve any of the other Lenders from the performance of
their respective Term Loan Commitments.
 
 
2.4.2 Term Notes.
 
The obligation of Borrowers to pay the Term Loans with interest shall be
evidenced by a series of promissory notes (each as from time to time extended,
amended, restated, supplemented or otherwise modified, the “Term Note” and
collectively, the “Term Notes”) substantially in the form of Exhibit B-3
attached hereto and made a part hereof with appropriate insertions.  Each Term
Note shall be dated as of the Closing Date, shall be payable to the order of a
Lender at the times set forth herein, and shall be in the principal amount of
such Lender’s Term Loan Committed Amount.
 
 
2.4.3 Payment of Interest; Principal; Automatic Rollover of Term Loans.
 
(a) Interest on the outstanding principal amount of the Term Loan, when
classified as a: (i) Term Loan LIBOR Rate Loan, shall accrue during each Term
Loan LIBOR Interest Period at a rate per annum equal to the sum of the Term Loan
Adjusted LIBOR Rate for such Term Loan LIBOR Interest Period plus the Term Loan
LIBOR Rate Margin, and shall be due and payable on each Term Loan LIBOR Interest
Payment Date and on the Term Loan Maturity Date, and (ii) Prime Rate Loan, shall
accrue at a rate per annum equal to the sum of the Prime Rate plus the Prime
Rate Margin, and shall be due and payable on each Prime Rate Interest Payment
Date and on the Term Loan Maturity Date.  Interest shall be calculated for the
actual number of days elapsed on the basis of a 360-day year, including the
first date of the applicable period to, but not including, the date of
repayment.
 
 
(b) Commencing on the Closing Date through and including August 31, 2010, the
Term Loan shall be classified as a Prime Rate Loan and Borrowers hereby, jointly
and severally, promise to make a single payment of accrued and unpaid interest
on the unpaid principal sum of the Term Loan on August 31, 2010.
 
 
(c) Commencing on September 30, 2010 and continuing on the last day of each
month thereafter to the Term Loan Maturity Date, Borrowers hereby, jointly and
severally, promise to pay the unpaid principal sum of the Term Loan, in monthly
installments of principal based on a thirty-six (36) month straight-line
amortization period of  thirty-five (35) equal monthly principal payments of
Five Hundred Fifty-Five Thousand Five Hundred Fifty-Five Dollars and Fifty-Five
Cents ($555,555.55) plus interest thereon and one (1) final monthly payment of
Five Hundred Fifty-Five Thousand Five Hundred Fifty-Five Dollars and
Seventy-Five Cents ($555,555.75) (or the amount of the Term Loan then
outstanding), plus interest thereon.
 
 
(d) Unless sooner paid, the outstanding principal balance of the Term Loan,
together with interest accrued and unpaid thereon, shall be due and payable in
full on the Term Loan Maturity Date.
 
 
(e) Upon the expiration of a Term Loan LIBOR Interest Period, the Term Loan
LIBOR Rate Loan shall automatically be continued as a Term Loan LIBOR Rate Loan
at the then applicable Term Loan Adjusted LIBOR Rate and in an amount equal to
the principal amount of the expiring Term Loan LIBOR Rate Loan less any
principal repayment amount made by Borrower; provided, however, that no portion
of the outstanding principal amount of a Term Loan LIBOR Rate Loan may be
continued as a Term Loan LIBOR Rate Loan when any Event of Default has occurred
and is continuing.  If any Event of Default has occurred and is continuing (if
the Agent does not otherwise elect to exercise any right to accelerate the Term
Loan hereunder), the Term Loan LIBOR Rate Loan shall automatically be continued
as a Prime Rate Loan on the first day of the next Term Loan LIBOR Interest
Period.
 
 
2.4.4 Optional Prepayments of Term Loans.
 
Borrowers may, at their option, at any time and from time to time, prepay (each
a “Term Loan Optional Prepayment” and collectively the “Term Loan Optional
Prepayments”) the Term Loans, in whole or in part, upon five (5) Business Days
prior written notice, specifying the date and amount of prepayment.  The amount
to be so prepaid, together with interest accrued thereon to date of prepayment
if the amount is intended as a prepayment of the Term Loans in whole, shall be
paid by Borrowers to Agent for the ratable benefit of Lenders on the date
specified for such prepayment.  When classified as a Term Loan LIBOR Rate Loan,
the Term Loan may be prepaid upon the terms and conditions set forth in this
Section 2.4.4.  The Borrowers acknowledge that additional obligations may be
associated with any such prepayment under the terms and conditions of any
applicable Hedging Contracts.  Partial Term Loan Optional Prepayments shall be
in an amount not less than the aggregate amount of the next principal
installments under the Term Notes and shall be applied first to all accrued and
unpaid interest on the principal of the Term Notes and then to principal against
the principal installments in the inverse order of their maturity.  Each Term
Loan Optional Prepayment shall be accompanied by the payment of all charges
outstanding on the Term Loan LIBOR Rate Loan (including any LIBOR Breakage Fee)
and all accrued interest on the principal repaid to the date of payment.
 
 
2.4.5 Procedure for Funding the Term Loan; Continuation and Conversion
Elections.
 
On the Closing Date, subject to the terms and conditions of this Agreement, the
Term Loan shall be made available to the Borrowers no later than 11:00 a.m. New
York time to a demand deposit account of a Borrower with the Agent or as
otherwise instructed by the Borrowers in writing in the full principal amount of
the Term Loan.  From the Closing Date through August 31, 2010, the Term Loan
shall be classified as a Prime Rate Loan and upon Agent’s receipt of Borrowers’
written request in accordance with and pursuant to the next paragraph, shall be
converted to a Term Loan LIBOR Rate Loan on September 1, 2010.
 
 
By delivering a Conversion Notice to the Agent on or before 10:00 a.m., New York
time, on a Business Day, the Borrowers may from time to time irrevocably
request, on not less than two (2) nor more than five (5) Business Days’ notice,
that all or any portion of the Term Loan LIBOR Rate Loan be converted on the
last day of a Term Loan LIBOR Interest Period into a Term Loan LIBOR Rate Loan
with a different Term Loan LIBOR Interest Period; provided, however, that no
portion of the outstanding principal amount of the Term Loan LIBOR Rate Loan may
be converted to, or be continued as, a Term Loan LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing, and no portion of
the outstanding principal amount of the Term Loan LIBOR Rate Loan may be
converted to a Term Loan LIBOR Rate Loan of a different duration if such Term
Loan LIBOR Rate Loan relates to any Hedging Obligation.  In the absence of
delivery of a Conversion Notice with respect to the Term Loan LIBOR Rate Loan at
least two (2) Business Days before the last day of the then current Term Loan
LIBOR Interest Period with respect thereto, such Term Loan LIBOR Rate Loan
shall, on such last day, automatically continue as a Term Loan LIBOR Rate Loan
with the same Term Loan LIBOR Interest Period.
 
 
Section 2.5 Payment Provisions; Application.
 
All payments hereunder (including any payment or prepayment of principal,
interest, fees and other charges) or with respect to the Notes or the Loans
shall be made in lawful money of the United States of America, in immediately
available funds without set-off, deduction or counterclaim of any kind, to the
Agent, for the ratable benefit of the Lenders, at its office at the Funding
Office, or at such other place as the Agent may in writing designate, and shall
be applied, at the option of each Lender with respect to the Obligations due to
such Lender, first to accrued Obligations other than principal and interest,
second to accrued interest on Loans bearing interest at the Prime Rate, third to
accrued interest on Loans bearing interest at the Revolving Loan LIBOR Rate,
fourth to accrued interest on Loans bearing interest at the Term Loan LIBOR
Rate, fifth to principal due on Loans bearing interest at the Prime Rate, sixth
to principal due on Loans bearing interest at the Revolving Loan LIBOR Rate on
the last day of the Interest Period applicable thereto, and seventh to principal
due on Loans bearing interest at a Term Loan LIBOR Rate on the last day of the
Interest Period applicable thereto.
 
 
Section 2.6 LIBOR Rate Provisions.
 
2.6.1 LIBOR Breakage Fee.
 
Upon: (i) any Event of Default by any Borrower in making any borrowing of,
conversion into or continuation of any LIBOR Rate Loan following any Borrowers’
delivery of a borrowing request or conversion notice hereunder or (ii) any
prepayment of a LIBOR Rate Loan on any day that is not the last day of the
relevant LIBOR Interest Period (regardless of the source of such prepayment and
whether voluntary, by acceleration or otherwise), the Borrowers shall pay an
amount (“LIBOR Breakage Fee”), as calculated by the Agent, equal to the amount
of any losses, expenses and liabilities (including without limitation any loss
of margin and anticipated profits) that Agent may sustain as a result of such
default or payment.  The Borrowers understand, agree and acknowledge that: (i)
the Agent does not have any obligation to purchase, sell and/or match funds in
connection with the use of the LIBOR Rate as a basis for calculating the rate of
interest on a LIBOR Rate Loan, (ii) the LIBOR Rate may be used merely as a
reference in determining such rate, and (iii) the Borrowers have accepted the
LIBOR Rate as a reasonable and fair basis for calculating the LIBOR Breakage Fee
and other funding losses incurred by the Agent and each Lender.  Borrowers
further agree to pay the LIBOR Breakage Fee and other funding losses, if any,
whether or not the Agent elects to purchase, sell and/or match funds.
 
 
2.6.2 LIBOR Rate Lending Unlawful.
 
If the Agent shall determine (which determination shall, upon notice thereof to
Borrowers be conclusive and binding on the Borrowers) that the introduction of
or any change in or in the interpretation of any law, rule, regulation or
guideline, (whether or not having the force of law) makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
the Agent to make, continue or maintain any LIBOR Rate Loan as, or to convert
any loan into, a LIBOR Rate Loan of a certain duration, the obligations of the
Agent to make, continue, maintain or convert into any such LIBOR Rate Loans
shall, upon such determination, forthwith be suspended until the Agent shall
notify the Borrowers that the circumstances causing such suspension no longer
exist, and all LIBOR Rate Loans of such type shall automatically convert into
Prime Rate Loans at the end of the then current LIBOR Interest Periods with
respect thereto or sooner, if required by such law or assertion.
 
 
2.6.3 Unavailability of LIBOR Rate.
 
In the event that Borrowers shall have requested a LIBOR Rate Loan in accordance
with Sections 2.1.2 or 2.4.5 and the Agent, in its sole discretion, shall have
determined that U.S. dollar deposits in the relevant amount and for the relevant
LIBOR Interest Period are not available to the Agent in the London interbank
market; or by reason of circumstances affecting the Agent in the London
interbank market, adequate and reasonable means do not exist for ascertaining
the LIBOR Rate applicable to the relevant LIBOR Interest Period; or the LIBOR
Rate no longer adequately and fairly reflects the Agent’s cost of funding loans;
upon notice from the Agent to the Borrowers, the obligations of the Agent under
Sections 2.1.2 and 2.4.5 to make or continue any loans as, or to convert any
loans into, LIBOR Rate Loans of such duration shall forthwith be suspended until
the Agent shall notify the Borrowers that the circumstances causing such
suspension no longer exist.
 
 
2.6.4 Increased Costs.
 
If, on or after the date hereof, the adoption of any applicable law, rule or
regulation or guideline (whether or not having the force of law), or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Agent with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency: (a) shall impose, modify or deem
applicable any reserve, special deposit or similar requirement (including,
without limitation, any such requirement imposed by the Board) against assets
of, deposits with or for the account of, or credit extended by, the Agent or
shall impose on the Agent or on the London interbank market any other condition
affecting its LIBOR Rate Loans or its obligation to make LIBOR Rate Loans; or
(b) shall impose on the Agent any other condition affecting its LIBOR Rate Loans
or its obligation to make LIBOR Rate Loans, and the result of any of the
foregoing is to increase the cost to the Agent of making or maintaining any
LIBOR Rate Loan, or to reduce the amount of any sum received or receivable by
the Agent under this agreement with respect thereto, by an amount deemed by the
Agent to be material, then, within 15 days after demand by the Agent, the
Borrowers shall pay to the Agent such additional amount or amounts as will
compensate the Agent for such increased cost or reduction.
 
 
2.6.5 Increased Capital Costs.
 
If any change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority affects or would affect
the amount of capital required or expected to be maintained by the Agent, or
person controlling the Agent, and the Agent determines (in its sole and absolute
discretion) that the rate of return on its or such controlling person’s capital
as a consequence of its commitments or the loans made by the Agent is reduced to
a level below that which the Agent or such controlling person could have
achieved but for the occurrence of any such circumstance, then, in any such case
upon notice from time to time by the Agent to the Borrowers, the Borrowers shall
immediately pay directly to the Agent additional amounts sufficient to
compensate the Agent or such controlling person for such reduction in rate of
return.  A statement of the Agent as to any such additional amount or amounts
(including calculations thereof in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Borrowers.  In determining such
amount, the Agent may use any method of averaging and attribution that it (in
its sole and absolute discretion) shall deem applicable.
 
 
2.6.6 Taxes.
 
All payments by the Borrowers of principal of, and interest on, LIBOR Rate Loans
and all other amounts payable hereunder shall be made free and clear of and
without deduction for any present or future Taxes, but excluding franchise taxes
and taxes imposed on or measured by the Agent’s net income or receipts.  In the
event that any withholding or deduction from any payment to be made by the
Borrowers hereunder is required in respect of any Taxes pursuant to any
applicable law, rule or regulation, then the Borrowers will:
 
 
(a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;
 
 
(b) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such authority; and
 
 
(c) pay to the Agent such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent will equal the full amount
the Agent would have received had no such withholding or deduction been
required.
 
 
Moreover, if any Taxes are directly asserted against the Agent with respect to
any payment received by the Agent hereunder, the Agent may pay such Taxes and
the Borrowers will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
the Agent after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount the Agent would have received had not
such Taxes been asserted.
 
 
If the Borrowers fail to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Agent the required receipts or other required
documentary evidence, the Borrowers shall indemnify the Agent for any
incremental Taxes, interest or penalties that may become payable by the Agent as
a result of any such failure.
 
 
Section 2.7 General Financing Provisions.
 
2.7.1 Borrowers’ Representatives.
 
The Borrowers hereby represent and warrant to the Agent and the Lenders that
each of them will derive benefits, directly and indirectly, from each Letter of
Credit, each Citizens Letter of Credit, and from each Loan, both in their
separate capacity and as a member of the integrated group to which each of the
Borrowers belong and because the successful operation of the integrated group is
dependent upon the continued successful performance of the functions of the
integrated group as a whole, because (a) this financing is enabling the AK
Purchase Agreement Transaction and any Permitted Acquisition, (b) the terms of
the consolidated financing provided under this Agreement are more favorable than
would otherwise would be obtainable by the Borrowers individually, and (c) the
Borrowers’ additional administrative and other costs and reduced flexibility
associated with individual financing arrangements which would otherwise be
required if obtainable would substantially reduce the value to the Borrowers of
the financing.  The Borrowers in the discretion of their respective managements
are to agree among themselves as to the allocation of the benefits of Letters of
Credit and the proceeds of Loans; provided, however, that the Borrowers shall be
deemed to have represented and warranted to the Agent and the Lenders at the
time of allocation that each benefit and use of proceeds is a Permitted Use.
 
 
For administrative convenience, each Borrower hereby irrevocably appoints VSE as
each Borrower’s attorney-in-fact, with power of substitution (with the prior
written consent of the Agent in the exercise of its sole and absolute
discretion), in the name of VSE or in the name of the Borrower or otherwise to
take any and all actions with respect to the this Agreement, the other Financing
Documents, the Obligations and/or the Collateral (including, without limitation,
the Proceeds thereof) as VSE may so elect from time to time, including, without
limitation, actions to (i) request advances under the Loans, apply for and
direct the benefits of Letters of Credits, and direct the Agent to disburse or
credit the proceeds of any Loan directly to an account of VSE, any one or more
of the Borrowers or otherwise, which direction shall evidence the making of such
Loan and shall constitute the acknowledgment by each of the Borrowers of the
receipt of the proceeds of such Loan or the benefit of such Letter of Credit or
Citizens Letter of Credit, (ii) enter into, execute, deliver, amend, modify,
restate, substitute, extend and/or renew this Agreement, any Additional Borrower
Joinder Supplement, any other Financing Documents, security agreements,
mortgages, deposit account agreements, instruments, certificates, waivers,
letter of credit applications, releases, documents and agreements from time to
time, and (iii) endorse any check or other item of payment in the name of the
Borrower or in the name of VSE.  The foregoing appointment is coupled with an
interest, cannot be revoked without the prior written consent of the Agent, and
may be exercised from time to time through VSE’s duly authorized officer,
officers or other Person or Persons designated by VSE to act from time to time
on behalf of VSE.
 
 
Each of the Borrowers hereby irrevocably authorizes each of the Lenders to make
Loans to any one or more of the Borrowers, and hereby irrevocably authorizes the
Agent to issue or cause to be issued Letters of Credit for the account of any or
all of the Borrowers, pursuant to the provisions of this Agreement upon the
written, oral or telephone request of any one or more of the Persons who is from
time to time a Responsible Officer of a Borrower under the provisions of the
most recent certificate of corporate resolutions and/or incumbency of the
Borrowers on file with the Agent and also upon the written, oral or telephone
request of any one of the Persons who is from time to time a Responsible Officer
of VSE under the provisions of the most recent certificate of corporate
resolutions and/or incumbency for VSE on file with the Agent.
 
 
Neither the Agent nor any of the Lenders assumes any responsibility or liability
for any errors, mistakes, and/or discrepancies in the oral, telephonic, written
or other transmissions of any instructions, orders, requests and confirmations
between the Agent and the Borrowers or the Agent and any of the Lenders in
connection with the Credit Facilities, any Loan, any Letter of Credit, any
Citizens Letter of Credit, or any other transaction in connection with the
provisions of this Agreement. Without implying any limitation on the joint and
several nature of the Obligations, the Lenders agree that, notwithstanding any
other provision of this Agreement, the Borrowers may create reasonable
inter-company indebtedness between or among the Borrowers with respect to the
allocation of the benefits and proceeds of the advances and Credit Facilities
under this Agreement.  The Borrowers agree among themselves, and the Agent and
the Lenders consent to that agreement, that each Borrower shall have rights of
contribution from all of the other Borrowers to the extent such Borrower incurs
Obligations in excess of the proceeds of the Loans received by, or allocated to
purposes for the direct benefit of, such Borrower.  All such indebtedness and
rights shall be, and are hereby agreed by the Borrowers to be, subordinate in
priority and payment to the indefeasible repayment in full in cash of the
Obligations, and, unless the Agent agrees in writing otherwise, shall not be
exercised or repaid in whole or in part until all of the Obligations have been
indefeasibly paid in full in cash.  The Borrowers agree that all of such
inter-company indebtedness and rights of contribution are part of the Collateral
and secure the Obligations.  Each Borrower hereby waives all rights of
counterclaim, recoupment and offset between or among themselves arising on
account of that indebtedness and otherwise.  Each Borrower shall not evidence
the inter-company indebtedness or rights of contribution by note or other
instrument, and shall not secure such indebtedness or rights of contribution
with any Lien or security.  Notwithstanding anything contained in this Agreement
to the contrary, the amount covered by each Borrower under the Obligations
(including, without limitation, Section 2.7.11 (Guaranty)) shall be limited to
an aggregate amount (after giving effect to any collections from, rights to
receive contribution from or payments made by or on behalf of any other Borrower
in respect of the Obligations) which, together with other amounts owing by such
Borrowers to the Agent and the Lenders under the Obligations, is equal to the
largest amount that would not be subject to avoidance under the Bankruptcy Code
or any applicable provisions of any applicable, comparable state or other Laws.
 
 
2.7.2 Use of Proceeds of the Loans.
 
The proceeds of each advance under the Loans shall be used by the Borrowers for
Permitted Uses, and for no other purposes except as may otherwise be agreed by
the Requisite Lenders in writing.
 
 
2.7.3 Origination Fee.
 
The Borrowers shall pay to the Agent on or before the Closing Date for the
ratable benefit of the Lenders in accordance with their pro rata share of the
Commitments an origination fee in the amount of One Hundred Fifty Thousand
Dollars ($150,000) (the “Origination Fee”), which Origination Fee has been fully
earned and is non-refundable.
 
 
2.7.4 Agent’s Fee.
 
Borrower shall pay to Agent on the Closing Date and at each anniversary of the
Closing Date the fee as described in that certain Commitment Letter, dated June
1, 2009, by Citizens to VSE, as accepted by VSE on June 4, 2009 (the “Agent’s
Fee”).  The Agent’s Fee has been fully earned and is non-refundable.
 
 
2.7.5 Field Examination Fees.
 
The Borrower shall pay to the Agent a field examination fee (collectively, the
“Field Examination Fees” and individually a “Field Examination Fee”), which
Field Examination Fees shall be payable at the time of each field examination of
each Borrowers’ books and records in an amount prior to an Event of Default, not
to exceed the Agent’s actual costs of obtaining such field examination.
 
 
2.7.6 Computation of Interest and Fees.
 
All applicable Fees and interest shall be calculated on the basis of a year of
360 days for the actual number of days elapsed.  Any change in the interest rate
on any of the Obligations resulting from a change in the Applicable Interest
Rate shall become effective as of the opening of business on the day on which
such change in the Applicable Interest Rate is announced.
 
 
2.7.7 Maximum Interest Rate.
 
In no event shall any interest rate provided for hereunder exceed the maximum
rate permissible for corporate borrowers under applicable law for loans of the
type provided for hereunder (the “Maximum Rate”).  If, in any month, any
interest rate, absent such limitation, would have exceeded the Maximum Rate,
then the interest rate for that month shall be the Maximum Rate, and, if in
future months, that interest rate would otherwise be less than the Maximum Rate,
then that interest rate shall remain at the Maximum Rate until such time as the
amount of interest paid hereunder equals the amount of interest which would have
been paid if the same had not been limited by the Maximum Rate.  In the event
that, upon payment in full of the Obligations, the total amount of interest paid
or accrued under the terms of this Agreement is less than the total amount of
interest which would, but for this Section, have been paid or accrued if the
interest rates otherwise set forth in this Agreement had at all times been in
effect, then the Borrowers shall, to the extent permitted by applicable law, pay
the Agent for the ratable benefit of the Lenders, an amount equal to the excess
of (a) the lesser of (i) the amount of interest which would have been charged if
the Maximum Rate had, at all times, been in effect or (ii) the amount of
interest which would have accrued had the interest rates otherwise set forth in
this Agreement, at all times, been in effect over (b) the amount of interest
actually paid or accrued under this Agreement.  In the event that a court
determines that the Agent and the Lenders have received interest and other
charges hereunder in excess of the Maximum Rate, such excess shall be deemed
received on account of, and shall automatically be applied to reduce, the
Obligations other than interest, in the inverse order of maturity, and if there
are no Obligations outstanding, the Lenders shall refund to the Borrowers such
excess.
 
 
2.7.8 Payments.
 
All payments of the Obligations, including, without limitation, principal,
interest, Prepayments, and Fees, shall be paid by the Borrowers without setoff
or counterclaim to the Agent (except as otherwise provided herein) at the
Funding Office in immediately available funds not later than noon (New York
time) on the due date of such payment.  All payments received by the Agent after
such time shall be deemed to have been received by the Agent for purposes of
computing interest and Fees and otherwise as of the next Business Day.  Payments
shall not be considered received by the Agent until such payments are paid to
the Agent in immediately available funds.
 
 
2.7.9 Liens; Setoff.
 
The Borrowers hereby grant to the Agent and to the Lenders a continuing Lien for
all of the Obligations (including, without limitation, the Agent’s Obligations)
upon any and all monies, Investment Property, and other property of the
Borrowers and the Proceeds thereof, now or hereafter held or received by or in
transit to, the Agent, any of the Lenders, and/or any Affiliate of the Agent
and/or any of the Lenders, from or for the Borrowers, and also upon any and all
deposit accounts (general or special) and credits of the Borrowers, if any, with
the Agent, any of the Lenders or any Affiliate of the Agent or any of the
Lenders, at any time existing, excluding any deposit accounts held by the
Borrowers in their capacity as trustee for Persons who are not Borrowers or
Affiliates of the Borrowers.  Without implying any limitation on any other
rights the Agent and/or the Lenders may have under the Financing Documents or
applicable Laws, during the continuance of an Event of Default, the Agent and
the each of the Lenders, respectively, are hereby authorized by the Borrowers at
any time and from time to time, without notice to the Borrowers, to set off,
appropriate and apply any or all items hereinabove referred to against all
Obligations (including, without limitation, the Agent’s Obligations) then
outstanding (whether or not then due), all in such order and manner as shall be
determined by the Agent in its sole and absolute discretion.
 
 
2.7.10 Requirements of Law.
 
In the event that any Lender shall have determined in good faith that (a) the
adoption of any Capital Adequacy Regulation, or (b) any change in any Capital
Adequacy Regulation or in the interpretation or application thereof or (c)
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding any capital adequacy (whether or not having the
force of law) from any central bank or Governmental Authority, does or shall
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender, as a consequence of the obligations of
such Lender hereunder to a level below that which such Lender or any corporation
controlling such Lender would have achieved but for such adoption, change or
compliance (taking into consideration the policies of such Lender and the
corporation controlling such Lender, with respect to capital adequacy) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrowers of a written request therefor and a
statement of the basis for such determination, the Borrowers shall pay to such
Lender such additional amount or amounts in order to compensate for such
reduction.
 
 
2.7.11 Guaranty.
 
(a) Each Borrower hereby unconditionally and irrevocably, guarantees to the
Agent and the Lenders:
 
 
(i) the due and punctual payment in full (and not merely the collectibility) by
the other Borrowers of the Obligations, including unpaid and accrued interest
thereon, in each case when due and payable, all according to the terms of this
Agreement, the Notes and the other Financing Documents;
 
 
(ii) the due and punctual payment in full (and not merely the collectibility) by
the other Borrowers of all other sums and charges which may at any time be due
and payable in accordance with this Agreement, the Notes or any of the other
Financing Documents;
 
 
(iii) the due and punctual performance by the other Borrowers of all of the
other terms, covenants and conditions contained in the Financing Documents; and
 
 
(iv) all the other Obligations of the other Borrowers.
 
 
(b) The obligations and liabilities of each Borrower as a guarantor under this
Section 2.7.11 shall be absolute and unconditional and joint and several,
irrespective of the genuineness, validity, priority, regularity or
enforceability of this Agreement, any of the Notes or any of the Financing
Documents or any other circumstance which might otherwise constitute a legal or
equitable discharge of a surety or guarantor.  Each Borrower in its capacity as
a guarantor expressly agrees that the Agent and the Lenders may, in their sole
and absolute discretion, without notice to or further assent of such Borrower
and without in any way releasing, affecting or in any way impairing the joint
and several obligations and liabilities of such Borrower as a guarantor
hereunder:
 
 
(i) waive compliance with, or any defaults under, or grant any other indulgences
under or with respect to any of the Financing Documents;
 
 
(ii) modify, amend, change or terminate any provisions of any of the Financing
Documents;
 
 
(iii) grant extensions or renewals of or with respect to the Credit Facilities,
the Notes or any of the other Financing Documents;
 
 
(iv) effect any release, subordination, compromise or settlement in connection
with this Agreement, any of the Notes or any of the other Financing Documents;
 
 
(v) agree to the substitution, exchange, release or other disposition of the
Collateral or any part thereof, or any other collateral for the Loan or to the
subordination of any lien or security interest therein;
 
 
(vi) make advances for the purpose of performing any term, provision or covenant
contained in this Agreement, any of the Notes or any of the other Financing
Documents with respect to which the Borrowers shall then be in default;
 
 
(vii) make future advances pursuant to this Agreement or any of the other
Financing Documents;
 
 
(viii) assign, pledge, hypothecate or otherwise transfer the Commitments, the
Obligations, the Notes, any of the other Financing Documents or any interest
therein, all as and to the extent permitted by the provisions of this Agreement;
 
 
(ix) deal in all respects with the other Borrowers as if this Section 2.7.11
were not in effect;
 
 
(x) effect any release, compromise or settlement with any of the other
Borrowers, whether in their capacity as a Borrower or as a guarantor under this
Section 2.7.11, or any other guarantor; and
 
 
(xi) provide debtor-in-possession financing or allow use of cash collateral in
proceedings under the Bankruptcy Code, it being expressly agreed by all
Borrowers that any such financing and/or use would be part of the Obligations.
 
 
(c) The obligations and liabilities of each Borrower, as guarantor under this
Section 2.7.11, shall be primary, direct and immediate, shall not be subject to
any counterclaim, recoupment, set off, reduction or defense based upon any claim
that a Borrower may have against any one or more of the other Borrowers, the
Agent, any one or more of the Lenders and/or any other guarantor and shall not
be conditional or contingent upon pursuit or enforcement by the Agent or other
Lenders of any remedies it may have against the Borrowers with respect to this
Agreement, the Notes or any of the other Financing Documents, whether pursuant
to the terms thereof or by operation of law.  Without limiting the generality of
the foregoing, the Agent and the Lenders shall not be required to make any
demand upon any of the Borrowers, or to sell the Collateral or otherwise pursue,
enforce or exhaust its or their remedies against the Borrowers or the Collateral
either before, concurrently with or after pursuing or enforcing its rights and
remedies hereunder.  Any one or more successive or concurrent actions or
proceedings may be brought against each Borrower under this Section 2.7.11,
either in the same action, if any, brought against any one or more of the
Borrowers or in separate actions or proceedings, as often as the Agent may deem
expedient or advisable.  Without limiting the foregoing, it is specifically
understood that any modification, limitation or discharge of any of the
liabilities or obligations of any one or more of the Borrowers, any other
guarantor or any obligor under any of the Financing Documents, arising out of,
or by virtue of, any bankruptcy, arrangement, reorganization or similar
proceeding for relief of debtors under federal or state law initiated by or
against any one or more of the Borrowers, in their respective capacities as
borrowers and guarantors under this Section 2.7.11, or under any of the
Financing Documents shall not modify, limit, lessen, reduce, impair, discharge,
or otherwise affect the liability of each Borrower under this Section 2.7.11 in
any manner whatsoever, and this Section 2.7.11 shall remain and continue in full
force and effect.  It is the intent and purpose of this Section 2.7.11 that each
Borrower shall and does hereby waive all rights and benefits which might accrue
to any other guarantor by reason of any such proceeding, and the Borrowers agree
that they shall be liable for the full amount of the obligations and liabilities
under this Section 2.7.11, regardless of, and irrespective to, any modification,
limitation or discharge of the liability of any one or more of the Borrowers,
any other guarantor or any obligor under any of the Financing Documents, that
may result from any such proceedings.
 
 
(d) Each Borrower, as guarantor under this Section 2.7.11, hereby
unconditionally, jointly and severally, irrevocably and expressly waives:
 
 
(i) presentment and demand for payment of the Obligations and protest of
non-payment;
 
 
(ii) notice of acceptance of this Section 2.7.11 and of presentment, demand and
protest thereof;
 
 
(iii) notice of any default hereunder or under the Notes or any of the other
Financing Documents and notice of all indulgences;
 
 
(iv) notice of any increase in the amount of any portion of or all of the
indebtedness guaranteed by this Section 2.7.11;
 
 
(v) demand for observance, performance or enforcement of any of the terms or
provisions of this Section 2.7.11, the Notes or any of the other Financing
Documents;
 
 
(vi) all errors and omissions in connection with the Lender’s administration of
all indebtedness guaranteed by this Section 2.7.11, except errors and omissions
resulting from acts of bad faith;
 
 
(vii) any right or claim of right to cause a marshalling of the assets of any
one or more of the other Borrowers;
 
 
(viii) any act or omission of the Agent or the Lenders which changes the scope
of the risk as guarantor hereunder; and
 
 
(ix) all other notices and demands otherwise required by law which the Borrower
may lawfully waive.
 
 
Within ten (10) days following any request of the Agent so to do, each Borrower
will furnish the Agent and the Lenders and such other persons as the Agent may
direct with a written certificate, duly acknowledged stating in detail whether
or not any credits, offsets or defenses exist with respect to this Section
2.7.11.
 
 
2.7.12 ACH Transactions and Hedging Contracts.
 
The Borrowers may request and any Lender or its Affiliates may, in their sole
and absolute discretion, provide ACH Transactions and Hedging Contracts although
the Borrowers are not required to do so.  In the event the Borrowers request any
Lender or its Affiliates to procure ACH Transactions or Hedging Contracts, then
the Borrowers agree to indemnify and hold any Lender or its affiliates harmless
from any and all obligations now or hereafter owing to the or its
affiliates.  The Borrowers agree to pay any Lender or its Affiliates all amounts
owing to any Lender or its Affiliates pursuant to ACH Transactions and Hedging
Contracts.  In the event the Borrowers shall not have paid to any Lender or its
Affiliates such amounts, any Lender may cover such amounts by an advance under
the Revolving Loan, which advance shall be deemed to have been requested by the
Borrowers.  The Borrowers acknowledge and agree that the obtaining of ACH
Transactions and Hedging Contracts from any Lender or its Affiliates (a) is in
the sole and absolute discretion of such Lender or its Affiliates and (b) is
subject to all rules and regulations of such Lender or its Affiliates.
 
 
Section 2.8 Settlement Among Lenders.
 
2.8.1 Term Loans.
 
Agent shall pay to each Lender on each Term Loan LIBOR Interest Payment Date or
Prime Rate Interest Payment Date, as the case may be, such Lender’s ratable
share of all payments received by Agent in immediately available funds on
account of the Term Loans, net of any amounts payable by such Lender to Agent,
by wire transfer of same day funds; the amount payable to each Lender shall be
based on the principal amount of the Term Loans owing to such Lender.
 
 
2.8.2 Revolving Loans.
 
It is agreed that each Lender’s Net Outstandings are intended by the Lenders to
be equal at all times to such Lender’s Revolving Credit Pro Rata Share of the
aggregate outstanding principal amount of the Revolving Loan
outstanding.  Notwithstanding such agreement, the several and not joint
obligation of each Lender to fund the Revolving Loans made in accordance with
the terms of this Agreement ratably in accordance with such Lender’s Revolving
Credit Pro Rata Share and each Lender’s right to receive its ratable share of
principal payments on the Revolving Loan in accordance with its Revolving Credit
Pro Rata Share, the Lenders agree that in order to facilitate the administration
of this Agreement and the Financing Documents that settlement among them may
take place on a periodic basis in accordance with the provisions of this Section
2.8.
 
 
2.8.3 Settlement Procedures as to Revolving Loan.
 
(a) In General.  To the extent and in the manner hereinafter provided in this
Section 2.8.3, settlement among the Lenders as to the Revolving Loan may occur
periodically not later than one (1) Business Day after each Settlement Date
determined from time to time by the Agent, which may occur before or after the
occurrence or during the continuance of a Default or Event of Default and
whether or not all of the conditions set forth in Section 5.2 (Conditions to All
Extensions of Credit) have been met.  Not later than one (1) Business Day after
each Settlement Date payments shall be made by or to Agent and the other Lenders
in the manner provided in this Section 2.8.3 in accordance with the Settlement
Report delivered by the Agent pursuant to the provisions of this Section 2.8.3
in respect of such Settlement Date so that not later than one (1) Business Day
after each Settlement Date, and after giving effect to the transactions to take
place on such Settlement Date, each Lender’s Net Outstandings shall equal such
Lender’s Revolving Credit Pro Rata Share of the Revolving Loan outstanding,
provided, that, in the case such Lender is a Defaulted Lender, the Agent shall
be entitled to set off the funding short-fall against that Defaulted Lender’s
respective share of all payments received from Borrowers.
 
 
(b) Non-Ratable Loans and Payments.  Between Settlement Dates, the Agent shall
request and Citizens may (but shall not be obligated to) advance to the
Borrowers out of Citizens own funds, the entire principal amount of any advance
under the Revolving Loan requested or deemed requested pursuant to Section 2.1.2
(Procedure for Making Advances Under the Revolving Loan) (any such advance under
the Revolving Loan being referred to as a “Non-Ratable Loan”).  The making of
each Non-Ratable Loan by Citizens shall be deemed to be a purchase by Citizens
of a one hundred percent (100%) participation in each other Lender’s Revolving
Credit Pro Rata Share of the amount of such Non-Ratable Loan.  All payments of
principal, interest and any other amount with respect to such Non-Ratable Loan
shall be payable to and received by the Agent for the account of Citizens.  Upon
demand by Citizens, with notice to the Agent, each other Lender shall pay to
Citizens, as the repurchase of such participation, an amount equal to one
hundred percent (100%) of such Lender’s Revolving Credit Pro Rata Share of the
principal amount of such Non-Ratable Loan.  Any payments received by the Agent
between Settlement Dates which in accordance with the terms of this Agreement
are to be applied to the reduction of the outstanding principal balance of
Revolving Loan, shall be paid over to and retained by Citizens for such
application, and such payment to and retention by Citizens shall be deemed, to
the extent of each other Lender’s Revolving Credit Pro Rata Share of such
payment, to be a purchase by each such other Lender of a participation in the
advance under the Revolving Loan (including the repurchase of participations in
Non-Ratable Loans) made by Citizens.  Upon demand by another Lender, with notice
thereof to the Agent, Citizens shall pay to the Agent, for the account of such
other Lender, as a repurchase of such participation, an amount equal to such
other Lender’s Revolving Credit Pro Rata Share of any such amounts (after
application thereof to the repurchase of any participations of Citizens in such
other Lender’s Revolving Credit Pro Rata Share of any Non-Ratable Loans) paid
only to Citizens by the Agent.
 
 
(c) Net Decrease in Outstandings.  If on any Settlement Date the increase, if
any, in the dollar amount of any Lender’s Net Outstandings which is required to
comply with the first sentence of Section 2.8.1 is less than such Lender’s
Revolving Credit Pro Rata Share of amounts received by the Agent but paid only
to Citizens since the next preceding Settlement Date, such Lender and the Agent,
in their respective records, shall apply such Lender’s Revolving Credit Pro Rata
Share of such amounts to the increase in such Lender’s Net Outstandings, and
Citizens shall pay to the Agent, for the account of such Lender, the excess
allocable to such Lender.
 
 
(d) Net Increase in Outstandings.  If on any Settlement Date the increase, if
any, in the dollar amount of any Lender’s Net Outstandings which is required to
comply with the first sentence of Section 2.8.1 exceeds such Lender’s Revolving
Credit Pro Rata Share of amounts received by the Agent but paid only to Citizens
since the next preceding Settlement Date, such Lender and the Agent, in their
respective records, shall apply such Lender’s Revolving Credit Pro Rata Share of
such amounts to the increase in such Lender’s Net Outstandings, and such Lender
shall pay to the Agent, for the account of Citizens, any excess.
 
 
(e) No Change in Outstandings.  If a Settlement Report indicates that no advance
under the Revolving Loan has been made during the period since the next
preceding Settlement Date, then such Lender’s Revolving Credit Pro Rata Share of
any amounts received by the Agent but paid only to Citizens shall be paid by
Citizens to the Agent, for the account of such Lender.  If a Settlement Report
indicates that the increase in the dollar amount of a Lender’s Net Outstandings
which is required to comply with the first sentence of Section 2.8.1 is exactly
equal to such Lender’s Revolving Credit Pro Rata Share of amounts received by
the Agent but paid only to Citizens since the next preceding Settlement Date,
such Lender and the Agent, in their respective records, shall apply such
Lender’s Revolving Credit Pro Rata Share of such amounts to the increase in such
Lender’s Net Outstandings.
 
 
(f) Return of Payments.  If any amounts received by Citizens in respect of the
Obligations are later required to be returned or repaid by Citizens to the
Borrowers or any other obligor or their respective representatives or successors
in interest, whether by court order, settlement or otherwise, in excess of
Citizens’ Revolving Credit Pro Rata Share of all such amounts required to be
returned by all Lenders, each other Lender shall, upon demand by Citizens with
notice to the Agent, pay to the Agent for the account of Citizens, an amount
equal to the excess of such Lender’s Revolving Credit Pro Rata Share of all such
amounts required to be returned by all Lenders over the amount, if any, returned
directly by such Lender.
 
 
(g) Payments to Agent, Lenders.
 
 
(i) Payment by any Lender to the Agent shall be made not later than 2:00 p.m.
New York time on the Business Day such payment is due, provided that if such
payment is due on demand by another Lender, such demand is made on the paying
Lender not later than 10:00 a.m. New York time on such Business Day.  Payment by
the Agent to any Lender shall be made by wire transfer to such Lender’s
specified account set forth on Exhibit C attached hereto, promptly following the
Agent’s receipt of funds for the account of such Lender and in the type of funds
received by the Agent, provided that if the Agent receives such funds at or
prior to 12:00 p.m. noon New York time, the Agent shall pay such funds to such
Lender by 2:00 p.m. New York time on such Business Day.  If a demand for payment
is made after the applicable time set forth above, the payment due shall be made
by 2:00 p.m. New York time on the first Business Day following the date of such
demand.
 
 
(ii) If a Lender shall, at any time, fail to make any payment to the Agent
required hereunder, the Agent may, but shall not be required to, retain payments
that would otherwise be made to such Lender hereunder and apply such payments to
such Lender’s defaulted obligations hereunder, at such time, and in such order,
as the Agent may elect in its sole discretion.
 
 
(iii) With respect to the payment of any funds under this Section 2.8.3, whether
from the Agent to a Lender or from a Lender to the Agent, the party failing to
make full payment when due pursuant to the terms hereof shall, upon demand by
the other party, pay such amount together with interest on such amount at the
Federal Funds Open Rate.
 
 
2.8.4 Settlement of Other Obligations.
 
All other amounts received by the Agent on account of, or applied by the Agent
to the payment of, any Obligation owed to the Lenders (including, without
limitation, Fees payable to the Lenders and proceeds from the sale of, or other
realization upon, all or any part of the Collateral following an Event of
Default) that are received by the Agent not later than 11:00 a.m. (New York time
on a Business Day will be paid by the Agent to each Lender on the same Business
Day, and any such amounts that are received by the Agent after 11:00 a.m. New
York time will be paid by the Agent to each Lender on the following Business
Day.  Unless otherwise stated herein, the Agent shall distribute Fees payable to
the Lenders ratably to the Lenders based on each Lender’s Revolving Credit Pro
Rata Share and shall distribute proceeds from the sale of, or other realization
upon, all or any part of the Collateral following an Event of Default ratably to
the Lenders based on the amount of the Obligations then owing to each Lender.
 
 
2.8.5 Presumption of Payment.
 
Unless the Agent shall have received notice from a Lender prior to 12:00 p.m.
noon New York time on the date of the requested date for the making of advances
under the Revolving Loan that such Lender will not make available to the Agent,
such Lender’s Revolving Credit Pro Rata Share of the advances to be made on such
date, the Agent may assume that such Lender has made such amount available to
the Agent on such date in accordance with this, and the Agent, in its sole
discretion may, in reliance upon such assumption, make available to the
Borrowers on such date a corresponding amount on behalf of such Lender.
 
 
If and to the extent such Lender shall not have so made available to the Agent
its Revolving Credit Pro Rata Share of the advances under the Revolving Loan
made on such date, and the Agent shall have so made available to the Borrowers a
corresponding amount on behalf of such Lender, such Lender shall, on demand, pay
to the Agent such corresponding amount, together with interest thereon, at the
Federal Funds Open Rate, for each day from the date such corresponding amount
shall have been so available by the Agent to the Borrowers until the date such
amount shall have been repaid to the Agent.  Such Lender shall not be entitled
to payment of any interest which accrues on the amount made available by the
Agent to the Borrowers for the account of such Lender until such time as such
Lender reimburses the Agent for such amount, together with interest thereon, as
provided in this Section 2.8.5.
 
 
A certificate of the Agent submitted to any Lender with respect to any amounts
owing to the Agent by such Lender under this Section shall be conclusive and
binding on such Lender, absent manifest error.  If such Lender does not pay such
amounts to the Agent promptly upon the Agent’s demand, the Agent shall promptly
notify the Borrowers of such Lender’s failure to make payment, and the Borrowers
shall immediately repay such amounts to the Agent, together with accrued
interest thereon at the applicable rate on the Revolving Loan, all without
prejudice to the rights and remedies of the Agent against any defaulting
Lender.  Any and all amounts due and payable to the Agent by the Borrowers under
this Section constitute and shall be part of the Agent’s Obligations.
 
 
Unless the Agent shall have received notice from the Borrowers prior to the date
on which any payment is due to the Agent that the Borrowers will not make such
payment in full, the Agent may assume that the Borrowers have made such payment
in full to the Agent on such date and the Agent in its sole discretion may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrowers shall not have so made such payment in full to the Agent
and the Agent shall have distributed to any Lender all or any portion of such
amount, such Lender shall repay to the Agent on demand the amount so distributed
to such Lender, together with interest thereon at the Federal Funds Open Rate,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Agent.
 
 
2.8.6 Defaulting Lenders.
 
The failure of any Defaulting Lender to make any advances under the Revolving
Loan or any payment required by it hereunder shall not relieve any other Lender
of its obligations to make such Revolving Loan or payment, but neither any other
Lender nor the Agent shall be responsible for the failure of any Defaulting
Lender to make a Revolving Loan or make any other payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Defaulting Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Requisite Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Documents.
 
 
ARTICLE III                                
 
 
THE COLLATERAL
 
 
Section 3.1 Debt and Obligations Secured.
 
All property and Liens assigned, pledged or otherwise granted under or in
connection with this Agreement (including, without limitation, those under
Section 3.2 (Grant of Liens)) or any of the Financing Documents shall secure (a)
the payment of all of the Obligations, including, without limitation, any and
all Outstanding Letter of Credit Obligations, all Citizens Outstanding Letter of
Credit Obligations, and any and all Agent’s Obligations, and (b) the
performance, compliance with and observance by the Borrowers of the provisions
of this Agreement and all of the other Financing Documents or otherwise under
the Obligations.  The security interest and Lien of each Lender in such property
shall rank equally in priority with the interest of each other Lender, but the
security interest and Lien of the Agent with respect to the Agent’s Obligations
shall be superior and paramount to the security interest and Lien of the
Lenders.
 
 
Section 3.2 Grant of Liens.
 
Each of the Borrowers hereby assigns, pledges and grants to the Agent, for the
ratable benefit of the Lenders and for the benefit of the Agent with respect to
the Agent’s Obligations, and agrees that the Agent and the Lenders shall have a
perfected and continuing security interest in, and Lien on, all of the
Borrowers’ Accounts, Inventory, Government Contracts, Chattel Paper, Documents,
Instruments, Equipment, Investment Property, and General Intangibles and all of
the Borrower’s deposit accounts with any financial institution with which the
Borrowers maintain deposits, whether now owned or existing or hereafter acquired
or arising, all returned, rejected or repossessed goods, the sale or lease of
which shall have given or shall give rise to an Account or Chattel Paper, all
insurance policies relating to the foregoing, all books and records in whatever
media (paper, electronic or otherwise) recorded or stored, with respect to the
foregoing and all Equipment and General Intangibles necessary or beneficial to
retain, access and/or process the information contained in those books and
records, and Proceeds of the foregoing.  Each of the Borrowers further agrees
that the Agent, for the ratable benefit of the Lenders and for the benefit of
the Agent with respect to the Agent’s Obligations, shall have in respect thereof
all of the rights and remedies of a secured party under the Uniform Commercial
Code as well as those provided in this Agreement, under each of the other
Financing Documents and under applicable Laws.
 
 
Without implying any limitation to the foregoing, as additional Collateral and
security for the Obligations, each of the Borrowers hereby assigns to the Agent,
for the ratable benefit of the Lenders and for the benefit of the Agent with
respect to the Agent’s Obligations, all of its respective rights, title and
interest in, to, and under, the AK Purchase Agreement and all of the AK Purchase
Agreement Documents, including, without limitation, all of the benefits of any
representations and warranties provided by the Seller and any and all rights of
any or all of the Borrowers to indemnification from the Seller or any other
Person contained therein.  The Borrowers agree that neither the assignment to
the Agent, for the ratable benefit of the Lenders and for the benefit of the
Agent with respect to the Agent’s Obligations, nor any other provision contained
in this Agreement or any of the other Financing Documents shall impose on the
Agent or any of the Lenders any obligation or liability of any of the Borrowers
under the AK Purchase Agreement and/or under any of the other AK Purchase
Agreement Documents.  The Borrowers hereby jointly and severally agree to
indemnify the Agent and each of the Lenders and hold the Agent and each of the
Lenders harmless from any and all claims, actions, suits, losses, damages,
costs, expenses, fees, obligations and liabilities which may be incurred by or
imposed upon the Agent and/or any of the Lenders by virtue of the assignment of
and Lien on each of the Borrower’s rights, title and interest in, to, and under
the AK Purchase Agreement and the AK Purchase Agreement Documents.  The
Borrowers further acknowledge and agree that following the occurrence of an
Event of Default, the Agent, with the consent of the Requisite Lenders of the
Lenders, shall be entitled to enforce any and all rights and remedies available
to any or all of the Borrowers under the Purchase Agreement and/or under any or
all of the AK Purchase Agreement Documents and/or applicable Laws with respect
to the AK Purchase Agreement Transaction.
 
 
Section 3.3 Collateral Disclosure List.
 
On or prior to the Closing Date, the Borrowers shall deliver to the Agent a list
(the “Collateral Disclosure List”) which shall contain such information with
respect to each Borrower’s business and real and personal property as the Agent
may require and shall be certified by a Responsible Officer of each of the
Borrowers, all in the form provided to the Borrowers by the Agent.  Promptly
after demand by the Agent, the Borrowers, as appropriate, shall furnish to the
Agent an update of the information contained in the Collateral Disclosure List
at any time and from time to time as may be requested by the Agent.
 
 
Section 3.4 Personal Property.
 
The Borrowers acknowledge and agree that it is the intention of the parties to
this Agreement that the Agent, for the ratable benefit of the Lenders and for
the benefit of the Agent with respect to the Agent’s Obligations, shall have a
first priority, perfected Lien, in form and substance satisfactory to the Agent
and its counsel, on all of the Borrowers’ assets of any kind and nature
whatsoever, whether now owned or hereafter acquired, subject only to the
Permitted Liens, if any. In furtherance of the foregoing.
 
 
3.4.1 Investment Property, Chattel Paper, Promissory Notes, etc.
 
On the Closing Date and without implying any limitation on the scope of Section
3.2 (Grant of Liens), each of the Borrowers shall deliver to the Agent, for the
ratable benefit of the Lenders and for the benefit of the Agent with respect to
the Agent’s Obligations, all originals of all of the Borrower’s letters of
credit, Investment Property, Chattel Paper, Documents and Instruments and, if
the Agent so requires, shall execute and deliver a separate pledge, assignment
and security agreements in form and content acceptable to the Agent, which
pledge, assignment and security agreements shall assign, pledge and grant a Lien
to the Agent, for the ratable benefit of the Lenders and for the benefit of the
Agent with respect to the Agent’s Obligations on all of each Borrower’s letters
of credit, Investment Property, Chattel Paper, Documents and Instruments.
 
 
In the event that any of the Borrowers shall acquire after the Closing Date any
letters of credit, Investment Property, Chattel Paper, Documents or Instruments,
each such Borrower shall promptly so notify the Agent and deliver the originals
of all of the foregoing to the Agent promptly and in any event within ten (10)
days of each acquisition.
 
 
All letters of credit, Investment Property, Chattel Paper, Documents and
Instruments shall be delivered to the Agent endorsed and/or assigned as required
by the pledge, assignment and security agreement and/or as the Agent may require
and, if applicable, shall be accompanied by blank irrevocable and unconditional
stock or bond powers.
 
 
3.4.2 Patents, Copyrights and Other Property Requiring Additional Steps to
Perfect.
 
On the Closing Date and without implying any limitation on the scope of Section
3.2 (Grant of Liens), the Borrowers shall execute and deliver all Financing
Documents and take all actions requested by the Agent in order to perfect a
first priority assignment of Patents, Copyrights, Trademarks, customer lists or
any other type or kind of intellectual property acquired by any of the Borrowers
after the Closing Date.
 
 
3.4.3 Government Contracts Requiring Additional Steps to Perfect.
 
Each Borrower covenants and agrees that it shall provide the Agent with all
necessary information and will execute and deliver such documents as are
required to comply with the Federal Assignment of Claims Act of 1940 (31 U.S.C.
§3727 and 41 U.S.C. §15), to perfect the Agent’s security interest in Government
Contracts for the ratable benefit of the Lenders on such Government Contracts as
the Agent may determine in its sole discretion.
 
 
Section 3.5 Record Searches.
 
As of the Closing Date and thereafter at the time any Financing Document is
executed and delivered by the Borrowers pursuant to this Section, the Agent
shall have received, in form and substance satisfactory to the Agent, such Lien
or record searches with respect to all of the Borrowers and/or any other Person,
as appropriate, and the property covered by such Financing Document showing that
the Lien of such Financing Document will be a perfected first priority Lien on
the property covered by such Financing Document subject only to Permitted Liens
or to such other matters as the Agent may approve.
 
 
Section 3.6 Costs.
 
The Borrowers agree to pay, as part of the Enforcement Costs and to the fullest
extent permitted by applicable Laws, on demand all costs, fees and expenses
incurred by the Agent and/or any of the Lenders in connection with the taking,
perfection, preservation, protection and/or release of a Lien on the Collateral,
including, without limitation:
 
 
(a) customary fees and expenses incurred by the Agent and/or any of the Lenders
in preparing, reviewing, negotiating and finalizing the Financing Documents from
time to time (including, without limitation, reasonable attorneys’ fees incurred
in connection with preparing, reviewing, negotiating, and finalizing any of the
Financing Documents, including, any amendments and supplements thereto);
 
 
(b) all filing and/or recording taxes or fees;
 
 
(c) all costs of Lien and record searches; and
 
 
(d) all related costs, fees and expenses.
 
 
Section 3.7 Release.
 
Upon the indefeasible repayment in full in cash of the Obligations and
performance of all Obligations of the Borrowers and all obligations and
liabilities of each other Person, other than the Agent and the Lenders, under
this Agreement and all other Financing Documents, the termination and/or
expiration of all of the Commitments, all Letters of Credit, all Outstanding
Letter of Credit Obligations and all Citizens Outstanding Letter of Credit
Obligations, upon the Borrowers’ request and at the Borrowers’ sole cost and
expense, the Agent shall release and/or terminate any Financing Document but
only if and provided that there is no commitment or obligation (whether or not
conditional) of the Agent and/or any of the Lenders to re-advance amounts which
would be secured thereby and/or no commitment or obligation of the Agent or
Citizens, as the case may be, to issue any Letter of Credit or Citizens Letter
of Credit or return or restore any payment of any Current Letter of Credit
Obligations or any Citizens Current Letter of Credit Obligations.
 
 
Section 3.8 Inconsistent Provisions.
 
In the event that the provisions of any Financing Document directly conflict
with any provision of this Agreement, the provisions of this Agreement govern.
 
 
ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES
 
 
Section 4.1 Representations and Warranties.
 
The Borrowers, for themselves and for each other, represent and warrant to the
Agent and the Lenders, as follows:
 
 
4.1.1 Subsidiaries.
 
The Borrowers have the Subsidiaries listed on the Collateral Disclosure List
attached hereto and made a part hereof and no others.  Each of the Subsidiaries
is a Wholly Owned Subsidiary except as shown on the Collateral Disclosure List,
which correctly indicates the nature and amount of each Borrower’s ownership
interests therein.
 
 
4.1.2 Good Standing.
 
Each Borrower and its Subsidiaries (a) is a corporation duly organized, existing
and in good standing under the laws of the jurisdiction of its incorporation,
(b) has the corporate power to own its property and to carry on its business as
now being conducted, and (c) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned by
it therein or in which the transaction of its business makes such qualification
necessary.
 
 
4.1.3 Power and Authority.
 
Each Borrower has full corporate power and authority to execute and deliver this
Agreement, the other Financing Documents, and the AK Purchase Agreement
Documents to which it is a party, to make the borrowings and request Letters of
Credit under this Agreement, to close and consummate the Purchase Agreement
Transaction, and to incur and perform the Obligations whether under this
Agreement, the other Financing Documents or otherwise, all of which have been
duly authorized by all proper and necessary corporate action.  No consent or
approval of shareholders or any creditors of any Borrower, and no consent,
approval, filing or registration with or notice to any Governmental Authority on
the part of any Borrower, is required as a condition to the execution, delivery,
validity or enforceability of this Agreement, or any of the other Financing
Documents or any of the AK Purchase Agreement Documents, the performance by any
Borrower of the Obligations or the closing and consummation of the AK Purchase
Agreement Transaction.
 
 
4.1.4 Binding Agreements.
 
This Agreement and the other Financing Documents executed and delivered by the
Borrowers have been properly executed and delivered and constitute the valid and
legally binding obligations of the Borrowers and are fully enforceable against
each of the Borrowers in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and secured parties,
and general principles of equity regardless of whether applied in a proceeding
in equity or at law.
 
 
4.1.5 No Defaults, Violations.
 
(a) No Default or Event of Default has occurred and is continuing.
 
 
(b) None of the Borrowers nor any of their respective Subsidiaries is in default
under or with respect to any obligation under any existing mortgage, indenture,
contract or agreement binding on it or affecting its property in any respect
which could be materially adverse to the business, operations, property or
financial condition of any Borrower, or which could materially adversely affect
the ability of any Borrower to perform its obligations under this Agreement or
the other Financing Documents, to which any Borrower is a party.
 
 
4.1.6 Compliance with Laws.
 
(a) None of the Borrowers nor any of their respective Subsidiaries is in
violation of any applicable Laws (including, without limitation, any Laws
relating to employment practices, to environmental, occupational and health
standards and controls) or order, writ, injunction, decree or demand of any
court, arbitrator, or any Governmental Authority affecting any Borrower or any
of its properties, the violation of which, considered in the aggregate, could
materially adversely affect the business, operations or properties of any
Borrower and/or its Subsidiaries.
 
 
(b) No Borrower is a Sanctioned Person or has any of its assets in a Sanctioned
Country or does business in or with, or derives any of its operating income from
investments in or transactions with, Sanctioned Persons or Sanctioned Countries
in violation of economic sanctions administered by OFAC.  The proceeds from the
Loan will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Country; except that proceeds from the Loan may be used to fund operations in or
finance investments or activities in a Sanctioned Country if such work is
performed under a contract with the United States government.
 
 
4.1.7 Investment Company Act.
 
None of the Borrowers nor any of their respective Subsidiaries is an investment
company within the meaning of the Investment Company Act of 1940, as amended,
nor is it, directly or indirectly, controlled by or acting on behalf of any
Person which is an investment company within the meaning of said Act.
 
 
4.1.8 Litigation.
 
Except as otherwise disclosed on Schedule 4.1.8 attached hereto and made a part
hereof, there are no proceedings, actions or investigations pending or, so far
as any Borrower knows, threatened before or by any court, arbitrator or any
Governmental Authority which, in any one case or in the aggregate, if determined
adversely to the interests of any Borrower or any Subsidiary, would have a
material adverse effect on the business, properties, condition (financial or
otherwise) or operations, present or prospective, of any Borrower.
 
 
4.1.9 Financial Condition.
 
The consolidated financial statements of the Borrowers dated March 31, 2010, are
complete and correct and fairly present the financial position of each of the
Borrowers and its Subsidiaries and the results of their operations and
transactions in their surplus accounts as of the date and for the period
referred to and have been prepared in accordance with GAAP applied on a
consistent basis throughout the period involved.  There are no liabilities,
direct or indirect, fixed or contingent, of any Borrower or any Subsidiary as of
the date of such financial statements that are not reflected therein or in the
notes thereto.  There has been no adverse change in the financial condition or
operations of any Borrower or any Subsidiary since the date of such financial
statements and to the Borrowers’ knowledge no such adverse change is pending or
threatened.  None of the Borrowers nor any Subsidiary has guaranteed the
obligations of, or made any investment in or advances to, any Person, except as
disclosed in such financial statements.
 
 
4.1.10 Full Disclosure.
 
The financial statements referred to in Section 4.1.9 (Financial Condition) of
this Agreement, the Financing Documents (including, without limitation, this
Agreement), and the statements, reports or certificates furnished by any
Borrower in connection with the Financing Documents (a) do not contain any
untrue statement of a material fact and (b) when taken in their entirety, do not
omit any material fact necessary to make the statements contained therein not
misleading.  There is no fact known to any Borrower which such Borrower has not
disclosed to the Agent and the Lenders in writing prior to the date of this
Agreement with respect to the transactions contemplated by the Financing
Documents which materially and adversely affects or in the future could, in the
reasonable opinion of that Borrower materially adversely affect the condition,
financial or otherwise, results of operations, business, or assets of any
Borrower or of any Subsidiary.
 
 
4.1.11 Indebtedness for Borrowed Money.
 
Except for the Obligations and except as set forth in Schedule 4.1.11 attached
hereto and made a part hereof, the Borrowers have no Indebtedness for Borrowed
Money.  The Agent has received photocopies of all promissory notes evidencing
any Indebtedness for Borrowed Money set forth in Schedule 4.1.11, together with
any and all subordination agreements, other agreements, documents, or
instruments securing, evidencing,  guarantying or otherwise executed and
delivered in connection therewith.
 
 
4.1.12 Taxes.
 
Each of the Borrowers and its Subsidiaries has filed all returns, reports and
forms for Taxes which, to the knowledge of the Borrowers, are required to be
filed, and has paid all Taxes as shown on such returns or on any assessment
received by it, to the extent that such Taxes have become due, unless and to the
extent only that such Taxes, assessments and governmental charges are currently
contested in good faith and by appropriate proceedings by a Borrower, such Taxes
are not the subject of any Liens other than Permitted Liens, and adequate
reserves therefor have been established as required under GAAP.  All tax
liabilities of the Borrowers were as of the date of audited financial statements
referred to in Section 4.1.9 (Financial Condition), and are now, adequately
provided for on the books of the Borrowers and its Subsidiaries, as
appropriate.  No tax liability has been asserted by the Internal Revenue Service
or any state or local authority against any Borrower for Taxes in excess of
those already paid.
 
 
4.1.13 ERISA.
 
With respect to any Plan that is maintained or contributed to by any Borrower
and/or by any Commonly Controlled Entity or as to which any of the Borrowers
retains material liability: (a) no “accumulated funding deficiency” as defined
in Code §412 or ERISA §302 has occurred, whether or not that accumulated funding
deficiency has been waived; (b) no Reportable Event has occurred other than
events for which reporting has been waived or that are unlikely to result in
material liability for any of the Borrowers; (c) no termination of any plan
subject to Title IV of ERISA has occurred; (d) neither any Borrower nor any
Commonly Controlled Entity has incurred a “complete withdrawal” within the
meaning of ERISA §4203 from any Multi-employer Plan that is likely to result in
material liability for one or more of the Borrowers; (e) neither any Borrower
nor any Commonly Controlled Entity has incurred a “partial withdrawal” within
the meaning of ERISA §4205 with respect to any Multi-employer Plan that is
likely to result in material liability for one or more of the Borrowers; (f) no
Multi-employer Plan to which any Borrower or any Commonly Controlled Entity has
an obligation to contribute is to the knowledge of the Borrowers, in
“reorganization” within the meaning of ERISA §4241 nor has notice been received
by any Borrower or any Commonly Controlled Entity that such a Multi-employer
Plan will be placed in “reorganization.”
 
 
4.1.14 Title to Properties.
 
The Borrowers have good and marketable title to all of their respective
properties, including, without limitation, the Collateral and the properties and
assets reflected in the balance sheets described in Section 4.1.9 (Financial
Condition).  The Borrowers have legal, enforceable and uncontested rights to use
freely such property and assets.  All of such properties, including, without
limitation, the Collateral which were purchased, were purchased for fair
consideration and reasonably equivalent value in the ordinary course of business
of both the seller and the Borrowers and not, by way of example only, as part of
a bulk sale.
 
 
4.1.15 Patents, Trademarks, Etc.
 
Each of the Borrowers and its Subsidiaries owns, possesses, or has the right to
use all necessary Patents, licenses, Trademarks, Copyrights, permits and
franchises to own its properties and to conduct its business as now conducted,
without known conflict with the rights of any other Person.  Any and all
obligations to pay royalties or other charges with respect to such properties
and assets are properly reflected on the financial statements described in
Section 4.1.9 (Financial Condition).
 
 
4.1.16 Employee Relations.
 
Except as disclosed on Schedule 4.1.16 attached hereto and made a part hereof,
(a) no Borrower nor any Subsidiary thereof nor any of the Borrower’s or
Subsidiary’s employees is subject to any collective bargaining agreement, (b) no
petition for certification or union election is pending with respect to the
employees of any Borrower or any Subsidiary and no union or collective
bargaining unit has sought such certification or recognition with respect to the
employees of a Borrower, (c) there are no strikes, slowdowns, work stoppages or
controversies pending or, to the best knowledge of the Borrowers after due
inquiry, threatened between any Borrower and its employees, and (d) no Borrower
nor any Subsidiaries is subject to an employment contract, commission contract
or bonus agreement.  Hours worked and payments made to the employees of any one
or more of the Borrowers have not been in violation of the Fair Labor Standards
Act or any other applicable law dealing with such matters.  All payments due
from any one or more of the Borrowers or for which any claim may be made against
a Borrower, on account of wages and employee and retiree health and welfare
insurance and other benefits have been paid or accrued as a liability on its
books.  The consummation of the transactions contemplated by the Financing
Agreement or any of the other Financing Documents, or by the AK Purchase
Agreement or any of the other AK Purchase Agreement Documents, will not give
rise to a right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which any Borrower is a party
or by which it is bound.
 
 
4.1.17 Presence of Hazardous Materials or Hazardous Materials Contamination.
 
To the best of each Borrower’s knowledge, (a) no Hazardous Materials are located
on any real property owned, controlled or operated by of any Borrower or for
which any Borrower is, or is claimed to be, responsible, except for reasonable
quantities of necessary supplies for use by a Borrower in the ordinary course of
its current line of business and stored, used and disposed in accordance with
applicable Laws; and (b) no property owned, controlled or operated by any
Borrower or for which any Borrower has, or is claimed to have, responsibility
has ever been used as a manufacturing, storage, or dump site for Hazardous
Materials nor is affected by Hazardous Materials Contamination at any other
property.
 
 
4.1.18 Perfection and Priority of Collateral.
 
The Agent and the Lenders have, or upon execution and recording of this
Agreement and the Security Documents will have, and will continue to have as
security for the Obligations, a valid and perfected Lien on and security
interest in all Collateral, free of all other Liens, claims and rights of third
parties whatsoever except Permitted Liens, including, without limitation, those
described on Schedule 4.1.18 attached hereto and made a part hereof.
 
 
4.1.19 Places of Business and Location of Collateral.
 
The information contained in the Collateral Disclosure List is complete and
correct.  The Collateral Disclosure List completely and accurately identifies
the address of (a) the chief executive office of each Borrower, (b) any and each
other place of business of each Borrower, (c) the location of all books and
records pertaining to the Collateral, and (d) each location, other than the
foregoing, where any of the Collateral is located.  The proper and only places
to file financing statements with respect to the Collateral within the meaning
of the Uniform Commercial Code are the filing offices for those jurisdictions in
which any one or more of the Borrowers maintain a place of business as
identified on the Collateral Disclosure List.
 
 
4.1.20 Business Names and Addresses.
 
In the five (5) years preceding the date hereof, no Borrower has changed its
name, identity or corporate structure, has conducted business under any name
other than its current name, and has conducted its business in any jurisdiction
other than those disclosed on the Collateral Disclosure List.
 
 
4.1.21 Equipment.
 
All Equipment is personalty and is not and will not be affixed to real estate in
such manner as to become a fixture or part of such real estate.  No Equipment is
held by any Borrower on a sale on approval basis.
 
 
4.1.22 Inventory.
 
The Inventory of the Borrowers is (a) of good and merchantable quality, free
from defects, (b) not stored with a bailee, warehouseman, carrier, or similar
party, (c) not on consignment, sale on approval, or sale or return, and (d)
located at the places of business set forth on the Collateral Disclosure
List.  No goods offered for sale by any Borrower are consigned to or held on
sale or return terms by that Borrower.
 
 
4.1.23 Accounts.
 
With respect to all Accounts and to the best of each of Borrower’s knowledge (a)
they are genuine, and in all respects what they purport to be, and are not
evidenced by a judgment, an Instrument, or Chattel Paper (unless such judgment
has been assigned and such Instrument or Chattel Paper has been endorsed and
delivered to the Agent for the benefit of itself and the Lenders); (b) they
represent bona fide transactions completed in accordance with the terms and
provisions contained in the invoices, purchase orders and other contracts
relating thereto, and the underlying transaction therefor is in accordance with
all applicable Laws; (c) the amounts shown on the respective Borrower’s books
and records, with respect thereto are actually and absolutely owing to that
Borrower and are not contingent or subject to reduction for any reason other
than regular discounts, credits or adjustments allowed by that Borrower in the
ordinary course of its business; (d) no payments have been or shall be made
thereon except payments turned over to the Agent by the Borrowers to reduce the
Obligations; (e) all Account Debtors thereon have the capacity to contract; and
(f) the goods sold, leased or transferred or the services furnished giving rise
thereto are not subject to any Liens except the security interest granted to the
Agent and the Lenders by this Agreement and Permitted Liens.
 
 
4.1.24 Compliance with Eligibility Standards.
 
Each Account included in the calculation of the Borrowing Base does and will at
all times meet and comply with all of the standards for Eligible
Receivables.  With respect to those Accounts which the Agent has deemed Eligible
Receivables (a) there are no facts, events or occurrences which in any way
impair the validity, collectibility or enforceability thereof or tend to reduce
the amount payable thereunder; and (b) there are no proceedings or actions known
to any Borrower which are threatened or pending against any Account Debtor which
might result in any material adverse change in the Borrowing Base.
 
 
4.1.25 Solvency
 
Each of Borrowers is Solvent prior to and after giving effect to the AK Purchase
Transaction and the making of the Loans.
 
 
4.1.26 Claims and Investigations.
 
There exist no pending or threatened claims, investigations (whether formal or
informal), litigation, disputes, protests or other controversies involving the
Borrowers or any Affiliate pertaining to or arising out of any contract with any
Governmental Authority which, if adversely determined, would have a material
adverse effect on the business, assets, operations or condition, financial or
otherwise, of the Borrowers or any Affiliate.  Neither the Borrowers nor any
Affiliate has filed nor has any basis for filing any claims or demands for
payment against the United States or any other party arising out of or in
connection with any such contract, other than progress billings, public
vouchers, and invoices submitted in the ordinary course of business.
 
 
4.1.27 Government Contract Obligations.
 
With respect to all Government Contracts no Borrower or any Affiliate has
defaulted under any Government Contract which default would be a basis of
terminating such Government Contract.
 
 
4.1.28 Margin Regulations.
 
None of the proceeds from the Loans have been or will be used, directly or
indirectly, for the purpose of “buying” or “carrying” any “Margin Stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Federal Reserve Board as now and from time to time hereafter in effect, for the
purpose of reducing or retiring any indebtedness which was originally incurred
to buy or carry any “Margin Stock” or for any other purpose which might cause
any of the Loans to be considered a “purpose credit” within the meaning of
Regulation T, U or X of the Federal Reserve Board as now and from time to time
hereafter in effect.
 
 
4.1.29 Purchase Agreement Transaction.
 
Agent has received true and correct photocopies of the AK Purchase Agreement and
each of the other AK Purchase Agreement Documents, executed, delivered and/or
furnished on or before the Closing Date in connection with the AK Purchase
Agreement Transaction.  Neither the AK Purchase Agreement nor any of the other
AK Purchase Agreement Documents have been modified, changed, supplemented,
canceled, amended or otherwise altered or affected, except as otherwise
disclosed to Agent in writing on or before the Closing Date.  The AK Purchase
Agreement Transaction has been effected, closed and consummated pursuant to, and
in accordance with, the terms and conditions of the AK Purchase Agreement and
with all applicable Laws.
 
 
4.1.30 Seller’s Creditor List.
 
To the best of Borrowers’ knowledge and belief, after due investigation, the
information set forth in the list of the Seller’s creditors provided to
Borrowers in accordance with the AK Purchase Agreement (the “Seller’s Creditor
List”) is true, accurate and correct.
 
 
4.1.31 Pro-forma Financial Statements.
 
Borrowers have furnished to Agent a Pro-forma consolidated balance sheet of
Borrowers and their Subsidiaries as of immediately after consummation of AK
Purchase Agreement Transaction and the transactions incident thereto (the
“Pro-forma Balance Sheet”) together with Pro-forma financial projections for the
year ending on December 31, 2009 (the “Pro-forma Financial Projections”).  A
copy of the Pro-forma Balance Sheet and the Pro-forma Financial Projections are
attached hereto as Exhibits G-1 and G-2, respectively.  The Pro-forma Balance
Sheet is correct and complete, has been prepared in accordance with GAAP, and
fairly presents the consolidated financial condition of Borrowers and their
Subsidiaries as of immediately after consummation of the AK Purchase Agreement
Transaction and the transactions incident thereto.  The Pro-forma Financial
Projections represent Borrowers’ best estimate of the future operations of
Borrowers and are based on reasonable and conservative assumptions.
 
 
4.1.32 Survival; Updates of Representations and Warranties.
 
All representations and warranties contained in or made under or in connection
with this Agreement and the other Financing Documents shall survive the Closing
Date, the making of any advance under the Loans and extension of credit made
hereunder, and the incurring of any other Obligations and shall be deemed to
have been made at the time of each request for, and again at the time of the
making of, each advance under the Loans or the issuance of each Letter of Credit
and Citizens Letter of Credit, except that the representations and warranties
which relate to the financial statements which are referred to in Section 4.1.9
(Financial Condition), shall also be deemed to cover financial statements
furnished from time to time to the Agent and the Lenders pursuant to Section
6.1.1 (Financial Statements).
 
 
ARTICLE V
 
 
CONDITIONS PRECEDENT
 
 
Section 5.1 Conditions to the Initial Advance and Initial Letter of Credit.
 
The making of the initial advance under the Loans and the issuance of the
initial Letter of Credit is subject to the fulfillment on or before the Closing
Date of the following conditions precedent in a manner satisfactory in form and
substance to the Agent and its counsel:
 
 
5.1.1 Organizational Documents - Borrowers
 
The Agent shall have received for each Borrower:
 
 
(a) a certificate of good standing certified by the Secretary of State, or other
appropriate Governmental Authority, of the state of incorporation of such
Borrower;
 
 
(b) a certified copy from the appropriate Governmental Authority under which
such Borrower is organized, of such Borrower’s recorded limited partnership
certificate and all recorded amendments thereto;
 
 
(c) a certificate of qualification to do business for such Borrower certified by
the Secretary of State or other Governmental Authority of each state in which
such Borrower conducts business;
 
 
(d) a certificate dated as of the Closing Date by the Secretary or an Assistant
Secretary of such Borrower covering:
 
 
(i) true and complete copies of that Borrower’s corporate charter, bylaws, and
all amendments thereto;
 
 
(ii) true and complete copies of the resolutions of its Board of Directors
authorizing (A) the execution, delivery and performance of the Financing
Documents and the AK Purchase Agreement Documents, (B) the borrowings hereunder,
(C) the granting of the Liens contemplated by this Agreement and the Financing
Documents to which that Borrower is a party and (D) the AK Purchase Agreement
Transaction if and to the extent a Borrower is a party;
 
 
(iii) the incumbency, authority and signatures of the officers of such Borrower
authorized to sign this Agreement and the other Financing Documents to which
such Borrower is a party; and
 
 
(iv) the identity of such Borrower’s current directors, common stock holders and
other equity holders, as well as their respective percentage ownership
interests.
 
 
5.1.2 Consents, Licenses, Approvals, Etc.
 
The Agent shall have received copies of all consents, licenses and approvals,
required in connection with the execution, delivery, performance, validity and
enforceability of the Financing Documents and the AK Purchase Agreement
Documents, and such consents, licenses and approvals shall be in full force and
effect.
 
 
5.1.3 Notes.
 
The Agent shall have received for delivery to each of the Lenders the Revolving
Credit Notes and the Term Notes, each conforming to the requirements hereof and
executed by a Responsible Officer of each Borrower and attested by a duly
authorized representative of each Borrower.
 
 
5.1.4 Financing Documents and Collateral.
 
Each Borrower shall have executed and delivered the Financing Documents to be
executed by it, and shall have delivered original Chattel Paper, Instruments,
Investment Property, and related Collateral and all opinions, and other
documents contemplated by ARTICLE III (The Collateral).
 
 
5.1.5 Other Documents, Etc.
 
The Agent shall have received such other certificates, opinions, documents and
instruments confirmatory of or otherwise relating to the transactions
contemplated hereby as may have been reasonably requested by the Agent.
 
 
5.1.6 Payment of Fees.
 
The Agent and the Lenders shall have received payment of any Fees due on or
before the Closing Date.
 
 
5.1.7 Collateral Disclosure List.
 
Each Borrower shall have delivered the Collateral Disclosure List required under
the provisions of Section 3.3 (Collateral Disclosure List) duly executed by a
Responsible Officer of each Borrower.
 
 
5.1.8 Recordings and Filings.
 
Each Borrower shall have: (a) executed and delivered all Financing Documents
required to be filed, registered or recorded in order to create, in favor of the
Agent and the Lenders, a perfected Lien in the Collateral (subject only to the
Permitted Liens) in form and in sufficient number for filing, registration, and
recording in each office in each jurisdiction in which such filings,
registrations and recordations are required, and (b) delivered such evidence as
the Agent may deem satisfactory that all necessary filing fees and all recording
and other similar fees, and all Taxes and other expenses related to such
filings, registrations and recordings will be or have been paid in full.
 
 
5.1.9 Insurance Certificate.
 
The Agent shall have received an insurance certificate in accordance with the
provisions of Section 6.1.8 (Insurance) and Section 6.1.20 (Insurance With
Respect to Equipment and Inventory), provided, that Agent shall have received
such insurance certificates from Borrowers with respect to insurance coverage
for AK not later than two (2) Business Days after the Closing Date.
 
 
5.1.10 Landlord’s Waivers.
 
The Agent shall have received a landlord’s waiver from each landlord of each and
every business premise requested by the Agent, leased by each Borrower and on
which any of the Collateral is or may hereafter be located, which landlords’
waivers must be reasonably acceptable to the Agent and its counsel in their sole
and absolute discretion.
 
 
5.1.11 Purchase Agreement Transaction.
 
The AK Purchase Agreement Transaction shall have been completed and closed prior
to or simultaneously herewith upon terms and conditions satisfactory to Agent,
in accordance with the AK Purchase Agreement and applicable Laws.
 
 
The Agent shall have received photocopies of all AK Purchase Agreement Documents
executed, delivered and/or furnished in connection with the AK Purchase
Agreement Transaction, together with a certificate signed by a Responsible
Officer of each of Borrowers certifying that the AK Purchase Agreement and the
other AK Purchase Agreement Documents furnished to Agent are true, correct, in
full force and effect and the provisions thereof have not been in any way
modified, amended or waived, the AK Purchase Agreement Transaction has been
closed and completed in accordance with the AK Purchase Agreement and the other
AK Purchase Agreement Documents furnished to Agent and in accordance with all
applicable Laws.
 
 
5.1.12 Pledged Membership Interests; Transfer Powers.
 
The Agent shall have received, to the extent applicable all originals of the
certificates representing the membership interests, if any, of AK pledged
pursuant to the Assignments of Membership Interests, together with an undated
power of transfer, if certificated, for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof.
 
 
5.1.13 Pro-forma Balance Sheet and Projections.
 
Agent shall have received and approved Borrowers’ Pro-forma Balance Sheet and
Pro-forma Financial Projections, which Pro-forma Balance Sheet and Pro-forma
Financial Projections must be in form and content acceptable to Agent in its
sole and absolute discretion.
 
 
5.1.14 AK Payoff Letter.
 
Agent shall have received and approved a payoff letter from the Bank of Hawaii
with respect to the secured loan to AK, which shall provide that the liens in
favor of the Bank of Hawaii shall be terminated upon receipt in full of the
payoff amount set forth in such payoff letter and authorize Borrowers or its
counsel to file any and all appropriate UCC terminations, which such
authorization shall be given to Agent or its counsel by the Borrowers or its
counsel to file such UCC terminations.
 
 
5.1.15 AK Affiliated Loan.
 
Agent shall have received written confirmation and evidence satisfactory to
Agent that the affiliated loan made by AK to Akimeka Technologies has been
repaid in full and that AK has no further obligations to lend to Akimeka
Technologies.
 
 
5.1.16 Compliance Certificate.
 
Agent shall have received an executed Compliance Certificate from the Borrowers.
 
 
Section 5.2 Conditions to all Extensions of Credit.
 
The making of all advances under the Loans and the issuance of all Letters of
Credit is subject to the fulfillment of the following conditions precedent in a
manner satisfactory in form and substance to the Agent and its counsel:
 
 
5.2.1 Compliance.
 
Each Borrower shall have complied and shall then be in compliance with all
terms, covenants, conditions and provisions of this Agreement and the other
Financing Documents that are binding upon it.
 
 
5.2.2 Borrowing Base.
 
The Borrowers shall have furnished all Borrowing Base Reports required by
Section 2.1.4 (Borrowing Base Report), there shall exist no Borrowing Base
Deficiency, and as evidence thereof, the Borrowers shall have furnished to the
Agent such reports, schedules, certificates, records and other papers as may be
requested by the Agent, and the Borrowers shall be in compliance with the
provisions of this Agreement both immediately before and immediately after the
making of the advance requested.
 
 
5.2.3 Default.
 
There shall exist no Event of Default or Default hereunder.
 
 
5.2.4 Representations and Warranties.
 
The representations and warranties of each of the Borrowers contained among the
provisions of this Agreement shall be true and with the same effect as though
such representations and warranties had been made at the time of the making of,
and of the request for, each advance under the Loans or the issuance of each
Letter of Credit or Citizens Letter of Credit, except that the representations
and warranties which relate to financial statements which are referred to in
Section 4.1.9 (Financial Condition), shall also be deemed to cover financial
statements furnished from time to time to the Agent pursuant to Section 6.1.1
(Financial Statements).
 
 
5.2.5 Adverse Change.
 
No adverse change shall have occurred in the condition (financial or otherwise),
operations or business of any Borrower that would, in the good faith judgment of
the Agent, materially impair the ability of that Borrower to pay or perform any
of the Obligations.
 
 
5.2.6 Legal Matters.
 
All legal documents incident to each advance under the Loans and each of the
Letters of Credit shall be reasonably satisfactory to counsel for the Agent.
 
 
5.2.7 Defaulting Lenders.
 
To the extent any Lender is a Defaulting Lender or a Potential Defaulting
Lender, at the time of such Loan or issuance of such Letter of Credit, the
participation interest that would result therefrom is fully covered or
eliminated by cash collateralizing the reimbursement obligations of the
Borrowers with respect to such Letter of Credit by an amount at least equal to
the Letter of Credit Exposure of such Defaulting Lender or Potential Defaulting
Lender, or that Borrowers have made other arrangements reasonably satisfactory
to the Agent in its reasonable discretion to protect them against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender; provided
that no such cash collateralization will constitute a waiver or release of any
claim the Borrowers, the Agent or any other Lender may have against such
Defaulting Lender, or cause such Defaulting Lender or Potential Defaulting
Lender to be a Non-Defaulting Lender.
 
 
ARTICLE VI
 
 
COVENANTS OF THE BORROWERS
 
 
Section 6.1 Affirmative Covenants.
 
So long as any of the Obligations (or any the Commitments therefor) shall be
outstanding hereunder, the Borrowers agree jointly and severally with the Agent
and the Lenders as follows:
 
 
6.1.1 Financial Statements.
 
The Borrowers shall furnish to the Agent and the Lenders:
 
 
(a) Annual Statements and Certificates.  The Borrowers shall furnish to the
Agent and the Lenders as soon as available, but in no event more than one
hundred twenty (120) days after the close of the Borrowers’ fiscal years, (i) a
copy of the annual financial statement in reasonable detail satisfactory to the
Agent relating to the Borrowers and their Subsidiaries, prepared in accordance
with GAAP and examined and certified by independent certified public accountants
satisfactory to the Agent, which financial statement shall include a
consolidated and consolidating balance sheet of the Borrowers and their
Subsidiaries as of the end of such fiscal year and consolidated and
consolidating statements of income, cash flows and changes in shareholders
equity of the Borrowers and their Subsidiaries for such fiscal year, and (ii) a
Compliance Certificate, in substantially the form attached to this Agreement as
Exhibit D, containing a detailed computation of each financial covenant in this
Agreement which is applicable for the period reported, a certification that no
change has occurred to the information contained in the Collateral Disclosure
List (except as set forth in any schedule attached to the certification), each
prepared by a Responsible Officer of the Borrowers in a format acceptable to the
Agent and (iii) if issued, a management letter (including those marked draft) in
the form prepared by the Borrowers’ independent certified public accountants and
within thirty (30) days of such issuance.
 
 
(b) Quarterly Statements and Certificates.  The Borrowers shall furnish to the
Agent and the Lenders as soon as available, but in no event more than forty-five
(45) days after the close of the Borrowers’ first (1st) three (3) fiscal
quarters, consolidated and consolidating balance sheets of the Borrowers and
their respective Subsidiaries as of the close of such period, consolidated and
consolidating income, cash flows and changes in shareholders equity statements
for such period, and a Compliance Certificate, in substantially the form
attached to this Agreement as Exhibit D, containing a detailed computation of
each financial covenant in this Agreement which is applicable for the period
reported, a certification that no change has occurred to the information
contained in the Collateral Disclosure List (except as set forth on any schedule
attached to the certification), each prepared by a Responsible Officer of or on
behalf of each Borrower in a format acceptable to the Agent, all as prepared and
certified by a Responsible Officer of the Borrowers and accompanied by a
certificate of that officer stating whether any event has occurred which
constitutes a Default or an Event of Default hereunder, and, if so, stating the
facts with respect thereto.
 
 
(c) Monthly Reports.  The Borrowers shall furnish to the Agent and the Lenders
within twenty (30) days after the end of each fiscal month, a Borrowing Base
Report, and a report containing the following information:
 
 
(i) a detailed aging schedule of all Receivables by Account Debtor, in such
detail, and accompanied by such supporting information, as the Agent may from
time to time reasonably request;
 
 
(ii) a detailed aging of all accounts payable by supplier, in such detail, and
accompanied by such supporting information, as the Agent may from time to time
reasonably request; and
 
 
(iii) such other information as the Agent may reasonably request.
 
 
(d) Contract Backlog Report.  With the quarterly financial statements to be
delivered hereunder or at such other times as the Agent may request, reports
relating to the Receivables included in any Borrowing Base Report submitted
during such quarter setting forth a description of contracts giving rise to such
Receivables, the percentage of completion of the work to be performed with
respect to such contracts, the amounts billed under such contracts and the
amounts remaining to be billed, in form and detail satisfactory to the Agent.
 
 
(e) Government Contract Audits.  Promptly after any Borrower’s receipt thereof,
notice of any final decision of a contracting officer disallowing costs
aggregating more than One Hundred Thousand Dollars ($100,000), which disallowed
costs arising out of any audit of such Borrower’s contract with a Governmental
Authority.
 
 
(f) Annual Projections.  The Borrowers shall furnish to the Lender as soon as
available, but in no event less than thirty (30) days after the end of each
fiscal year, management prepared annual financial projections on a consolidated
basis for the Borrowers for the immediately succeeding fiscal year in each case
describing such projections in detail satisfactory to the Agent in its sole and
absolute discretion.
 
 
(g) Additional Reports and Information.  The Borrowers shall furnish to the
Agent and the Lenders promptly, such additional information, reports or
statements as the Agent and/or any of the Lenders may from time to time
reasonably request.
 
 
6.1.2 Reports to SEC and to Stockholders.
 
The Borrowers will furnish to the Agent and the Lenders, promptly upon the
filing or making thereof, but in no event more than ten (10) days after such
filing or making, at least one (l) copy of all financial statements, reports,
notices and proxy statements sent by any Borrower to its stockholders, and of
all regular and other reports filed by any Borrower with any securities exchange
or with the Securities and Exchange Commission.
 
 
6.1.3 Recordkeeping, Rights of Inspection, Field Examination, Etc.
 
(a) Each of the Borrowers shall, and shall cause each of its Subsidiaries to,
maintain (i) a standard system of accounting in accordance with GAAP, and (ii)
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its properties, business
and activities.
 
 
(b) Each of the Borrowers shall, and shall cause each of its Subsidiaries to,
permit authorized representatives of the Agent to visit and inspect the
properties of the Borrowers and its Subsidiaries, to review, audit, check and
inspect the Collateral at any time with or without notice, to review, audit,
check and inspect the Borrowers’ other books of record at any time with or
without notice and to make abstracts and photocopies thereof, and to discuss the
affairs, finances and accounts of the Borrowers and their Subsidiaries, with the
officers, directors, employees and other representatives of the Borrowers and
their Subsidiaries and their respective accountants, all at such times during
normal business hours and other reasonable times and as often as the Agent may
reasonably request.
 
 
(c) Each of the Borrowers hereby irrevocably authorizes and directs all
accountants and auditors employed by any of the Borrowers and/or any of their
Subsidiaries at any time prior to the repayment in full of the Obligations to
exhibit and deliver to the Agent and the Lenders copies of any and all of the
financial statements, trial balances, management letters, or other accounting
records of any nature of any or all of the Borrowers and/or any or all of their
respective Subsidiaries in the accountant’s or auditor’s possession, and to
disclose to the Agent and any of the Lenders any information they may have
concerning the financial status and business operations of any or all of the
Borrowers and/or any or all of their respective Subsidiaries.  Further, each of
the Borrowers hereby authorizes all Governmental Authorities to furnish to the
Agent and the Lenders copies of reports or examinations relating to any and all
of the Borrowers and/or any or all Subsidiaries, whether made by the Borrowers
or otherwise.
 
 
(d) Any and all costs and expenses incurred by, or on behalf of, the Agent in
connection with the conduct of any of the foregoing, including, without
limitation, travel, lodging, meals, and other shall be part of the Enforcement
Costs and shall be payable to the Agent upon demand.  The Borrowers acknowledge
and agree that such expenses may include, but shall not be limited to, any and
all out-of-pocket costs and expenses of the Agent’s employees and agents in, and
when, traveling to any of the Borrowers’ facilities.
 
 
6.1.4 Corporate Existence.
 
Each of the Borrowers shall maintain, and cause each of its Subsidiaries to
maintain, its corporate existence in good standing in the jurisdiction in which
it is incorporated and in each other jurisdiction where it is required to
register or qualify to do business if the failure to do so in such other
jurisdiction might have a material adverse effect on the ability of the Borrower
to perform the Obligations, on the conduct of the Borrower’s operations, on the
Borrower’s financial condition, or on the value of, or the ability of the Agent
and the Lenders to realize upon, the Collateral.
 
 
6.1.5 Compliance with Laws.
 
Each of the Borrowers shall comply, and cause each of its Subsidiaries to
comply, with all applicable Laws and observe the valid requirements of
Governmental Authorities, the noncompliance with or the non-observance of which
might have a material adverse effect on the ability of the Borrowers to perform
the Obligations, on the conduct of the Borrowers’ operations, on the Borrowers’
consolidated financial condition, or on the value of, or the ability of the
Agent and the Lenders to realize upon, the Collateral.
 
 
6.1.6 Preservation of Properties.
 
Each of the Borrowers will, and will cause each of its Subsidiaries to, at all
times (a) maintain, preserve, protect and keep its properties, whether owned or
leased, in good operating condition, working order and repair (ordinary wear and
tear excepted), and from time to time will make all proper repairs, maintenance,
replacements, additions and improvements thereto needed to maintain such
properties in good operating condition, working order and repair, and (b) do or
cause to be done all things necessary to preserve and to keep in full force and
effect its material franchises, leases of real and personal property, trade
names, Patents, Trademarks, Copyrights and permits which are necessary for the
orderly continuance of its business.
 
 
6.1.7 Line of Business.
 
Each of the Borrowers will continue to engage substantially in the business of
providing diversified engineering, technical and management services.
 
 
6.1.8 Insurance.
 
Each of the Borrowers will, and will cause each of its Subsidiaries to, at all
times maintain with “A” or better rated insurance companies such insurance as is
required by applicable Laws and such other insurance, in such amounts, of such
types and against such risks, hazards, liabilities, casualties and contingencies
as are usually insured against in the same geographic areas by business entities
engaged in the same or similar business, including, without limitation,
commercial and general liability coverage for Borrowers’ business, fiduciary,
management, director and officer and products liability coverage.  Without
limiting the generality of the foregoing, each of the Borrowers will, and will
cause each of its Subsidiaries to, keep adequately insured all of its property
against loss or damage resulting from fire or other risks insured against by
extended coverage and maintain public liability insurance against claims for
personal injury, death or property damage occurring upon, in or about any
properties occupied or controlled by it, or arising in any manner out of the
businesses carried on by it, all in such amounts not less than the Agent shall
reasonably determine from time to time.  Each insurance policy must include a
lender’s loss payee endorsement and an additional insured endorsement in favor
of Agent in a form acceptable to Lender and shall provide for at least thirty
(30) days prior written notice to Agent of any cancellation thereof.  Each of
the Borrowers shall deliver to the Agent on the Closing Date (and thereafter on
each date there is a material change in the insurance coverage) a certificate
from the Borrowers’ insurance carrier of the Borrowers containing a detailed
list of the insurance then in effect and stating the names of the insurance
companies, the types, the amounts and rates of the insurance, dates of the
expiration thereof and the properties and risks covered thereby.  Each insurance
certificate shall name Agent as lender’s loss payee or an additional insured, as
appropriate and provide for at least thirty (30) days prior written notice to
Agent of any cancellation thereof.  Within thirty (30) days after notice in
writing from the Agent, the Borrowers will obtain such additional insurance as
the Agent may reasonably request.
 
 
6.1.9 Taxes.
 
Except to the extent that the validity or amount thereof is being contested in
good faith and by appropriate proceedings, each of the Borrowers will, and will
cause each of its Subsidiaries, to pay and discharge all Taxes prior to the date
when any interest or penalty would accrue for the nonpayment thereof.  Each of
the Borrowers shall furnish to the Agent at such times as the Agent may require
proof satisfactory to the Agent of the making of payments or deposits required
by applicable Laws including, without limitation, payments or deposits with
respect to amounts withheld by any of the Borrowers from wages and salaries of
employees and amounts contributed by any of the Borrowers on account of federal
and other income or wage taxes and amounts due under the Federal Insurance
Contributions Act, as amended.
 
 
6.1.10 ERISA.
 
Each Borrower will, and will cause each of its Commonly Controlled Entities to,
comply with the funding requirements of ERISA with respect to Plans for its
respective employees.  No Borrower will permit with respect to any Plan (a) any
prohibited transaction or transactions under ERISA or the Internal Revenue Code,
which results, or may result, in any material liability of the Borrower, or (b)
any Reportable Event if, upon termination of the Plan or Plans with respect to
which one or more such Reportable Events shall have occurred, there is or would
be any material liability of the Borrower to the PBGC.  Upon the Agent’s
request, each Borrower will deliver to the Agent a copy of the most recent
actuarial report, financial statements and annual report completed with respect
to any Plan.
 
 
6.1.11 Notification of Events of Default and Adverse Developments.
 
Each of the Borrowers shall promptly notify the Agent upon obtaining knowledge
of the occurrence of:
 
 
(a) any Event of Default;
 
 
(b) any Default;
 
 
(c) any litigation instituted or their knowledge threatened against any of the
Borrowers or any of their Subsidiaries and of the entry of any judgment or Lien
(other than any Permitted Liens) against any of the assets or properties of any
of the Borrowers or any Subsidiary where the claims against any Borrower or any
Subsidiary exceed Two Hundred Fifty Thousand Dollars ($250,000) and are not
covered by insurance;
 
 
(d) any event, development or circumstance whereby the financial statements
furnished hereunder fail in any material respect to present fairly, in
accordance with GAAP, the financial condition and operational results of any of
the Borrowers or any of their respective Subsidiaries;
 
 
(e) any default under any contract with any Governmental Authority or any event
which if not corrected could give rise to a default under any such contract or a
termination for convenience;
 
 
(f) any judicial, administrative or arbitral proceeding pending against any of
the Borrowers or any of their respective Subsidiaries and any judicial or
administrative proceeding known by any of the Borrowers to be threatened against
any Borrower or any Subsidiary which, if adversely decided, could materially
adversely affect the financial condition or operations (present or prospective)
of any Borrower or any Subsidiary;
 
 
(g) the receipt by any of the Borrowers or any Subsidiary of any notice, claim
or demand from any Governmental Authority which alleges that any of the
Borrowers or any Subsidiary is in violation of any of the terms of, or has
failed to comply with any applicable material Laws regulating its operation and
business, including, but not limited to, the Occupational Safety and Health Act
and the Environmental Protection Act; and
 
 
(h) any other development in the business or affairs of any of the Borrowers or
any of their respective Subsidiaries which may be materially adverse;
 
 
in each case describing in detail satisfactory to the Agent the nature thereof
and the action the Borrowers propose to take with respect thereto.
 
 
6.1.12 Hazardous Materials; Contamination.
 
Each of the Borrowers agrees to:
 
 
(a) give notice to the Agent immediately upon acquiring knowledge of the
presence of any Hazardous Materials or any Hazardous Materials Contamination on
any property owned, operated or controlled by any Borrower or for which any
Borrower is, or is claimed to be, responsible (provided that such notice shall
not be required for Hazardous Materials placed or stored on such property in
accordance with applicable Laws in the ordinary course (including, without
limitation, quantity) of a Borrower’s line of business expressly described in
this Agreement), with a full description thereof;
 
 
(b) promptly comply with any Laws requiring the removal, treatment or disposal
of Hazardous Materials or Hazardous Materials Contamination and provide the
Agent with satisfactory evidence of such compliance;
 
 
(c) provide the Agent, within thirty (30) days after a demand by the Agent, with
a bond, letter of credit or similar financial assurance evidencing to the
Agent’s satisfaction that the necessary funds are available to pay the cost of
removing, treating, and disposing of such Hazardous Materials or Hazardous
Materials Contamination and discharging any Lien which may be established as a
result thereof on any property owned, operated or controlled by any Borrower or
for which any Borrower is, or is claimed to be, responsible; and
 
 
(d) as part of the Obligations, defend, indemnify and hold harmless the Agent,
each of the Lenders and each of their respective agents, employees, trustees,
successors and assigns from any and all claims which may now or in the future
(whether before or after the termination of this Agreement) be asserted as a
result of the presence of any Hazardous Materials or any Hazardous Materials
Contamination on any property owned, operated or controlled by any Borrower for
which any Borrower is, or is claimed to be, responsible.  Each Borrower
acknowledges and agrees that this indemnification shall survive the termination
of this Agreement and the Commitments and the payment and performance of all of
the other Obligations.
 
 
6.1.13 Disclosure of Significant Transactions.
 
Each of the Borrowers shall deliver to the Agent a written notice describing in
detail each transaction by it involving the purchase, sale, lease, or other
acquisition or loss or casualty to or disposition of an interest in Fixed or
Capital Assets (other than Capital Expenditures permitted by Section 6.2.20 of
this Agreement) which exceeds Two Hundred Fifty Thousand Dollars ($250,000.00),
said notices to be delivered to the Agent within thirty (30) days of the
occurrence of each such transaction.
 
 
6.1.14 Financial Covenants.
 
(a) Fixed Charge Coverage Ratio.  The Borrowers will maintain, on a consolidated
basis and tested as of the last day of each of the Borrowers’ fiscal quarters,
commencing on June 30, 2010, for the four (4) quarter period ending on that
date, a Fixed Charge Coverage Ratio of not less than 1.25 to 1.00.
 
 
(b) Leverage Ratio.  The Borrowers will maintain, on a consolidated basis and
tested as of the last day of each of the Borrowers’ fiscal quarters, commencing
on June 30, 2010, for the four (4) quarter period ending on that date, a
Leverage Ratio of not greater than 3.00 to 1.00.
 
 
(c) Profitability.  The Borrowers will maintain, on a consolidated basis and
tested as of the last day of each of the Borrowers’ fiscal quarters, commencing
on June 30, 2010, during the three (3) month period ending on that date, net
income, minus cash dividends declared by the Borrowers during such period, in
excess of $1.00.
 
 
(d) Capital Expenditures.  None of the Borrowers will, or will permit any
Subsidiary to, directly or indirectly (by way of the acquisition of the
securities of a Person or otherwise), make any Capital Expenditures that would,
in the aggregate for all of the Borrowers and their Subsidiaries (taken as a
whole), exceed two percent (2.0%) of the Borrowers’ combined net revenue as of
such date on a consolidated basis.  This covenant shall be tested as of the last
day of each of the Borrowers’ fiscal quarters for the four (4) quarter period
ending on that date, commencing with the fiscal quarter ending on June 30, 2010.
 
 
(e) Asset Coverage Ratio.  Borrowers will maintain, on a consolidated basis and
tested as of the last day of each of Borrowers’ fiscal quarters, commencing on
June 30, 2010, an Asset Coverage Ratio of not less than 1.50 to 1.00.
 
 
6.1.15 Collection of Receivables.
 
Until such time that the Agent shall notify the Borrowers of the revocation of
such privilege, the Borrowers and their Subsidiaries shall at their own expense
have the privilege for the account of, and in trust for, the Agent and the
Lenders of collecting their Receivables and receiving in respect thereto all
Items of Payment and shall otherwise completely service all of the Receivables
including (a) the billing, posting and maintaining of complete records
applicable thereto, (b) the taking of such action with respect to the
Receivables as the Agent may request or in the absence of such request, as each
of the Borrowers and each of the Subsidiaries may deem advisable; and (c) the
granting, in the ordinary course of business, to any Account Debtor, any rebate,
refund or adjustment to which the Account Debtor may be lawfully entitled, and
may accept, in connection therewith, the return of goods, the sale or lease of
which shall have given rise to a Receivable and may take such other actions
relating to the settling of any Account Debtor’s claim as may be commercially
reasonable.  The Agent may, at its option, at any time or from time to time
after and during the continuance of an Event of Default hereunder, revoke the
collection privilege given in this Agreement to any one or more of the Borrowers
and each of the Subsidiaries by either giving notice of its assignment of, and
Lien on the Collateral to the Account Debtors or giving notice of such
revocation to the Borrowers.  The Agent shall not have any duty to, and the
Borrowers hereby release the Agent and the Lenders from all claims of loss or
damage caused by the delay or failure to collect or enforce any of the
Receivables or to preserve any rights against any other party with an interest
in the Collateral. The Agent shall be entitled at any time and from time to time
to confirm and verify Receivables.
 
 
6.1.16 Assignments of Receivables.
 
Each Borrower will promptly, upon request, execute and deliver to the Agent
written assignments, in form and content acceptable to the Agent, of specific
Receivables or groups of Receivables; provided, however, the Lien and/or
security interest granted to the Agent, for the ratable benefit of the Lenders
and for the benefit of the Agent with respect to the Agent’s Obligations, under
this Agreement shall not be limited in any way to or by the inclusion or
exclusion of Receivables within such assignments.  Receivables so assigned shall
secure payment of the Obligations and are not sold to the Agent and/or the
Lenders whether or not any assignment thereof, which is separate from this
Agreement, is in form absolute.  The Borrowers agree that neither any assignment
to the Lender nor any other provision contained in this Agreement or any of the
other Financing Documents shall impose on the Agent or the Lenders any
obligation or liability of any of the Borrowers with respect to that which is
assigned and the Borrowers hereby agree jointly and severally to indemnify the
Agent and the Lenders and hold the Agent and the Lenders harmless from any and
all claims, actions, suits, losses, damages, costs, expenses, fees, obligations
and liabilities which may be incurred by or imposed upon the Agent and/or any of
the Lenders by virtue of the assignment of and Lien on any Borrower’s rights,
title and interest in, to, and under the Collateral.
 
 
6.1.17 Government Accounts.
 
The Borrowers will upon request of the Agent immediately notify the Agent if any
of the Receivables arise out of contracts with the United States or with any
other Governmental Authority, and, if requested by the Agent, execute any
Instruments and take any steps required by the Agent in order that all moneys
due and to become due under such contracts shall be assigned to the Agent, for
the ratable benefit of the Lenders and for the benefit of the Agent with respect
to the Agent’s Obligations, and notice thereof given to the Governmental
Authority under the Federal Assignment of Claims Act or any other applicable
Laws.
 
 
6.1.18 Notice of Returned Goods, etc.
 
The Borrowers will promptly notify, and will cause the Subsidiaries to promptly
notify, the Agent of the return, rejection or repossession of any goods of the
Borrowers or any Subsidiaries sold or delivered in respect of any Receivables,
and of any claims made in regard thereto to the extent that the aggregate
purchase price of any such goods in any given calendar month exceeds in the
aggregate One Hundred Fifty Thousand Dollars ($150,000.00) for such month.
 
 
6.1.19 Inventory.
 
With respect to the Inventory, the Borrowers and their Subsidiaries will, after
an Event of Default:  (a) maintain a perpetual inventory reporting system at all
times, (b) keep correct and accurate records itemizing and describing the kind,
type, quality and quantity of Inventory, the Borrowers’ and Subsidiaries’ cost
therefor and the selling price thereof, all of which records shall be available
to the officers, employees or agents of the Agent upon demand for inspection and
copying thereof; (c) not store any Inventory with a bailee, warehouseman or
similar Person without the Agent’s prior written consent, which consent may be
conditioned on, among other things, delivery by the bailee, warehouseman or
similar Person to the Agent of warehouse receipts, in form acceptable to the
Agent, in the name of the Agent evidencing the storage of Inventory and the
interests of the Agent and the Lenders therein; (d) permit the Agent and its
agents or representatives to inspect and examine the Inventory and to check and
test the same as to quality, quantity, value and condition at any time or times
hereafter during the Borrowers’ and Subsidiaries’ usual business hours or at
other reasonable times and (e) at the Agent’s request, designate the Agent as
the consignee on all bills of lading and other negotiable and non-negotiable
documents.  The Borrowers shall be permitted to sell their Inventory in the
ordinary course of business until the occurrence of an Event of Default.
 
 
6.1.20 Insurance With Respect to Equipment and Inventory.
 
The Borrowers will (a) maintain and cause each of their Subsidiaries to maintain
hazard insurance with fire and extended coverage on the Equipment and Inventory
in an amount at least equal to the lesser amount of the outstanding principal
amount of the Obligations or the fair market value of the Equipment and
Inventory (but in any event sufficient to avoid any co-insurance obligations)
and with a specific endorsement to each such insurance policy pursuant to which
the insurer provides for lender’s loss payee and additional insured endorsements
in favor of Agent in a form acceptable to Agent, agrees to give the Agent at
least thirty (30) days written notice before any alteration or cancellation of
such insurance policy and that no act or default of any of the Borrowers shall
affect the right of the Agent to recover under such policy in the event of loss
or damage; (b) file, and cause each of their Subsidiaries to file, with the
Agent, upon its request, a detailed list of the insurance then in effect and
stating the names of the insurance companies, the amounts and rates of the
insurance, dates of the expiration thereof and the properties and risks covered
thereby; and (c) within thirty (30) days after notice in writing from the Agent,
obtain, and cause each of their Subsidiaries to obtain, such additional
insurance as the Agent may reasonably request.
 
 
6.1.21 Maintenance of the Collateral.
 
The Borrowers will maintain the Collateral in good working order, saving and
excepting ordinary wear and tear, and will not permit anything to be done to the
Collateral that may materially impair the value thereof.  The Agent, or an agent
designated by the Agent, shall be permitted to enter the premises of each of the
Borrowers and their Subsidiaries and examine, audit and inspect the Collateral
at any reasonable time and from time to time without notice.  The Agent shall
not have any duty to, and the Borrowers hereby release the Agent and the Lenders
from all claims of loss or damage caused by the delay or failure to collect or
enforce any of the Receivables or to, preserve any rights against any other
party with an interest in the Collateral.
 
 
6.1.22 Equipment.
 
The Borrowers shall (a) maintain all Equipment as personalty, (b) not affix any
Equipment to any real estate in such manner as to become a fixture or part of
such real estate, and (c) shall hold no Equipment on a sale on approval
basis.  The Borrowers hereby declare their intent that, notwithstanding the
means of attachment, no goods of the Borrowers hereafter attached to any realty
shall be deemed a fixture, which declaration shall be irrevocable, without the
Agent’s consent, until all of the Obligations have been paid in full and all of
the Commitments and Letters of Credit have been terminated or have expired.
 
 
6.1.23 Defense of Title and Further Assurances.
 
At their expense, the Borrowers will defend the title to the Collateral (and any
part thereof), and will immediately execute, acknowledge and deliver any
financing statement, renewal, affidavit, deed, assignment, continuation
statement, security agreement, certificate or other document which the Agent may
require in order to perfect, preserve, maintain, continue, protect and/or extend
the Lien or security interest granted to the Agent, for the ratable benefit of
the Lenders and for the benefit of the Agent with respect to the Agent’s
Obligations, under this Agreement, under any of the other Financing Documents
and the first priority of that Lien, subject only to the Permitted Liens.  The
Borrowers will from time to time do whatever the Agent may require by way of
obtaining, executing, delivering, and/or filing financing statements, landlords’
or mortgagees’ waivers, notices of assignment and other notices and amendments
and renewals thereof and the Borrowers will take any and all steps and observe
such formalities as the Agent may require, in order to create and maintain a
valid Lien upon, pledge of, or paramount security interest in, the Collateral,
subject to the Permitted Liens.  The Borrowers shall pay to the Agent on demand
all taxes, costs and expenses incurred by the Agent in connection with the
preparation, execution, recording and filing of any such document or
instrument.  To the extent that the Proceeds of any of the Accounts or
Receivables of the Borrowers are expected to become subject to the control of,
or in the possession of, a party other than the Borrowers or the Agent, the
Borrowers shall cause all such parties to execute and deliver on the Closing
Date security documents, financing statements or other documents as requested by
the Agent and as may be necessary to evidence and/or perfect the security
interest of the Agent, for the ratable benefit of the Lenders and for the
benefit of the Agent with respect to the Agent’s Obligations, in those
Proceeds.  The Borrowers agree that a copy of a fully executed security
agreement and/or financing statement shall be sufficient to satisfy for all
purposes the requirements of a financing statement as set forth in Article 9 of
the applicable Uniform Commercial Code.  Each Borrower hereby irrevocably
appoints the Agent as the Borrower’s attorney-in-fact, with power of
substitution, in the name of the Agent or in the name of the Borrower or
otherwise, for the use and benefit of the Agent for itself and the Lenders, but
at the cost and expense of the Borrowers and without notice to the Borrowers, to
execute and deliver any and all of the instruments and other documents and take
any action which the Lender may require pursuant the foregoing provisions of
this Section 6.1.23.
 
 
6.1.24 Business Names; Locations.
 
Each Borrower will notify and cause each of the Subsidiaries to notify the Agent
not less than thirty (30) days prior to (a) any change in the name under which
the Borrower or the applicable Subsidiary conducts its business, (b) any change
of the location of the chief executive office of the applicable Borrower or
Subsidiary, and (c) the opening of any new place of business or the closing of
any existing place of business, (d) any change in the location of the places
where the Collateral, or any part thereof, or the books and records, or any part
thereof, are kept, and (e) any change in its jurisdiction of its incorporation
or organization.
 
 
6.1.25 Use of Premises and Equipment.
 
The Borrowers agree that until the Obligations are fully paid and all of the
Commitments and the Letters of Credit have been terminated or have expired, the
Agent (a) after and during the continuance of an Event of Default, may use any
of the Borrowers’ owned or leased lifts, hoists, trucks and other facilities or
equipment for handling or removing the Collateral; and (b) shall have, and is
hereby granted, a right of ingress and egress to the places where the Collateral
is located, and may proceed over and through any of the Borrowers’ owned or
leased property.
 
 
6.1.26 Protection of Collateral.
 
The Borrowers agree that the Agent may at any time following an Event of Default
take such steps as the Agent deems reasonably necessary to protect the interest
of the Agent and the Lenders in, and to preserve the Collateral, including, the
hiring of such security guards or the placing of other security protection
measures as the Agent deems appropriate, may employ and maintain at any of the
Borrowers’ premises a custodian who shall have full authority to do all acts
necessary to protect the interests of the Agent and the Lenders in the
Collateral and may lease warehouse facilities to which the Agent may move all or
any part of the Collateral to the extent commercially reasonable.  The Borrowers
agree to cooperate fully with the Agent’s efforts to preserve the Collateral and
will take such actions to preserve the Collateral as the Agent may reasonably
direct.  All of the Agent’s expenses of preserving the Collateral, including any
reasonable expenses relating to the compensation and bonding of a custodian,
shall be part of the Enforcement Costs.
 
 
6.1.27 SunTrust Deposit Account.
 
At all times that SunTrust remains a Lender under this Agreement, Borrowers
hereby agree to maintain an average collected balance of not less than Six
Hundred Thousand Dollars ($600,000) in a non-interest bearing Demand Deposit
Account held at SunTrust.
 
 
6.1.28 Permitted Acquisition Deliverables.
 
In connection with any Permitted Acquisition, VSE shall:
 
 
(a) Immediately after the consummation of any Permitted Acquisition, furnish to
the Lender a post-closing pro-forma consolidated balance sheet of Borrowers and
their Subsidiaries (each a “Post-Closing Balance Sheet”) together with
post-closing financial projections for the fiscal year period subsequent to the
Permitted Acquisition (each a “Post-Closing Financial Projections”).  The
Post-Closing Financial Projections will represent Borrowers best estimate of the
future operations of each Borrower and are based on reasonable and conservative
assumptions.
 
 
(b) Deliver to the Agent within ten (10) Business Days prior to the closing date
of any Permitted Acquisition an Officer’s Certificate in the form attached
hereto as Exhibit F-1 duly signed by a Responsible Officer of VSE certifying
that all of the conditions required for a Permitted Acquisition hereunder have
been fully satisfied by the Borrowers and showing the calculations of all
financial covenants on a pro forma basis for such Permitted Acquisition in
sufficient detail satisfactory to the Agent.
 
 
(c) In connection with the delivery of an Additional Borrower Joinder Supplement
pursuant to clause (x) of the definition of Permitted Acquisitions, also deliver
to the Agent an Officer’s Certificate in the form attached hereto as Exhibit F-2
duly signed by a Responsible Officer of VSE certifying that the transactions
contemplated by a Permitted Acquisition have been fully satisfied and closed by
the Borrowers and Target.
 
 
Section 6.2 Negative Covenants.
 
So long as any of the Obligations or the Commitments or Letters of Credit
therefor shall be outstanding hereunder, the Borrowers agree with the Agent and
the Lenders that without the prior written consent of the Agent and the Lenders:
 
 
6.2.1 Capital Structure, Merger, Acquisition or Sale of Assets.
 
None of the Borrowers will alter or amend their capital structure, authorize any
additional class of equity, issue any stock or equity of any class, enter into
any merger or consolidation or amalgamation, windup or dissolve themselves (or
suffer any liquidation or dissolution) or acquire all or substantially all the
assets of any Person (other than in connection with a Permitted Acquisition), or
sell, lease or otherwise dispose of any of its assets (except Inventory disposed
of in the ordinary course of business prior to an Event of Default).  Any
consent of the Agent to the disposition of any assets may be conditioned on a
specified use of the proceeds of disposition.
 
 
6.2.2 Subsidiaries.
 
None of the Borrowers will create or acquire any Subsidiaries other than the
Subsidiaries identified on the Collateral Disclosure List and as a result of any
Permitted Acquisitions.
 
 
6.2.3 Issuance of Stock.
 
None of the Borrowers will issue, or grant any option or right to purchase, any
of its capital stock, except for stock issued under the terms of existing stock
option plans, provided that no Default or Event of Default has occurred or would
exist after giving effect to the issuance, grant or purchases.
 
 
6.2.4 Purchase or Redemption of Securities, Dividend Restrictions.
 
Declare or pay any dividends; purchase, redeem, retire, or otherwise acquire for
value any of its capital stock now or hereafter outstanding; make any
distribution of assets to its stockholders whether in cash, assets or
obligations of a Borrower; allocate or otherwise set apart any sum for the
payment of any dividend or distribution on, or for the purchase, redemption, or
retirement of, any shares of its capital stock; make any other distribution by
reduction of capital or otherwise in respect of any shares of its capital stock;
or permit any Subsidiary to purchase or otherwise acquire for value any stock of
a Borrower or another Subsidiary, except that if there is no Default or Event of
Default at such time and no covenant violation would occur after giving effect
thereto (a) VSE may pay cash dividends, which dividends shall not exceed Three
Million Dollars ($3,000,000) in the aggregate per fiscal year, (b) each Borrower
may declare and deliver dividends and make distributions payable solely in its
common stock; (c) each Borrower may purchase or otherwise acquire shares of its
capital stock by exchange for or out of the proceeds received from a
substantially concurrent issue of new shares of its capital stock, and (d) VSE,
during each fiscal year, may repurchase shares of its capital stock in amounts
not to exceed Ten Million Dollars ($10,000,000), provided, that, at the time of
each such repurchase, availability under the Revolving Loan, after taking into
account any Outstanding Letter of Credit Obligations, shall not be less than Ten
Million Dollars ($10,000,000).
 
 
6.2.5 Indebtedness.
 
None of the Borrowers will create, incur, assume or suffer to exist any
Indebtedness for Borrowed Money or permit any Subsidiary to do so, except:
 
 
(a) the Obligations;
 
 
(b) current accounts payable arising in the ordinary course;
 
 
(c) Indebtedness secured by Permitted Liens;
 
 
(d) Subordinated Indebtedness, if approved by the Requisite Lenders;
 
 
(e) Indebtedness of the Borrowers existing on the date hereof and reflected on
the financial statements furnished pursuant to Section 4.1.9 (Financial
Condition);
 
 
(f) Assumed Indebtedness of any Target incurred after the Closing Date in the
ordinary course of business, if approved by the Requisite Lenders; and
 
 
(g) Indebtedness of the Borrowers not otherwise permitted by this Agreement
which, in the aggregate, does not exceed Fifty Thousand Dollars ($50,000).
 
 
6.2.6 Investments, Loans and Other Transactions.
 
Except as otherwise provided in this Agreement, none of the Borrowers will, nor
will permit any of its Subsidiaries to, (a) make, assume, acquire or continue to
hold any investment in any real property (unless used in connection with its
business and treated as a Fixed or Capital Asset of any Borrower or any
Subsidiary) or any Person, whether by stock purchase, capital contribution,
acquisition of indebtedness of such Person or otherwise (including, without
limitation, investments in any joint venture or partnership), (b) guaranty or
otherwise become contingently liable for the Indebtedness or obligations of any
Person, or (c) make any loans or advances, or otherwise extend credit to any
Person, except:
 
 
(i) any advance to an officer or employee of any Borrower or any Subsidiary,
provided that the aggregate amount of all such advances by all of the Borrowers
and their Subsidiaries (taken as a whole) shall not exceed at any time
outstanding the aggregate principal sum of (a) (i) Two Hundred Fifty Thousand
Dollars ($250,000) for all such loans by the Borrower, plus (ii) reasonable
advances for anticipated business expenses of employees that would be reimbursed
to such employees under such Borrower’s expense reimbursement policy, and (b)
Two Million Dollars ($2,000,000) for all loans from VSE to Affiliates.
 
 
(ii) the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
 
 
(iii) any investment in Cash Equivalents, which are pledged to the Agent, for
the ratable benefit of the Lenders and for the benefit of the Agent with respect
to the Agent’s Obligations, as collateral and security for the Obligations;
 
 
(iv) trade credit extended to customers in the ordinary course of business;
 
 
(v) investments in any Targets pursuant to any Permitted Acquisition; and
 
 
(vi) investments consisting of Deposit Accounts permitted pursuant to Section
6.2.19.
 
 
6.2.7 Stock of Subsidiaries.
 
None of the Borrowers will sell or otherwise dispose of any shares of capital
stock of any Subsidiary (except in connection with a merger or consolidation of
a Wholly Owned Subsidiary into any of the Borrowers or another Wholly Owned
Subsidiary of any of the Borrowers or with the dissolution of any Subsidiary) or
permit any Subsidiary to issue any additional shares of its capital stock except
pro rata to its stockholders.
 
 
6.2.8 Subordinated Indebtedness.
 
None of the Borrowers will, nor will permit any Subsidiary to make:
 
 
(a) any payment of principal of, or interest on, any of the Subordinated
Indebtedness, if a Default or an Event of Default then exists hereunder or would
result from such payment;
 
 
(b) any payment of the principal or interest due on the Subordinated
Indebtedness as a result of acceleration thereunder or a mandatory prepayment
thereunder;
 
 
(c) any amendment or modification of or supplement to the documents evidencing
or securing the Subordinated Indebtedness; and
 
 
(d) payment of principal or interest on the Subordinated Indebtedness other than
when due (without giving effect to any acceleration of maturity or mandatory
prepayment).
 
 
6.2.9 Liens.
 
Each Borrower agrees that it (a) will not create, incur, assume or suffer to
exist any Lien upon any of its properties or assets, whether now owned or
hereafter acquired, or permit any Subsidiary so to do, except for Liens securing
the Obligations and Permitted Liens, (b) will not agree to, assume or suffer to
exist any provision in any instrument or other document for confession of
judgment, cognovit or other similar right or remedy, (c) will not allow or
suffer to exist any Permitted Liens to be superior to Liens securing the
Obligations, (d) will not enter into any contracts for the consignment of goods,
will not execute or suffer the filing of any financing statements or the posting
of any signs giving notice of consignments, and will not, as a material part of
its business, engage in the sale of goods belonging to others, other than sales
of goods belonging to others which have been disclosed to the Agent, and (e)
will not allow or suffer to exist the failure of any Lien described in the
Security Documents to attach to, and/or remain at all times perfected on, any of
the property described in the Security Documents.
 
 
6.2.10 Transactions with Affiliates.
 
None of the Borrowers nor any of their Subsidiaries will enter into or
participate in any transaction except in the ordinary course of business, with
any Affiliate or, except in the ordinary course of business, with the officers,
directors, employees and other representatives of any Borrower and/or any
Subsidiary.
 
 
6.2.11 Other Businesses.
 
None of the Borrowers nor any of their Subsidiaries will engage directly or
indirectly in any business other than its current line of business described
elsewhere in this Agreement.
 
 
6.2.12 ERISA Compliance.
 
None of the Borrowers nor any Commonly Controlled Entity shall:  (a) engage in
or permit any “prohibited transaction” (as defined in ERISA); (b) cause any
“accumulated funding deficiency” as defined in ERISA and/or the Internal Revenue
Code; (c) terminate any pension plan in a manner which could result in the
imposition of a lien on the property of any Borrower pursuant to ERISA; (d)
terminate or consent to the termination of any Multi-employer Plan; or (e) incur
a complete or partial withdrawal with respect to any Multi-employer Plan.
 
 
6.2.13 Prohibition on Hazardous Materials.
 
None of the Borrowers shall place, manufacture or store or permit to be placed,
manufactured or stored any Hazardous Materials on any property owned, operated
or controlled by any Borrower or for which any Borrower is responsible other
than Hazardous Materials placed or stored on such property in accordance with
applicable Laws in the ordinary course of a Borrower’s business expressly
described in this Agreement.
 
 
6.2.14 Method of Accounting; Fiscal Year.
 
None of the Borrowers will:
 
 
(a) change the method of accounting employed in the preparation of any financial
statements furnished to the Agent under the provisions of Section 6.1.1
(Financial Statements), unless required to conform to GAAP and on the condition
that the Borrowers’ accountants shall furnish such information as the Agent may
request to reconcile the changes with the Borrowers’ prior financial statements
 
 
(b) change its fiscal year from a year ending on December 31st.
 
 
6.2.15 Compensation.
 
None of the Borrowers nor any Subsidiary will pay any bonuses, fees,
compensation, commissions, salaries, drawing accounts, or other payments (cash
and non-cash), whether direct or indirect, to any stockholders of any Borrower
or any Subsidiary, or any Affiliate of any Borrower or any Subsidiary, other
than reasonable compensation for actual services rendered by stockholders in
their capacity as officers or employees.
 
 
6.2.16 Transfer of Collateral.
 
None of the Borrowers nor any of their Subsidiaries will transfer, or permit the
transfer, to another location of any of the Collateral or the books and records
related to any of the Collateral.
 
 
6.2.17 Sale and Leaseback.
 
None of the Borrowers nor any of the Subsidiaries will directly or indirectly
enter into any arrangement to sell or transfer all or any substantial part of
its fixed assets and thereupon or within one year thereafter rent or lease the
assets so sold or transferred.
 
 
6.2.18 Disposition of Collateral.
 
None of the Borrowers will sell, discount, allow credits or allowances,
transfer, assign, extend the time for payment on, convey, lease, assign,
transfer or otherwise dispose of the Collateral, except, prior to an Event of
Default, dispositions expressly permitted elsewhere in this Agreement, the sale
of Inventory in the ordinary course of business, and the sale of unnecessary or
obsolete Equipment, but only if the proceeds of the sale of such Equipment are
(a) used to purchase similar Equipment to replace the unnecessary or obsolete
Equipment or (b) immediately turned over to the Agent for application to the
Obligations in accordance with the provisions of this Agreement.
 
 
6.2.19 Deposit Accounts.
 
Schedule 6.2.19 lists all of the Deposit Accounts of each Borrower as of the
Closing Date.  After the Closing Date, none of the Borrowers will, or will
permit any Subsidiary to, directly or indirectly, maintain or establish any bank
account or Deposit Account with any bank or financial institution that is not a
Lender which in the aggregate maintains balances of greater than One Hundred
Thousand Dollars ($100,000), unless prior to opening such account, such Borrower
or such Subsidiary enters into a Deposit Account Control Agreement.  The
provisions of this Section requiring Deposit Account Control Agreements shall
not apply to Deposit Accounts (a) exclusively used for payroll, payroll taxes,
employee travel reimbursement, and other employee wage and benefit payments to
or for the benefit of Borrowers’ employees and identified in detail satisfactory
to Agent by Borrowers (b) maintained by any Borrower pursuant to Section 6.1.27,
and (c) established after the Closing Date by Borrowers for purposes other than
described in clause (a) of this Section, in each case, upon the prior written
approval of Agent in its sole and absolute discretion and for each such Deposit
Account that is approved by Agent, Borrowers will disclose, on the annual
Compliance Certificate delivered to Agent pursuant to Section 6.1.1(a), the
average collected account balances of all such Deposit Accounts for each of the
preceding twelve (12) months.
 
 
ARTICLE VII
 
 
DEFAULT AND RIGHTS AND REMEDIES
 
 
Section 7.1 Events of Default.
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default” under the provisions of this Agreement:
 
 
7.1.1 Failure to Pay.
 
The failure of the Borrowers to pay any of the Obligations as and when due and
payable in accordance with the provisions of this Agreement, the Notes and/or
any of the other Financing Documents.
 
 
7.1.2 Breach of Representations and Warranties.
 
Any representation or warranty made in this Agreement or in any report,
statement, schedule, certificate, opinion (including any opinion of counsel for
the Borrowers), financial statement or other document furnished in connection
with this Agreement, any of the other Financing Documents, or the Obligations,
shall prove to have been false or misleading when made (or, if applicable, when
reaffirmed) in any material respect.
 
 
7.1.3 Failure to Comply with Covenants.
 
The failure of the Borrowers to perform, observe or comply with any covenant,
condition or agreement contained in this Agreement.
 
 
7.1.4 Default Under Other Financing Documents or Obligations.
 
A default shall occur under any of the other Financing Documents or under any
other Obligations, and such default is not cured within any applicable grace
period provided therein, including without limitation, all agreements between
Agent and Borrowers which give rise to Hedging Obligations.
 
 
7.1.5 Receiver; Bankruptcy.
 
Any Borrower or any Subsidiary shall (a) apply for or consent to the appointment
of a receiver, trustee or liquidator of itself or any of its property, (b) admit
in writing its inability to pay its debts as they mature, (c) make a general
assignment for the benefit of creditors, (d) be adjudicated a bankrupt or
insolvent, (e) file a voluntary petition in bankruptcy or a petition or an
answer seeking or consenting to reorganization or an arrangement with creditors
or to take advantage of any bankruptcy, reorganization, insolvency, readjustment
of debt, dissolution or liquidation law or statute, or an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law, or take corporate action for the purposes of effecting any of the
foregoing, (f) by any act indicate its consent to, approval of or acquiescence
in any such proceeding or the appointment of any receiver of or trustee for any
of its property, or suffer any such receivership, trusteeship or proceeding to
continue undischarged for a period of sixty (60) days, or (g) by any act
indicate its consent to, approval of or acquiescence in any order, judgment or
decree by any court of competent jurisdiction or any Governmental Authority
enjoining or otherwise prohibiting the operation of a material portion of any
Borrower’s or any Subsidiary’s business or the use or disposition of a material
portion of any Borrower’s or any Subsidiary’s assets.
 
 
7.1.6 Involuntary Bankruptcy, etc.
 
(a) An order for relief shall be entered in any involuntary case brought against
any Borrower or any Subsidiary under the Bankruptcy Code, or (b) any such case
shall be commenced against any Borrower or any Subsidiary and shall not be
dismissed within sixty (60) days after the filing of the petition, or (c) an
order, judgment or decree under any other Law is entered by any court of
competent jurisdiction or by any other Governmental Authority on the application
of a Governmental Authority or of a Person other than any Borrower or any
Subsidiary (i) adjudicating any Borrower, or any Subsidiary bankrupt or
insolvent, or (ii) appointing a receiver, trustee or liquidator of any Borrower
or of any Subsidiary, or of a material portion of any Borrower’s or any
Subsidiary’s assets, or (iii) enjoining, prohibiting or otherwise limiting the
operation of a material portion of any Borrower’s or any Subsidiary’s business
or the use or disposition of a material portion of any Borrower’s or any
Subsidiary’s assets, and such order, judgment or decree continues unstayed and
in effect for a period of thirty (30) days from the date entered.
 
 
7.1.7 Judgment.
 
Unless adequately insured in the opinion of the Agent, the entry of a final
judgment for the payment of money involving more than $200,000 against any
Borrower or any Subsidiary, and the failure by such Borrower or such Subsidiary
to discharge the same, or cause it to be discharged, within thirty (30) days
from the date of the order, decree or process under which or pursuant to which
such judgment was entered, or to secure a stay of execution pending appeal of
such judgment.
 
 
7.1.8 Execution; Attachment.
 
Any execution or attachment shall be levied against the Collateral, or any part
thereof, and such execution or attachment shall not be set aside, discharged or
stayed within thirty (30) days after the same shall have been levied.
 
 
7.1.9 Default Under Other Borrowings.
 
Default shall be made with respect to any Indebtedness for Borrowed Money of any
of the Borrowers (other than the Loans) in excess of Two Hundred Thousand
Dollars ($200,000) if the effect of such default is to accelerate the maturity
of such Indebtedness for Borrowed Money or to permit the holder or obligee
thereof or other party thereto to cause such Indebtedness for Borrowed Money to
become due prior to its stated maturity.
 
 
7.1.10 Challenge to Agreements.
 
Any Borrower shall challenge the validity and binding effect of any provision of
any of the Financing Documents or shall state its intention to make such a
challenge of any of the Financing Documents or any of the Financing Documents
shall for any reason (except to the extent permitted by its express terms) cease
to be effective or to create a valid and perfected first priority Lien (except
for Permitted Liens) on, or security interest in, any of the Collateral
purported to be covered thereby.
 
 
7.1.11 Material Adverse Change.
 
The Agent, in its sole discretion, determines in good faith that a material
adverse change has occurred in the financial condition of any of the Borrowers.
 
 
7.1.12 Impairment of Position.
 
The Agent, in its sole discretion, determines in good faith that an event has
occurred which impairs the prospect of payment of any of the Obligations and/or
the value of the Collateral.
 
 
7.1.13 Collateral Inadequacy.
 
The determination in good faith by the Agent that the security for the
Obligations is inadequate.
 
 
7.1.14 Change in Ownership.
 
The failure of VSE to own at least fifty one percent (51%) of the voting capital
stock of each of the other Borrowers.
 
 
7.1.15 Liquidation, Termination, Dissolution, Change in Management, etc.
 
Any Borrower shall liquidate, dissolve or terminate its existence or any change
occurs in the management or control of any Borrower without the prior written
consent of the Agent.
 
 
7.1.16 De-Listing of Stock.
 
The failure of the stock of VSE to be listed on NASDAQ or a national stock
exchange.
 
 
7.1.17 Government Default.
 
The issuance to a Borrower or any Subsidiary of (a) a cure notice or a
show-cause notice relating to a possible termination for default under any
contract which is either a contract with a Governmental Authority or is a
subcontract (at any tier) which is related to a contract between a third party
and Governmental Authority and, within thirty (30) calendar days after the date
of such notice, no written notification is received by such Borrower or such
Subsidiary from the cognizant contracting officer or customer official stating
that a termination will not occur; or (b) a notice of actual termination of
default (complete or partial), under any such contract or subcontract; provided,
however, that no Event of Default shall be declared based upon clauses (a) or
(b) of this Section 7.1.17 if the notice in question is issued at a time when
the Unearned Contract Value of the contract or subcontract in question is less
than $500,000.
 
 
Section 7.2 Remedies.
 
Upon the occurrence of any Event of Default, the Agent may, in the exercise of
its sole and absolute discretion from time to time, and shall, at the direction
of the Requisite Lenders, at any time thereafter exercise any one or more of the
following rights, powers or remedies.
 
 
7.2.1 Acceleration.
 
The Agent may declare any or all of the Obligations to be immediately due and
payable, notwithstanding anything contained in this Agreement or in any of the
other Financing Documents to the contrary, without presentment, demand, protest,
notice of protest or of dishonor, or other notice of any kind, all of which the
Borrowers hereby waive.
 
 
7.2.2 Further Advances.
 
The Agent may from time to time without notice to the Borrowers suspend,
terminate or limit any further advances, loans or other extensions of credit
under the Commitments, under this Agreement and/or under any of the other
Financing Documents.  Further, upon the occurrence of an Event of Default or
Default specified in Sections 7.1.5 (Receiver; Bankruptcy) or 7.1.6 (Involuntary
Bankruptcy, etc.), the Commitments and any agreement in any of the Financing
Documents to provide additional credit and/or to issue Letters of Credit shall
immediately and automatically terminate and the unpaid principal amount of the
Notes (with accrued interest thereon) and all other Obligations then
outstanding, shall immediately become due and payable without further action of
any kind and without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrowers.
 
 
7.2.3 Uniform Commercial Code.
 
The Agent shall have all of the rights and remedies of a secured party under the
applicable Uniform Commercial Code and other applicable Laws.  Upon demand by
the Agent, the Borrowers shall assemble the Collateral and make it available to
the Agent, at a place designated by the Agent.  The Agent or its agents may
without notice from time to time enter upon any Borrower’s premises to take
possession of the Collateral, to remove it, to render it unusable, to process it
or otherwise prepare it for sale, or to sell or otherwise dispose of it.
 
 
Any written notice of the sale, disposition or other intended action by the
Agent with respect to the Collateral which is sent by regular mail, postage
prepaid, to the Borrowers at the address set forth in Section 9.1 (Notices), or
such other address of the Borrowers which may from time to time be shown on the
Agent’s records, at least ten (10) days prior to such sale, disposition or other
action, shall constitute commercially reasonable notice to the Borrowers.  The
Agent may alternatively or additionally give such notice in any other
commercially reasonable manner.  Nothing in this Agreement shall require the
Agent to give any notice not required by applicable Laws.
 
 
If any consent, approval, or authorization of any state, municipal or other
Governmental Authority or of any other Person or of any Person having any
interest therein, should be necessary to effectuate any sale or other
disposition of the Collateral, the Borrowers agree to execute all such
applications and other instruments, and to take all other action, as may be
required in connection with securing any such consent, approval or
authorization.
 
 
The Borrowers recognize that the Agent may be unable to effect a public sale of
all or a part of the Collateral consisting of Investment Property by reason of
certain prohibitions contained in the Securities Act of 1933, as amended, and
other applicable Federal and state Laws.  The Agent may, therefore, in its
discretion, take such steps as it may deem appropriate to comply with such Laws
and may, for example, at any sale of the Collateral consisting of securities
restrict the prospective bidders or purchasers as to their number, nature of
business and investment intention, including, without limitation, a requirement
that the Persons making such purchases represent and agree to the satisfaction
of the Agent that they are purchasing such securities for their account, for
investment, and not with a view to the distribution or resale of any
thereof.  The Borrowers covenant and agree to do or cause to be done promptly
all such acts and things as the Agent may request from time to time and as may
be necessary to offer and/or sell the securities or any part thereof in a manner
which is valid and binding and in conformance with all applicable Laws.   Upon
any such sale or disposition, the Agent shall have the right to deliver, assign
and transfer to the purchaser thereof the Collateral consisting of securities so
sold.
 
 
7.2.4 Specific Rights With Regard to Collateral.
 
In addition to all other rights and remedies provided hereunder or as shall
exist at law or in equity from time to time, the Agent may (but shall be under
no obligation to), without notice to any of the Borrowers, and each Borrower
hereby irrevocably appoints the Agent as its attorney-in-fact, with power of
substitution, in the name of the Agent and/or any or all of the Lenders and/or
in the name of any or all of the Borrowers or otherwise, for the use and benefit
of the Agent and the Lenders, but at the cost and expense of the Borrowers and
without notice to the Borrowers:
 
 
(a) request any Account Debtor obligated on any of the Accounts to make payments
thereon directly to the Agent, with the Agent taking control of the Proceeds
thereof;
 
 
(b) compromise, extend or renew any of the Collateral or deal with the same as
it may deem advisable;
 
 
(c) make exchanges, substitutions or surrenders of all or any part of the
Collateral;
 
 
(d) copy, transcribe, or remove from any place of business of any Borrower or
any Subsidiary all books, records, ledger sheets, correspondence, invoices and
documents, relating to or evidencing any of the Collateral or without cost or
expense to the Agent or the Lenders, make such use of any Borrower’s or any
Subsidiary’s place(s) of business as may be reasonably necessary to administer,
control and collect the Collateral;
 
 
(e) repair, alter or supply goods if necessary to fulfill in whole or in part
the purchase order of any Account Debtor;
 
 
(f) demand, collect, receipt for and give renewals, extensions, discharges and
releases of any of the Collateral;
 
 
(g) institute and prosecute legal and equitable proceedings to enforce
collection of, or realize upon, any of the Collateral;
 
 
(h) settle, renew, extend, compromise, compound, exchange or adjust claims in
respect of any of the Collateral or any legal proceedings brought in respect
thereof;
 
 
(i) endorse or sign the name of any Borrower upon any Items of Payment,
certificates of title, Instruments, Investment Property, stock powers,
documents, documents of title, financing statements, assignments, notices or
other writing relating to or part of the Collateral and on any proof of claim in
bankruptcy against an Account Debtor;
 
 
(j) clear Inventory through customs in the Agent’s or any Borrower’s name and to
sign and deliver to customs officials powers of attorney in any Borrower’s name
for such purpose;
 
 
(k) notify the Post Office authorities to change the address for the delivery of
mail to the Borrowers to such address or Post Office Box as the Agent may
designate and receive and open all mail addressed to any of the Borrowers; and
 
 
(l) take any other action necessary or beneficial to realize upon or dispose of
the Collateral or to carry out the terms of this Agreement.
 
 
7.2.5 Application of Proceeds.
 
Any proceeds of sale or other disposition of the Collateral will be applied by
the Agent to the payment first of any and all Agent’s Obligations, then to any
and all Enforcement Costs, then to unpaid interest and Fees, and any balance of
such proceeds will be remitted to the Lenders in like currency and funds
received ratably in accordance with their respective pro rata shares of the then
outstanding Obligations.  Each Lender shall apply any such proceeds received
from the Agent to its Obligations in such order and manner as such Lender shall
determine.  If the sale or other disposition of the Collateral fails to fully
satisfy the Obligations, the Borrowers shall remain liable to the Agent and the
Lenders for any deficiency.
 
 
7.2.6 Performance by Agent.
 
If the Borrowers shall fail to pay the Obligations or otherwise fail to perform,
observe or comply with any of the conditions, covenants, terms, stipulations or
agreements contained in this Agreement or any of the other Financing Documents,
the Agent without notice to or demand upon the Borrowers and without waiving or
releasing any of the Obligations or any Default or Event of Default, may (but
shall be under no obligation to) at any time thereafter make such payment or
perform such act for the account and at the expense of the Borrowers, and may
enter upon the premises of the Borrowers for that purpose and take all such
action thereon as the Agent may consider necessary or appropriate for such
purpose and each of the Borrowers hereby irrevocably appoints the Agent as its
attorney-in-fact to do so, with power of substitution, in the name of the Agent,
in the name of any or all of the Lenders, or in the name of any or all of the
Borrowers or otherwise, for the use and benefit of the Agent, but at the cost
and expense of the Borrowers and without notice to the Borrowers.  All sums so
paid or advanced by the Agent together with interest thereon from the date of
payment, advance or incurring until paid in full at the Post-Default Rate and
all costs and expenses, shall be deemed part of the Enforcement Costs, shall be
paid by the Borrowers to the Agent on demand, and shall constitute and become a
part of the Agent’s Obligations.
 
 
7.2.7 Other Remedies.
 
The Agent may from time to time proceed to protect or enforce the rights of the
Agent and/or any of the Lenders by an action or actions at law or in equity or
by any other appropriate proceeding, whether for the specific performance of any
of the covenants contained in this Agreement or in any of the other Financing
Documents, or for an injunction against the violation of any of the terms of
this Agreement or any of the other Financing Documents, or in aid of the
exercise or execution of any right, remedy or power granted in this Agreement,
the Financing Documents, and/or applicable Laws.  The Agent and each of the
Lenders is authorized to offset and apply to all or any part of the Obligations
all moneys, credits and other property of any nature whatsoever of any or all of
the Borrowers now or at any time hereafter in the possession of, in transit to
or from, under the control or custody of, or on deposit with, the Agent, any of
the Lenders or any Affiliate of the Agent or any of the Lenders; and Agent and
Lenders agree to share, as among themselves, any offset received in excess of
its Pro Rata Share.
 
 
ARTICLE VIII
 
 
THE AGENT
 
 
Section 8.1 Appointment.
 
Each Lender hereby designates and appoints Citizens as its agent under this
Agreement and the Financing Documents, and each Lender hereby irrevocably
authorizes the Agent to take such action or to refrain from taking such action
on its behalf under the provisions of this Agreement and the Financing Documents
and to exercise such powers as are set forth herein or therein, together with
such other powers as are reasonably incidental thereto.  The Agent agrees to act
as such on the express conditions contained in this ARTICLE VIII.  The
provisions of this ARTICLE VIII are solely for the benefit of the Agent and the
Lenders and neither the Borrowers nor any Person shall have any rights as a
third party beneficiary of any of the provisions hereof.  In performing its
functions and duties under this Agreement, the Agent shall act solely as an
administrative representative of the Lenders and does not assume and shall not
be deemed to have assumed any obligation toward or relationship of agency or
trust with or for the Lenders, the Borrowers or any Person.  The Agent may
perform any of its duties hereunder, or under the Financing Documents, by or
through its agents or employees.
 
 
Section 8.2 Nature of Duties.
 
8.2.1 In General
 
The Agent shall have no duties, obligations or responsibilities except those
expressly set forth in this Agreement or in the Financing Documents.  The duties
of the Agent shall be mechanical and administrative in nature.  The Agent shall
not have by reason of this Agreement a fiduciary relationship in respect of any
Lender.  Each Lender shall make its own independent investigation of the
financial condition and affairs of the Borrowers in connection with the
extension of credit hereunder and shall make its own appraisal of the credit
worthiness of the Borrowers, and the Agent shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into its possession
before the Closing Date or at any time or times thereafter.  If the Agent seeks
the consent or approval of any of the Lenders to the taking or refraining from
taking of any action hereunder, then the Agent shall send notice thereof to each
Lender.  The Agent shall promptly notify each Lender any time that the
applicable percentage of Lenders has instructed the Agent to act or refrain from
acting pursuant hereto.
 
 
8.2.2 Express Authorization
 
The Agent is hereby expressly and irrevocably authorized by each of the Lenders,
as agent on behalf of itself and the other Lenders:
 
 
(a) to receive on behalf of each of the Lenders any payment or collection on
account of the Obligations and to distribute to each Lender its Pro Rata Share
of all such payments and collections so received as provided in this Agreement;
 
 
(b) to receive all documents and items to be furnished to the Lenders under the
Financing Documents (nothing contained herein shall relieve the Borrowers of any
obligation to deliver any item directly to the Lenders to the extent expressly
required by the provisions of this Agreement);
 
 
(c) to act or refrain from acting in this Agreement and in the other Financing
Documents with respect to those matters so designated for the Agent;
 
 
(d) to act as nominee for and on behalf of the Lenders in and under this
Agreement and the other Financing Documents;
 
 
(e) to arrange for the means whereby the funds of the Lenders are to be made
available to the Borrowers;
 
 
(f) to distribute promptly to the Lenders, if required by the terms of this
Agreement, all written information, requests, notices, Loan Notices, payments,
Prepayments, documents and other items received from the Borrowers or other
Person;
 
 
(g) to amend, modify, or waive any provisions of this Agreement or the other
Financing Documents on behalf of the Lenders subject to the requirement that
certain of the Lenders’ consent be obtained in certain instances as provided in
Section 9.2 (Amendments; Waivers);
 
 
(h) to deliver to the Borrowers and other Persons, all requests, demands,
approvals, notices, and consents received from any of the Lenders;
 
 
(i) to exercise on behalf of each Lender all rights and remedies of the Lenders
upon the occurrence of any Event of Default and/or Default specified in this
Agreement and/or in any of the other Financing Documents or applicable Laws;
 
 
(j) to execute any of the Security Documents and any other documents on behalf
of the Lenders as the secured party for the benefit of the Agent and the
Lenders; and
 
 
(k) to take such other actions as may be requested by the Requisite Lenders.
 
 
Section 8.3 Rights, Exculpation, Etc.
 
Neither the Agent nor any of its officers, directors, employees or agents shall
be liable to any Lender for any action taken or omitted by them hereunder or
under any of the Financing Documents, or in connection herewith or therewith,
except that the Agent shall be obligated on the terms set forth herein for
performance of its express obligations hereunder, and except that the Agent
shall be liable with respect to its own gross negligence or willful
misconduct.  The Agent shall not be liable for any apportionment or distribution
of payments made by it in good faith and if any such apportionment or
distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from the other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).  The Agent shall not be
responsible to any Lender for any recitals, statements, representations or
warranties herein or for the execution, effectiveness, genuineness, validity,
enforceability, collectible, or sufficiency of this Agreement or any of the
Financing Documents or the transactions contemplated thereby, or for the
financial condition of any Person.  The Agent shall not be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any of the Financing Documents or
the financial condition of any Person, or the existence or possible existence of
any Default or Event of Default.  The Agent may at any time request instructions
from the Lenders with respect to any actions or approvals which by the terms of
this Agreement or of any of the Financing Documents the Agent is permitted or
required to take or to grant, and the Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from any action or
withholding any approval under any of the Financing Documents until it shall
have received such instructions from the applicable percentage of the
Lenders.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Agent as a result of the Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of the applicable percentage of
the Lenders and notwithstanding the instructions of the Lenders, the Agent shall
have no obligation to take any action if it, in good faith, believes that such
action exposes the Agent to any liability.
 
 
Section 8.4 Reliance.
 
The Agent shall be entitled to rely upon any written notices, statements,
certificates, orders or other documents or any telephone message or other
communication (including any writing, telex, telecopy or telegram) believed by
it in good faith to be genuine and correct and to have been signed, sent or made
by the proper Person, and with respect to all matters pertaining to this
Agreement or any of the Financing Documents and its duties hereunder or
thereunder, upon advice of counsel selected by it.  The Agent may deem and treat
the original Lenders as the owners of the respective Notes for all purposes
until receipt by the Agent of a written notice of assignment, negotiation or
transfer of any interest therein by the Lenders in accordance with the terms of
this Agreement.  Any interest, authority or consent of any holder of any of the
Notes shall be conclusive and binding on any subsequent holder, transferee, or
assignee of such Notes.  The Agent shall be entitled to rely upon the advice of
legal counsel, independent accountants, and other experts selected by the Agent
in its sole discretion.
 
 
Section 8.5 Indemnification.
 
Each Lender, severally, agrees to reimburse and indemnify the Agent for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, advances or disbursements including,
without limitation, Enforcement Costs, of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Agent in any way
relating to or arising out of this Agreement or any of the Financing Documents
or any action taken or omitted by the Agent under this Agreement for any of the
Financing Documents, in proportion to each Lender’s Pro Rata Share, all of the
foregoing as they may arise, be asserted or be imposed from time to time;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements resulting from the Agent’s gross
negligence or willful misconduct.  The obligations of the Lenders under this
Section 8.5 shall survive the payment in full of the Obligations and the
termination of this Agreement. Notwithstanding the foregoing, if the Agent,
after having received any such reimbursement from any or all of the Lenders,
shall later recover, from a source other than a Lender, all or any portion of
the amount reimbursed, the Agent shall share such recovery with the reimbursing
Lenders in proportion to their contribution to such reimbursement.
 
 
Section 8.6 Citizens Individually.
 
With respect to its Commitments and the Loans made by it, and the Notes issued
to it, Citizens shall have and may exercise the same rights and powers hereunder
and is subject to the same obligations and liabilities as and to the extent set
forth herein for any other Lender.  The terms “the Lenders” or “Requisite
Lenders” or any similar terms shall, unless the context clearly otherwise
indicates, include Citizens in its individual capacity as a Lender or one of the
Requisite Lenders.  Citizens and its Affiliates may lend money to, accept
deposits from and generally engage in any kind of banking, trust or other
business with the Borrowers, any Affiliate of any Borrower, or any other Person
or any of their officers, directors and employees as if Citizens were not acting
as the Agent pursuant hereto and the Agent may accept fees and other
consideration from the Borrowers, any Affiliate of the Borrowers or any of their
officers, directors and employees for services in connection with this Agreement
or otherwise without having to account for or share the same with the Lenders.
 
 
Section 8.7 Successor Agent.
 
8.7.1 Resignation.
 
The Agent may resign from the performance of all its functions and duties
hereunder at any time by giving at least thirty (30) Business Days’ prior
written notice to the Borrowers and the Lenders.  Such resignation shall take
effect upon the acceptance by a successor Agent of appointment pursuant to
Section 8.7.2 (Appointment of Successor) or as otherwise provided below.
 
 
8.7.2 Appointment of Successor.
 
Upon any such notice of resignation pursuant to Section 8.7.1 (Resignation), the
Requisite Lenders shall appoint a successor to the Agent.  If a successor to the
Agent shall not have been so appointed within said thirty (30) Business Day
period, the Agent retiring, upon notice to the Borrowers, shall then appoint a
successor Agent who shall serve as the Agent until such time, as the Requisite
Lenders appoint a successor the Agent as provided above.
 
 
8.7.3 Successor Agent.
 
Upon the acceptance of any appointment as the Agent under the Financing
Documents by a successor Agent, such successor to the Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the Agent retiring, and the Agent retiring shall be discharged from its
duties and obligations under the Financing Documents.  After any Agent’s
resignation as the Agent under the Financing Documents, the provisions of this
ARTICLE VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent under the Financing Documents.
 
 
Section 8.8 Collateral Matters.
 
8.8.1 Release of Collateral.
 
The Lenders hereby irrevocably authorize the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent upon any
property covered by this Agreement or the Financing Documents:
 
 
(a) upon termination of the Commitments and payment and satisfaction of all
Obligations;
 
 
(b) constituting property being sold or disposed of if the Borrowers certify to
the Agent that the sale or disposition is made in compliance with the provisions
of this Agreement (and the Agent may rely in good faith conclusively on any such
certificate, without further inquiry);
 
 
(c) constituting property leased to the Borrowers under a lease which has
expired or been terminated in a transaction permitted under this Agreement or is
about to expire and which has not been, and is not intended by the Borrowers to
be, renewed or extended; or
 
 
(d) constituting property covered by Permitted Liens with lien priority superior
to those Liens in favor or for the benefit of the Lenders.
 
 
In addition during any fiscal year of the Borrowers (x) the Agent may release
Collateral having a book value of not more than 10% of the book value of all
Collateral, (y) the Agent, with the consent of Requisite Lenders, may release
Collateral having a book value of not more than 25% of the book value of all
Collateral and (z) the Agent, with the consent of the Lenders having 100% of (i)
the Commitments and (ii) Loans, may release all the Collateral.
 
 
8.8.2 Confirmation of Authority, Execution of Releases.
 
Without in any manner limiting the Agent’s authority to act without any specific
or further authorization or consent by the Lenders as set forth in Section 8.8.1
(Release of Collateral), each Lender agrees to confirm in writing, upon request
by the Borrowers, the authority to release any property covered by this
Agreement or the Financing Documents conferred upon the Agent under Section
8.8.1 (Release of Collateral).  So long as no Event of Default is then
continuing, upon receipt by the Agent of confirmation from the requisite
percentage of the Lenders, of its authority to release any particular item or
types of property covered by this Agreement or the Financing Documents, and upon
at least five (5) Business Days prior written request by the Borrowers, the
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Agent for the benefit of the Lenders herein or pursuant hereto upon such
Collateral; provided, however, that (a) the Agent shall not be required to
execute any such document on terms which, in the Agent’s opinion, would expose
the Agent to liability or create any obligation or entail any consequence other
than the release of such Liens without recourse or warranty, and (b) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens upon (or obligations of any Person, in respect of), all interests
retained by any Person, including, without limitation, the proceeds of any sale,
all of which shall continue to constitute part of the property covered by this
Agreement or the Financing Documents.
 
 
8.8.3 Absence of Duty.
 
The Agent shall have no obligation whatsoever to any Lender, the Borrowers or
any other Person to assure that the property covered by this Agreement or the
Financing Documents exists or is owned by the Borrowers or is cared for,
protected or insured or has been encumbered or that the Liens granted to the
Agent on behalf of the Lenders herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Agent in this Section 8.8.3 or in any of the Financing Documents, it being
understood and agreed that in respect of the property covered by this Agreement
or the Financing Documents or any act, omission or event related thereto, the
Agent may act in any manner it may deem appropriate, in its discretion, given
the Agent’s own interest in property covered by this Agreement or the Financing
Documents as one of the Lenders and that the Agent shall have no duty or
liability whatsoever to any of the other the Lenders.
 
 
Section 8.9 Agency for Perfection.
 
Each Lender hereby appoints the Agent and each other Lender as agent for the
purpose of perfecting the Lenders’ Liens in Collateral which, in accordance with
Article 9 of the Uniform Commercial Code in any applicable jurisdiction or
otherwise, can be perfected only by possession.  Should any Lender (other than
the Agent) obtain possession of any such Collateral, such Lender shall notify
the Agent thereof, and, promptly upon the Agent’s request therefor, shall
deliver such Collateral to the Agent or in accordance with the Agent’s
instructions.
 
 
Section 8.10 Exercise of Remedies.
 
Each Lender agrees that it will not have any right individually to enforce or
seek to enforce this Agreement or any Financing Document or to realize upon any
collateral security for the Loans, it being understood and agreed that such
rights and remedies may be exercised only by the Agent.
 
 
Section 8.11 Consents.
 
(a) In the event the Agent requests the consent of a Lender and does not receive
a written denial thereof, or a written notice from a Lender that due course
consideration of the request requires additional time, in each case, within ten
(10) Business Days after such Lender’s receipt of such request, then such Lender
will be deemed to have given such consent.
 
 
(b) In the event the Agent requests the consent of a Lender and such consent is
denied, then Citizens may, at its option, require such Lender to assign its
interest in the Loans to Citizens for a price equal to the then outstanding
principal amount thereof plus accrued and unpaid interest, fees and costs and
expenses due such Lender under the Financing Documents, which principal,
interest, fees and costs and expenses will be paid on the date of such
assignment.  In the event that Citizens elects to require any Lender to assign
its interest to Citizens, Citizens will so notify such Lender in writing within
thirty (30) days following such Lender’s denial, and such Lender will assign its
interest to Citizens no later than five (5) days following receipt of such
notice.
 
 
Section 8.12 Dissemination of Information.
 
The Agent will provide the Lenders with any information received by the Agent
from the Borrowers which is required to be provided to the Agent or to the
Lenders hereunder; provided, however, that the Agent shall not be liable to any
Lender for any failure to do so, except to the extent that such failure is
attributable to the Agent’s gross negligence or willful misconduct.
 
 
Section 8.13 Discretionary Advances.
 
The Agent may, in its sole discretion, make, for the account of the Lenders on a
pro rata basis, advances under the Revolving Loan of up to ten percent (10%) in
excess of the Borrowing Base (but not in excess of the limitation set forth in
aggregate Revolving Credit Commitments) for a period of not more than thirty
(30) consecutive days in any calendar year.
 
 
ARTICLE IX
 
 
MISCELLANEOUS
 
 
Section 9.1 Notices.
 
All notices, requests and demands to or upon the parties to this Agreement shall
be in writing (including facsimile and electronic mail) and shall be deemed to
have been given or made when delivered by hand on a Business Day, or two (2)
days after the date when deposited in the mail, postage prepaid by registered or
certified mail, return receipt requested, or when sent by overnight courier, on
the Business Day next following the day on which the notice is delivered to such
overnight courier, addressed as follows:
 
 
Borrowers:                                VSE Corporation
2550 Huntington Avenue
Alexandria, Virginia 22303
Attention:  Mr. Richard J. Hannah
Facsimile: (703) 329-4687
 
 
Agent:                                Citizens Bank of Pennsylvania
8521 Leesburg Pike
Suite 405
Vienna, Virginia 22182
Attention:  Leslie A. Grizzard
Facsimile: (703) 610-6070
 
 
with a copy to:                                Troutman Sanders LLP
1660 International Drive
Suite 600
McLean, Virginia 22102
Attention:  Richard M. Pollak, Esq.
Facsimile: (703) 448-6511
 
 
SunTrust                                SunTrust Bank
8330 Boone Blvd.
Suite 700
Vienna, Virginia  22182
Attn: Ms. Linda Bergmann
Facsimile: (703) 442-1613


 
By written notice, each party to this Agreement may change the address to which
notice is given to that party, provided that such changed notice shall include a
street address to which notices may be delivered by overnight courier in the
ordinary course on any Business Day.
 
 
Section 9.2 Amendments; Waivers.
 
9.2.1 In General.
 
This Agreement and the other Financing Documents may not be amended, modified,
or changed in any respect except by an agreement in writing signed by the Agent,
the Requisite Lenders and the Borrowers, and, to the extent provided in Section
9.2.2 (Circumstances Where Consent of all of the Lenders is Required), by an
agreement in writing signed by the Agent, all of the Lenders and the
Borrowers.  No waiver of any provision of this Agreement or of any of the other
Financing Documents, nor consent to any departure by the Borrowers therefrom,
shall in any event be effective unless the same shall be in writing signed by
the Requisite Lenders.  No course of dealing between the Borrowers and the Agent
and/or any of the Lenders and no act or failure to act from time to time on the
part of the Agent and/or any of the Lenders shall constitute a waiver, amendment
or modification of any provision of this Agreement or any of the other Financing
Documents or any right or remedy under this Agreement, under any of the other
Financing Documents or under applicable Laws.  Without implying any limitation
on the foregoing, and subject to the provisions of Section 9.2.2 (Circumstances
Where Consent of all of the Lenders is Required):
 
 
(a) Any waiver or consent shall be effective only in the specific instance, for
the terms and purpose for which given, subject to such conditions as the Agent
and Lenders may specify in any such instrument.
 
 
(b) No waiver of any Default or Event of Default shall extend to any subsequent
or other Default or Event of Default, or impair any right consequent thereto.
 
 
(c) No notice to or demand on the Borrowers in any case shall entitle the
Borrowers to any other or further notice or demand in the same, similar or other
circumstance.
 
 
(d) No failure or delay by the Lenders to insist upon the strict performance of
any term, condition, covenant or agreement of this Agreement or of any of the
other Financing Documents, or to exercise any right, power or remedy consequent
upon a breach thereof, shall constitute a waiver, amendment or modification of
any such term, condition, covenant or agreement or of any such breach or
preclude the Lenders from exercising any such right, power or remedy at any time
or times.
 
 
(e) By accepting payment after the due date of any amount payable under this
Agreement or under any of the other Financing Documents, the Lenders shall not
be deemed to waive the right either to require prompt payment when due of all
other amounts payable under this Agreement or under any of the other Financing
Documents, or to declare a default for failure to effect such prompt payment of
any such other amount.
 
 
9.2.2 Circumstances Where Consent of all of the Lenders is Required.
 
Notwithstanding anything to the contrary contained herein, no amendment,
modification, change or waiver shall be effective without the consent of all of
the Lenders to:
 
 
(a) extend the maturity of the principal of, or interest on, any Note or of any
of the other Obligations;
 
 
(b) reduce the principal amount of any Note or of any of the other Obligations,
the rate of interest thereon or the Fees due to the Lenders, except as expressly
permitted therein;
 
 
(c) change the aggregate Commitments;
 
 
(d) change the date of payment of principal of, or interest on, any Note or of
any of the other Obligations;
 
 
(e) change the method of calculation utilized in connection with the computation
of interest and Fees;
 
 
(f) change the manner of pro rata application by the Agent of payments made by
the Borrowers, or any other payments required hereunder or under the other
Financing Documents;
 
 
(g) modify this Section, Section 8.8.1 (Release of Collateral), Section 8.12
(Dissemination of Information), or the definition of “Requisite Lenders”;
 
 
(h) release or agree to subordinate any material portion of any Collateral or
Financing Document (except to the extent provided herein or therein);
 
 
(i) change the standards used in determining Eligible Receivables if the
Borrowing Base is materially increased as a result of the change; or
 
 
(j) change the definition of “Borrowing Base”.
 
 
Additionally, no change may be made to the amount of a Lender’s Commitment or to
the Lender’s percentage of all Commitments without the prior written consent of
that Lender.
 
 
Notwithstanding anything to the contrary contained in this Section 9.2, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
 
 
Section 9.3 Cumulative Remedies.
 
The rights, powers and remedies provided in this Agreement and in the other
Financing Documents are cumulative, may be exercised concurrently or separately,
may be exercised from time to time and in such order as the Agent shall
determine, subject to the provisions of this Agreement, and are in addition to,
and not exclusive of, rights, powers and remedies provided by existing or future
applicable Laws.  In order to entitle the Agent to exercise any remedy reserved
to it in this Agreement, it shall not be necessary to give any notice, other
than such notice as may be expressly required in this Agreement.  Without
limiting the generality of the foregoing and subject to the terms of this
Agreement, the Agent may:
 
 
(a) proceed against any one or more of the Borrowers with or without proceeding
against any other Person who may be liable (by endorsement, guaranty, indemnity
or otherwise) for all or any part of the Obligations;
 
 
(b) proceed against any one or more of the Borrowers with or without proceeding
under any of the other Financing Documents or against any Collateral or other
collateral and security for all or any part of the Obligations;
 
 
(c) without reducing or impairing the obligation of the Borrowers and without
notice, release or compromise with any guarantor or other Person liable for all
or any part of the Obligations under the Financing Documents or otherwise;
 
 
(d) without reducing or impairing the obligations of the Borrowers and without
notice thereof:
 
 
(i) fail to perfect the Lien in any or all Collateral or to release any or all
the Collateral or to accept substitute Collateral;
 
 
(ii) approve the making of advances under the Revolving Loan under this
Agreement;
 
 
(iii) waive any provision of this Agreement or the other Financing Documents;
 
 
(iv) exercise or fail to exercise rights of set-off or other rights; or
 
 
(v) accept partial payments or extend from time to time the maturity of all or
any part of the Obligations.
 
 
Section 9.4 Severability.
 
In case one or more provisions, or part thereof, contained in this Agreement or
in the other Financing Documents shall be invalid, illegal or unenforceable in
any respect under any Law, then without need for any further agreement, notice
or action:
 
 
(a) the validity, legality and enforceability of the remaining provisions shall
remain effective and binding on the parties thereto and shall not be affected or
impaired thereby;
 
 
(b) the obligation to be fulfilled shall be reduced to the limit of such
validity;
 
 
(c) if such provision or part thereof pertains to repayment of the Obligations,
then, at the sole and absolute discretion of the Agent, all of the Obligations
of the Borrowers to the Agent and the Lenders shall become immediately due and
payable; and
 
 
(d) if the affected provision or part thereof does not pertain to repayment of
the Obligations, but operates or would prospectively operate to invalidate this
Agreement in whole or in part, then such provision or part thereof only shall be
void, and the remainder of this Agreement shall remain operative and in full
force and effect.
 
 
Section 9.5 Assignments by Lenders.
 
Any Lender may, with the prior written consent of the Agent (which consent shall
not be unreasonably withheld), but without notice to or consent of the
Borrowers, assign to any Person (each an “Assignee” and collectively, the
“Assignees”) all or a portion of such Lender’s Commitments; provided that,
unless such Lender has assigned all of its Commitments, after giving effect to
such assignment, such Lender must continue to hold a Pro Rata Share of the
Commitments at least equal to Five Million Dollars ($5,000,000).  Any Lender
that elects to make such an assignment shall pay to the Agent, for the exclusive
benefit of the Agent, an administrative fee for processing each such assignment
in the amount of Three Thousand Five Hundred Dollars ($3,500).  Such Lender and
its Assignee shall notify the Agent and the Borrowers in writing of the date on
which the assignment is to be effective (the “Adjustment Date”).  On or before
the Adjustment Date, the assigning Lender, the Agent, the Borrowers and the
respective Assignee shall execute and deliver a written assignment agreement in
a form acceptable to the Agent, which shall constitute an amendment to this
Agreement to the extent necessary to reflect such assignment.  Upon the request
of any assigning Lender following an assignment made in accordance with this
Section 9.5, the Borrowers shall issue new Notes to the assigning Lender and its
Assignee reflecting such assignment, in exchange for the existing Notes held by
the assigning Lender.
 
 
In addition, notwithstanding the foregoing, any Lender may at any time pledge
all or any portion of such Lender’s rights under this Agreement, any of the
Commitments or any of the Obligations to a Federal Reserve Bank.
 
 
Section 9.6 Participations by Lenders.
 
Any Lender may at any time sell to one or more financial institutions
participating interests in any of such Lender’s Obligations or Commitments;
provided, however, that (a) no such participation shall relieve such Lender from
its obligations under this Agreement or under any of the other Financing
Documents to which it is a party, (b) such Lender shall remain solely
responsible for the performance of its obligations under this Agreement and
under all of the other Financing Documents to which it is a party, and (c) the
Borrowers, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Documents.
 
 
Section 9.7 Disclosure of Information by Lenders.
 
In connection with any sale, transfer, assignment or participation by any Lender
in accordance with Section 9.5 (Assignments by Lenders) or Section 9.6
(Participations by Lenders), each Lender shall have the right to disclose to any
actual or potential purchaser, assignee, transferee or participant all financial
records, information, reports, financial statements and documents obtained in
connection with this Agreement and/or any of the other Financing Documents or
otherwise.
 
 
Section 9.8 Successors and Assigns.
 
This Agreement and all other Financing Documents shall be binding upon and inure
to the benefit of the Borrowers, the Agent and the Lenders and their respective
heirs, personal representatives, successors and assigns, except that the
Borrowers shall not have the right to assign their rights hereunder or any
interest herein without the prior written consent of the Agent and the Requisite
Lenders.
 
 
Section 9.9 Continuing Agreements.
 
All covenants, agreements, representations and warranties made by the Borrowers
in this Agreement, in any of the other Financing Documents, and in any
certificate delivered pursuant hereto or thereto shall survive the making by the
Lenders of the Loans, the issuance of Letters of Credit by the Agent and the
execution and delivery of the Notes, shall be binding upon the Borrowers
regardless of how long before or after the date hereof any of the Obligations
were or are incurred, and shall continue in full force and effect so long as any
of the Obligations are outstanding and unpaid. From time to time upon the
Agent’s request, and as a condition of the release of any one or more of the
Security Documents, the Borrowers and other Persons obligated with respect to
the Obligations shall provide the Agent with such acknowledgments and agreements
as the Agent may require to the effect that there exists no defenses, rights of
setoff or recoupment, claims, counterclaims, actions or causes of action of any
kind or nature whatsoever against the Agent, any or all of the Lenders, and/or
any of its or their agents and others, or to the extent there are, the same are
waived and released.
 
 
Section 9.10 Enforcement Costs.
 
The Borrowers agree to pay to the Agent on demand all Enforcement Costs,
together with interest thereon from the date incurred or advanced until paid in
full at a per annum rate of interest equal at all times to the Post-Default
Rate. Enforcement Costs shall be immediately due and payable at the time
advanced or incurred, whichever is earlier.  Without implying any limitation on
the foregoing, the Borrowers agree, as part of the Enforcement Costs, to pay
upon demand any and all stamp and other Taxes and fees payable or determined to
be payable in connection with the execution and delivery of this Agreement and
the other Financing Documents and to save the Agent and the Lenders harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay any Taxes or fees referred to in this
Section.  The provisions of this Section shall survive the execution and
delivery of this Agreement, the repayment of the other Obligations and shall
survive the termination of this Agreement.
 
 
Section 9.11 Applicable Law; Jurisdiction.
 
9.11.1 Applicable Law.
 
As a material inducement to the Agent and the Lenders to enter into this
Agreement, each of the Borrowers acknowledges and agrees that the Financing
Documents, including, this Agreement, shall be governed by the Laws of the
State, as if each of the Financing Documents and this Agreement had each been
executed, delivered, administered and performed solely within the State even
though for the convenience and at the request of the Borrowers, one or more of
the Financing Documents may be executed elsewhere.  The Agent and the Lenders
acknowledge, however, that remedies under certain of the Financing Documents
that relate to property outside the State may be subject to the laws of the
state in which the property is located.
 
 
9.11.2 Submission to Jurisdiction.
 
The Borrowers irrevocably submit to the jurisdiction of any state or federal
court sitting in the State over any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Financing Documents.  Each of the
Borrowers irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  Final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon the Borrowers and
may be enforced in any court in which the Borrowers are subject to jurisdiction,
by a suit upon such judgment, provided that service of process is effected upon
the Borrowers in one of the manners specified in this Section or as otherwise
permitted by applicable Laws.
 
 
9.11.3 Appointment of Agent for Service of Process.
 
The Borrowers hereby irrevocably designate and appoint CT Corporation System,
4701 Cox Road, Suite 301, Glen Allen, Virginia 23060, as the Borrowers’
authorized agent to receive on the Borrowers’ behalf service of any and all
process that may be served in any suit, action or proceeding of the nature
referred to in this Section in any state or federal court sitting in the
State.  If such agent shall cease so to act, the Borrowers shall irrevocably
designate and appoint without delay another such agent in the State satisfactory
to the Agent and shall promptly deliver to the Agent evidence in writing of such
other agent’s acceptance of such appointment and its agreement that such
appointment shall be irrevocable.
 
 
9.11.4 Service of Process.
 
Each of the Borrowers hereby consents to process being served in any suit,
action or proceeding of the nature referred to in this Section by (a) the
mailing of a copy thereof by registered or certified mail, postage prepaid,
return receipt requested, to the Borrower at the Borrower’s address designated
in or pursuant to Section 9.1 (Notices), and (b) serving a copy thereof upon the
agent, if any, designated and appointed by the Borrower as the Borrower’s agent
for service of process by or pursuant to this Section.  The Borrowers
irrevocably agree that such service (y) shall be deemed in every respect
effective service of process upon the Borrowers in any such suit, action or
proceeding, and (z) shall, to the fullest extent permitted by law, be taken and
held to be valid personal service upon the Borrowers.  Nothing in this Section
shall affect the right of the Agent to serve process in any manner otherwise
permitted by law or limit the right of the Agent otherwise to bring proceedings
against the Borrowers in the courts of any jurisdiction or jurisdictions.
 
 
Section 9.12 Duplicate Originals and Counterparts.
 
This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument.
 
 
Section 9.13 Headings.
 
The headings in this Agreement are included herein for convenience only, shall
not constitute a part of this Agreement for any other purpose, and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.
 
 
Section 9.14 No Agency.
 
Nothing herein contained shall be construed to constitute the Borrowers as the
agent of the Agent or any of the Lenders for any purpose whatsoever or to permit
the Borrowers to pledge any of the credit of the Agent or any of the Lenders.
Neither the Agent nor any of the Lenders shall be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof.  Neither
the Agent nor any of the Lenders shall, by anything herein or in any of the
Financing Documents or otherwise, assume any of the Borrowers’ obligations under
any contract or agreement assigned to the Agent and/or the Lenders, and neither
the Agent nor any of the Lenders shall be responsible in any way for the
performance by the Borrowers of any of the terms and conditions thereof.
 
 
Section 9.15 Date of Payment.
 
Should the principal of or interest on the Notes become due and payable on other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and in the case of principal, interest shall be payable
thereon at the rate per annum specified in the Notes during such extension.
 
 
Section 9.16 Entire Agreement.
 
This Agreement is intended by the Agent, the Lenders and the Borrowers to be a
complete, exclusive and final expression of the agreements contained
herein.  Neither the Agent, the Lenders nor the Borrowers shall hereafter have
any rights under any prior agreements pertaining to the matters addressed by
this Agreement but shall look solely to this Agreement for definition and
determination of all of their respective rights, liabilities and
responsibilities under this Agreement.
 
 
Section 9.17 Waiver of Trial by Jury.
 
THE BORROWERS, THE AGENT AND THE LENDERS HEREBY JOINTLY AND SEVERALLY WAIVE
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE BORROWER AND THE AGENT
AND/OR ANY OR ALL OF THE LENDERS MAY BE PARTIES, ARISING OUT OF OR IN ANY WAY
PERTAINING TO (A) THIS AGREEMENT, (B) ANY OF THE FINANCING DOCUMENTS, OR (C) THE
COLLATERAL.  THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS
AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST
PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.
 
 
This waiver is knowingly, willingly and voluntarily made by the Borrowers, the
Agent and the Lenders, and the Borrowers, the Agent and the Lenders hereby
represent that no representations of fact or opinion have been made by any
individual to induce this waiver of trial by jury or to in any way modify or
nullify its effect.  The Borrowers, the Agent and the Lenders further represent
that they have been represented in the signing of this Agreement and in the
making of this waiver by independent legal counsel, selected of their own free
will, and that they have had the opportunity to discuss this waiver with
counsel.
 
 
Section 9.18 Liability of the Agent and the Lenders.
 
The Borrowers hereby agree that neither the Agent nor any of the Lenders shall
be chargeable for any negligence, mistake, act or omission of any accountant,
examiner, agency or attorney employed by the Agent and/or any of the Lenders in
making examinations, investigations or collections, or otherwise in perfecting,
maintaining, protecting or realizing upon any lien or security interest or any
other interest in the Collateral or other security for the Obligations.
 
 
By inspecting the Collateral or any other properties of the Borrowers or by
accepting or approving anything required to be observed, performed or fulfilled
by the Borrowers or to be given to the Agent and/or any of the Lenders pursuant
to this Agreement or any of the other Financing Documents, neither the Agent nor
any of the Lenders shall be deemed to have warranted or represented the
condition, sufficiency, legality, effectiveness or legal effect of the same, and
such acceptance or approval shall not constitute any warranty or representation
with respect thereto by the Agent and/or the Lenders.
 
 
Section 9.19 Indemnification.
 
The Borrowers agrees to indemnify and hold harmless, the Agent, the Lenders, the
respective parent and Affiliates of the Agent and the Lenders and the respective
parent’s and Affiliates’ officers, directors, shareholders, employees and agents
(each an “Indemnified Party,” and collectively, the “Indemnified Parties”), from
and against any and all claims, liabilities, losses, damages, costs and expenses
(whether or not such Indemnified Party is a party to any litigation), including
without limitation, reasonable attorney’s fees and costs and costs of
investigation, document production, attendance at depositions or other
discovery, incurred by any Indemnified Party with respect to, arising out of or
as a consequence of (a) this Agreement or any of the other Financing Documents,
including without limitation, any failure of the Borrowers to pay when due (at
maturity, by acceleration or otherwise) any principal, interest, fee or any
other amount due under this Agreement or the other Financing Documents, or any
other Event of Default; (b) the use by the Borrowers of any proceeds advanced
hereunder; (c) the transactions contemplated hereunder; or (d) any claim,
demand, action or cause of action being asserted against (i) the Borrowers or
any of their Affiliates by any other Person, or (ii) any Indemnified Party by
the Borrowers in connection with the transactions contemplated
hereunder.  Notwithstanding anything herein or elsewhere to the contrary, the
Borrowers shall not be obligated to indemnify or hold harmless any Indemnified
Party from any liability, loss or damage resulting from the gross negligence,
willful misconduct or unlawful actions of such Indemnified Party.  Any amount
payable to the Agent and/or the Lenders under this Section will bear interest at
the Post-Default Rate from the due date until paid.
 
 
Section 9.20 Patriot Act Notice.
 
To help fight the funding of terrorism and money laundering activities, Federal
law requires all financial institutions to obtain, verify, and record
information that identifies each person who opens an account.  For purposes of
this section, account shall be understood to include loan accounts.
 
 
[Signatures Appear on the Following Pages]
 
 


 



 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Loan and Security Agreement under their respective seals as of the day and year
first written above.
 
BORROWERS:


WITNESS/ATTEST:                                                                VSE
CORPORATION






_________________________                                                                By:
____________________________(Seal)
Maurice A. Gauthier
Chief Executive Officer, President and
Chief Operating Officer


WITNESS/ATTEST:                                                                ENERGETICS
INCORPORATED






_________________________                                                                By:
____________________________(Seal)
Maurice A. Gauthier
Director


WITNESS/ATTEST:                                                                VSE
SERVICES INTERNATIONAL, INC.






_________________________                                                                By:
____________________________(Seal)
Maurice A. Gauthier
Director


WITNESS/ATTEST:
INTEGRATED CONCEPTS AND RESEARCH CORPORATION







_________________________                                                                By:
____________________________(Seal)
Maurice A. Gauthier
Director


WITNESS/ATTEST:                                                                G&B
SOLUTIONS, INC.






_________________________                                                                By:
____________________________(Seal)
Maurice A. Gauthier
Director






WITNESS/ATTEST:                                                                AKIMEKA,
LLC






_________________________                                                                By:
____________________________(Seal)
Vaughn G. A. Vasconcellos
Manager


LENDERS:


WITNESS:                                                                CITIZENS
BANK OF PENNSYLVANIA,
in its capacity as a Lender




_________________________                                                                By:
____________________________(Seal)
Name:
Title:




WITNESS:                                                                SUNTRUST
BANK,
in its capacity as a Lender




_________________________                                                                By:
____________________________(Seal)
Name:
Title:




 
AGENT:



WITNESS:                                                                CITIZENS
BANK OF PENNSYLVANIA,
in its capacity as Agent




_________________________                                                                By:
____________________________(Seal)
Name:
Title:



 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 

 
LIST OF EXHIBITS
 
 
A.                      Additional Borrower Joinder Supplement
 
 
B-1.                      Form of Revolving Credit Note
 
 
B-2                      Form of Replacement Revolving Credit Note
 
 
B-3                      Form of Term Loan Note
 
 
C.                      Account Information for Wire Transfer
 
 
D.                      Form of Compliance Certificate
 
 
E.                      Form of Increased Revolving Facility Activation Notice
 
 
F-1.                      Form of Officer’s Certificate
 
 
F-2.                      Form of Officer’s Certificate
 
 
G-1                      Pro-forma Balance Sheet
 
 
G-2                      Pro-forma Financial Projections
 
 
H.                      Form Assignment of Membership Interest
 



 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 

 
LIST OF SCHEDULES
 
 
Schedule 4.1.8                                           Litigation
 
 
Schedule 4.1.11                                Indebtedness for Borrowed Money
 
 
Schedule 4.1.16                                Employee Relations
 
 
Schedule 4.1.18                                Perfection and Priority of
Collateral
 
 
Schedule 6.2.19                                Deposit Accounts
 



 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
Exhibit A
 
 
Additional Borrower Joinder Supplement
 
 
[See attached]
 



 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
Exhibit B-1
 
 
Form of Revolving Credit Note
 
 
[See attached]
 



 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
Exhibit B-2
 
 
Form of Replacement Revolving Credit Note
 
 
[See attached]
 



 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
Exhibit B-3
 
 
Form of Term Note
 
 
[See attached]
 



 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
Exhibit C
 
 
Account Information for Wire Transfer
 


Lenders Account and Wire Instructions


Citizens Bank of Pennsylvania
Philadelphia, PA
ABA # 036076150
Acct Name: Commercial Loan Operations
Account #6000005222
Ref: VSE Corporation
PAYDOWN/ADVANCE/ETC




SunTrust Bank
ABA Number:  061000104
For Credit To:  Technology & Government
Account Number:  9443002459
Reference: VSE Corporation







 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
Exhibit D
 
 
Form of Compliance Certificate
 
 
[See attached]
 



 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
Exhibit E
 
 
Form Increased Revolving Facility Activation Notice
 


[See attached]





 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 

INCREASED REVOLVING FACILITY ACTIVATION NOTICE


To:  Citizens Bank of Pennsylvania, a bank chartered in the Commonwealth of
Pennsylvania,
as Agent under the Loan Agreement referred to below
______________, __, 20__


Reference is made to the Amended and Restated Business Loan and Security
Agreement, dated as of August 19, 2010 (as amended, supplemented, restated or
modified, from time to time, the “Loan Agreement”), by and among VSE
CORPORATION, a corporation organized under the laws of the State of Delaware
(“VSE”), ENERGETICS INCORPORATED, a corporation organized under the laws of the
State of Maryland (“Energetics”), VSE SERVICES INTERNATIONAL, INC., a
corporation organized under the laws of the State of Delaware (“VSI”),
INTEGRATED CONCEPTS AND RESEARCH CORPORATION, a corporation organized under the
laws of the District of Columbia (“ICRC”), G&B Solutions, Inc., a corporation
organized under the laws of the Commonwealth of Virginia (“G&B”), AKIMEKA, LLC,
a limited liability company organized under the laws of the State of Hawaii
(“AK”), jointly and severally (each of VSE, Energetics, VSI, ICRC, G&B, and AK,
a “Borrower”; and collectively, the “Borrowers”), CITIZENS BANK OF PENNSYLVANIA,
a bank chartered in the Commonwealth of Pennsylvania, its successors and assigns
(“Citizens”), SUNTRUST BANK, a banking corporation organized under the laws of
the State of Georgia, its successors and assigns (“SunTrust”), each other
financial institution which is a party to this Agreement, whether by execution
of this Agreement or otherwise (collectively, the “Lenders” and individually, a
“Lender”) and CITIZENS BANK OF PENNSYLVANIA, a bank chartered in the
Commonwealth of Pennsylvania, its successors and assigns, in its capacity as
both collateral and administrative agent for the Lenders (the “Agent”).


This notice is an Increased Revolving Facility Activation Notice referred to in
the Loan Agreement, and Borrowers and each of the Lenders party hereto notify
you that:


1.           Each Lender party hereto agrees to increase the amount of its
Revolving Commitment as set forth opposite such Lender’s name on the signature
pages hereof under the caption “Increased Revolving Facility Amount”.


2.           The Increased Revolving Facility Closing Date is _____________.


[Signatures Appear on the Following Page]





 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 





VSE CORPORATION






By: ____________________________(Seal)
Name:
Title:


ENERGETICS INCORPORATED






By: ____________________________(Seal)
Name:
Title:


VSE SERVICES INTERNATIONAL, INC.






By: ____________________________(Seal)
Name:
Title:


 
INTEGRATED CONCEPTS AND RESEARCH CORPORATION







By: ____________________________(Seal)
Name:
Title:


G&B SOLUTIONS, INC.






By: ____________________________(Seal)
Name:
Title:


AKIMEKA, LLC






By: ____________________________(Seal)
Name:
Title:




Increased Revolving Facility
Amount                                                                [Name of
Lender],
$__________________                                                                in
its capacity as a Lender






By: ____________________________(Seal)
Name:
Title:




 
CONSENTED TO:



CITIZENS BANK OF PENNSYLVANIA,
in its capacity as Agent




By: ____________________________(Seal)
Name:
Title:





 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
Exhibit F-1
 
 
Form of Officer’s Certificate
 


[See attached]



 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 

OFFICER’S CERTIFICATE


Pursuant to Section 6.1.28(a) of that Amended and Restated Business Loan and
Security Agreement dated as of August 19, 2010 (as the same may from time to
time be amended, modified, supplemented or restated, the “Loan Agreement”; terms
defined therein being used herein as therein defined), by and among VSE
CORPORATION, a corporation organized under the laws of the State of Delaware
(“VSE”), ENERGETICS INCORPORATED, a corporation organized under the laws of the
State of Maryland (“Energetics”), VSE SERVICES INTERNATIONAL, INC., a
corporation organized under the laws of the State of Delaware (“VSI”),
INTEGRATED CONCEPTS AND RESEARCH CORPORATION, a corporation organized under the
laws of the District of Columbia (“ICRC”), G&B Solutions, Inc., a corporation
organized under the laws of the Commonwealth of Virginia (“G&B”), AKIMEKA, LLC,
a limited liability company organized under the laws of the State of Hawaii
(“AK”), jointly and severally (each of VSE, Energetics, VSI, ICRC, G&B, and AK,
a “Borrower”; and collectively, the “Borrowers”), CITIZENS BANK OF PENNSYLVANIA,
a bank chartered in the Commonwealth of Pennsylvania, its successors and assigns
(“Citizens”), SUNTRUST BANK, a banking corporation organized under the laws of
the State of Georgia, its successors and assigns (“SunTrust”), each other
financial institution which is a party to this Agreement, whether by execution
of this Agreement or otherwise (collectively, the “Lenders” and individually, a
“Lender”) and CITIZENS BANK OF PENNSYLVANIA, a bank chartered in the
Commonwealth of Pennsylvania, its successors and assigns, in its capacity as
both collateral and administrative agent for the Lenders (the “Agent”), the
undersigned, being the duly elected and acting [President and Chief Executive
Officer] of VSE, does hereby certify that:


1. All conditions, covenants, and provisions required for the Permitted
Acquisition under the Loan Agreement have been fully satisfied by the Borrowers,
other than with respect to clause (x) of the definition of Permitted
Acquisition.


2. Attached hereto as Exhibit A are true and correct copies of the Purchase
Agreement Documents, and such documents are in full force and effect as of the
date hereof, and the provisions thereof have not been in any way modified,
amended or waived.


3. In connection with the transactions contemplated by the Loan Agreement, the
Lenders and Agent are entitled to rely and have, in fact, relied on the
information contained herein, any successor or assignee of, or participant with,
any Lender (as permitted under the Loan Agreement) is also entitled to rely on
the information contained herein.


[Signature Appears on Following Page.]



 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the ____ day of _______, 201_.


VSE CORPORATION






By: ____________________________(Seal)
Name:
Title:





 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


Purchase Agreement Documents


[see attached]





 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
Exhibit F-2
 
 
Form of Officer’s Certificate
 


[See attached]



 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 

OFFICER’S CERTIFICATE


Pursuant to Section 6.1.28(c) of that Amended and Restated Business Loan and
Security Agreement dated as of August 19, 2010 (as the same may from time to
time be amended, modified, supplemented or restated, the “Loan Agreement”; terms
defined therein being used herein as therein defined), by and among VSE
CORPORATION, a corporation organized under the laws of the State of Delaware
(“VSE”), ENERGETICS INCORPORATED, a corporation organized under the laws of the
State of Maryland (“Energetics”), VSE SERVICES INTERNATIONAL, INC., a
corporation organized under the laws of the State of Delaware (“VSI”),
INTEGRATED CONCEPTS AND RESEARCH CORPORATION, a corporation organized under the
laws of the District of Columbia (“ICRC”), G&B Solutions, Inc., a corporation
organized under the laws of the Commonwealth of Virginia (“G&B”), AKIMEKA, LLC,
a limited liability company organized under the laws of the State of Hawaii
(“AK”), jointly and severally (each of VSE, Energetics, VSI, ICRC, G&B, and AK,
a “Borrower”; and collectively, the “Borrowers”), CITIZENS BANK OF PENNSYLVANIA,
a bank chartered in the Commonwealth of Pennsylvania, its successors and assigns
(“Citizens”), SUNTRUST BANK, a banking corporation organized under the laws of
the State of Georgia, its successors and assigns (“SunTrust”), each other
financial institution which is a party to this Agreement, whether by execution
of this Agreement or otherwise (collectively, the “Lenders” and individually, a
“Lender”) and CITIZENS BANK OF PENNSYLVANIA, a bank chartered in the
Commonwealth of Pennsylvania, its successors and assigns, in its capacity as
both collateral and administrative agent for the Lenders (the “Agent”), the
undersigned, being the duly elected and acting [President and Chief Executive
Officer] of VSE, does hereby certify that:


1. All conditions, covenants, and provisions required for the Permitted
Acquisition under the Loan Agreement have been fully satisfied by the Borrowers.


2. Attached hereto as Exhibit A are true and correct copies of the Purchase
Agreement Documents, and such documents are in full force and effect as of the
date hereof, and the provisions thereof have not been in any way modified,
amended or waived.


3. The Permitted Acquisition has been closed and completed in accordance with
the Purchase Agreement Documents as furnished to Lender herein in accordance
with all applicable Laws.


4. Borrowers have obtained all consents, licenses and approvals to permit it to
engage in the business previously operated and conducted by the Target, and the
Target has duly and properly assigned to Borrowers all of its right, title and
interest in, and to, any and all Trademarks, Copyrights and Patents, together
with the goodwill of the Target associated with, and/or symbolized by, any of
the foregoing, and such assignment has been duly and properly filed, registered
and recorded with the United States Patent and Trademark Office, the United
States Copyright Office and with such other state or any Governmental Authority
as may be necessary to effect and consummate an assignment of such Trademarks,
Copyrights and Patents, together with the goodwill associated with, or
symbolized by any of the foregoing from the Target to Borrowers.


5. In connection with the transactions contemplated by the Loan Agreement, the
Lenders and Agent are entitled to rely and have, in fact, relied on the
information contained herein, any successor or assignee of, or participant with,
any Lender (as permitted under the Loan Agreement) is also entitled to rely on
the information contained herein.


[Signature Appears on Following Page.]



 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the ____ day of _______, 201_.


VSE CORPORATION






By: ____________________________(Seal)
Name:
Title:





 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


Purchase Agreement Documents


[see attached]



 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
Exhibit G-1
 
 
Pro-forma Balance Sheet
 
[See attached]







 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
Exhibit G-2
 
 
Pro-forma Financial Projections
 
[See attached]





 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
Exhibit H
 
 
Form Assignment of Membership Interest
 
[See attached]









 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
Schedule 4.1.8
 
 
Litigation
 
None





 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 

Schedule 4.1.11


Indebtedness for Borrowed Money


None





 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 

Schedule 4.1.16


Employee Relations


VSE has two Union Agreements:


Name:  The International Association of Machinists Aerospace Workers, AFL-CIO,
Local Lodge 93
Effective Date:  October 1, 2008 through September 30, 2011.
Approximate No. of employee:  130


Name:  The International Brotherhood of Boilermakers, Iron Ship Builders,
Blacksmiths, Forgers and Helpers, Local Lodge 344
Effective Date:  May 1, 2009 through April 30, 2012
Approximate No. of employee:  43


Reference is made to employment agreements between VSE and its Subsidiaries and
the following individuals:


1.  
Maurice A. Gauthier – CEO, President, and COO of VSE

2.  
Thomas R. Loftus - Executive Vice President and CFO of VSE

3.  
James W. Lexo, Jr. - Executive Vice President of VSE

4.  
Thomas G. Dacus - Executive Vice President of VSE

5.  
Michael Hamerly - Executive Vice President of VSE

6.  
Nancy Margolis – President of Energetics

7.  
Denise Manning – President of G&B

8.  
Carl E. Williams - President of ICRC

9.  
Thomas M. Kiernan – Vice President and Secretary of VSE

10.  
Jayne M. Tuohig – Senior Vice President of VSE




 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 

Schedule 4.1.18


Perfection and Priority of Collateral


None







 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 

Schedule 6.2.19
Deposit Accounts
List of VSE and Subsidiary
 
List of VSE and Subsidiary
 
List of VSE and Subsidiary
Non-Citizens Bank DDA
 
Citizens Bank DDA
 
Citizens Bank DDA
Company:
VSE Corporation
 
Company:
VSE  Corporation
 
Company:
VSE Corporation
Bank:
SunTrust
 
Bank:
Citizens
 
Bank:
Citizens
ACCT #:
1000096163182
 
ACCT #:
6101737091
 
ACCT #:
6101737148
Name:
VSE Corporation
 
Name:
VSE  Corporation
 
Name:
VSE401K acct
Type:
Stand Alone
 
Type:
Master/sweep
 
Type:
Stand Alone
               
Company:
Energetics
 
Company:
VSE  Corporation
 
Company:
ICRC
Bank:
M & T Bank
 
Bank:
Citizens
 
Bank:
Citizens
ACCT #:
17790361
 
ACCT #:
6202211036
 
ACCT #:
6220713358
Name:
Energetics
 
Name:
VSE  Corporation
 
Name:
ICRC Flex acct
Type:
petty cash
 
Type:
ZBA
 
Type:
Stand Alone
               
Company:
Energetics
 
Company:
G&B Solutions
 
Company:
VSE  Corporation
Bank:
M & T Bank
 
Bank:
Citizens
 
Bank:
Citizens
ACCT #:
19149083
 
ACCT #:
6221703755
 
ACCT #:
6699010437
Name:
Energetics
 
Name:
G&B Solutions
 
Name:
VSE  Corporation -CDA
Type:
 Health-flex
 
Type:
ZBA
 
Type:
CDA
               
Company:
VSE  Corporation
 
Company:
ICRC
 
Company:
VSE  Corporation
Bank:
National Bank of Kuwait
 
Bank:
Citizens
 
Bank:
Citizens
ACCT #:
0801201050301
 
ACCT #:
6219257441
 
ACCT #:
6218223853
Name:
VSE  Corporation
 
Name:
I.C.R.C
 
Name:
TEOAF Account
Type:
Stand Alone
 
Type:
ZBA
 
Type:
Stand Alone
               
Company:
VSE  Corporation
 
Company:
VSE Corporation
 
Company:
VSE Corporation
Bank:
JP Morgan
 
Bank:
Citizens
 
Bank:
Citizens
ACCT #:
475737024
 
ACCT #:
6101737105
 
ACCT #:
6221706851
Name:
Cigna
 
Name:
Bav travel acct
 
Name:
Sub-payroll
Type:
 Health-flex
 
Type:
Stand Alone
 
Type:
Stand Alone
               
Company:
VSE Corporation
 
Company:
Energetics
 
Company:
G&B Solutions
Bank:
National Bank of Kuwait
 
Bank:
Citizens
 
Bank:
Citizens
ACCT #:
0801201050101
 
ACCT #:
6202211109
 
ACCT #:
6222831730
Name:
VSE Corporation
 
Name:
Energetics
 
Name:
G&B flex acct
Type:
Stand Alone
 
Type:
ZBA
 
Type:
Stand Alone








 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 
 
AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT [INSERT PAGE NUMBER]
 
RECITALS [INSERT PAGE NUMBER]
 
AGREEMENTS [INSERT PAGE NUMBER]
 
ARTICLE I DEFINITIONS [INSERT PAGE NUMBER]
Section 1.1                      Certain Defined Terms. [INSERT PAGE NUMBER]
Section 1.2                      Accounting Terms and Other Definitional
Provisions. [INSERT PAGE NUMBER]
 
ARTICLE II THE CREDIT FACILITIES [INSERT PAGE NUMBER]
Section 2.1                      The Revolving Credit Facility. [INSERT PAGE
NUMBER]
2.1.1                Revolving Credit Facility.[INSERT PAGE NUMBER]
2.1.2                Procedure for Making Advances Under the Revolving Loan;
Continuation and Conversion Elections; Lender Protection Loans.[INSERT PAGE
NUMBER]
2.1.3                Borrowing Base.[INSERT PAGE NUMBER]
2.1.4                Borrowing Base Report.[INSERT PAGE NUMBER]
2.1.5                Revolving Credit Notes.[INSERT PAGE NUMBER]
2.1.6                Increase to Revolving Credit Facility.[INSERT PAGE NUMBER]
2.1.7                Payment of Interest; Principal; Automatic Rollover of
Revolving Loans.[INSERT PAGE NUMBER]
2.1.8                Mandatory Prepayments of Revolving Loan.[INSERT PAGE
NUMBER]
2.1.9                Optional Prepayments of Revolving Loan.[INSERT PAGE NUMBER]
2.1.10                The Collateral Account.[INSERT PAGE NUMBER]
2.1.11                Revolving Loan Account.[INSERT PAGE NUMBER]
2.1.12                Revolving Credit Unused Line Fee.[INSERT PAGE NUMBER]
2.1.13                Required Availability under the Revolving Credit
Facility.[INSERT PAGE NUMBER]
2.1.14                Optional Reduction of Total Revolving Credit Committed
Amount.[INSERT PAGE NUMBER]
Section 2.2                      The Letter of Credit Sub-Facility. [INSERT PAGE
NUMBER]
2.2.1                Letters of Credit.[INSERT PAGE NUMBER]
2.2.2                Letter of Credit Fees.[INSERT PAGE NUMBER]
2.2.3                Terms of Letters of Credit; Post-Expiration Date Letters of
Credit.[INSERT PAGE NUMBER]
2.2.4                Procedures for Letters of Credit.[INSERT PAGE NUMBER]
2.2.5                Payments of Letters of Credit.[INSERT PAGE NUMBER]
2.2.6                Change in Law; Increased Cost.[INSERT PAGE NUMBER]
2.2.7                General Letter of Credit Provisions.[INSERT PAGE NUMBER]
2.2.8                Participations in the Letters of Credit.[INSERT PAGE
NUMBER]
2.2.9                Payments by the Lenders to the Agent.[INSERT PAGE NUMBER]
2.2.10                Defaulting Lender.[INSERT PAGE NUMBER]
Section 2.3                      Citizens Letter of Credit Sub-Facility. [INSERT
PAGE NUMBER]
2.3.1                Citizens Letters of Credit.[INSERT PAGE NUMBER]
2.3.2                Terms of Letters of Credit; Post-Expiration Date Letters of
Credit.[INSERT PAGE NUMBER]
2.3.3                Procedures for Letters of Credit.[INSERT PAGE NUMBER]
2.3.4                Payments of Letters of Credit.[INSERT PAGE NUMBER]
2.3.5                Change in Law; Increased Cost.[INSERT PAGE NUMBER]
2.3.6                General Letter of Credit Provisions.[INSERT PAGE NUMBER]
Section 2.4                      The Term Loan Facility. [INSERT PAGE NUMBER]
2.4.1                Term Loan Commitment.[INSERT PAGE NUMBER]
2.4.2                Term Notes.[INSERT PAGE NUMBER]
2.4.3                Payment of Interest; Principal; Automatic Rollover of Term
Loans.[INSERT PAGE NUMBER]
2.4.4                Optional Prepayments of Term Loans.[INSERT PAGE NUMBER]
2.4.5                Procedure for Funding the Term Loan; Continuation and
Conversion Elections.[INSERT PAGE NUMBER]
Section 2.5                      Payment Provisions; Application. [INSERT PAGE
NUMBER]
Section 2.6                      LIBOR Rate Provisions. [INSERT PAGE NUMBER]
2.6.1                LIBOR Breakage Fee.[INSERT PAGE NUMBER]
2.6.2                LIBOR Rate Lending Unlawful.[INSERT PAGE NUMBER]
2.6.3                Unavailability of LIBOR Rate.[INSERT PAGE NUMBER]
2.6.4                Increased Costs.[INSERT PAGE NUMBER]
2.6.5                Increased Capital Costs.[INSERT PAGE NUMBER]
2.6.6                Taxes.[INSERT PAGE NUMBER]
Section 2.7                      General Financing Provisions. [INSERT PAGE
NUMBER]
2.7.1                Borrowers’ Representatives.[INSERT PAGE NUMBER]
2.7.2                Use of Proceeds of the Loans.[INSERT PAGE NUMBER]
2.7.3                Origination Fee.[INSERT PAGE NUMBER]
2.7.4                Agent’s Fee.[INSERT PAGE NUMBER]
2.7.5                Field Examination Fees.[INSERT PAGE NUMBER]
2.7.6                Computation of Interest and Fees.[INSERT PAGE NUMBER]
2.7.7                Maximum Interest Rate.[INSERT PAGE NUMBER]
2.7.8                Payments.[INSERT PAGE NUMBER]
2.7.9                Liens; Setoff.[INSERT PAGE NUMBER]
2.7.10                Requirements of Law.[INSERT PAGE NUMBER]
2.7.11                Guaranty.[INSERT PAGE NUMBER]
2.7.12                ACH Transactions and Hedging Contracts.[INSERT PAGE
NUMBER]
Section 2.8                      Settlement Among Lenders. [INSERT PAGE NUMBER]
2.8.1                Term Loans.[INSERT PAGE NUMBER]
2.8.2                Revolving Loans.[INSERT PAGE NUMBER]
2.8.3                Settlement Procedures as to Revolving Loan.[INSERT PAGE
NUMBER]
2.8.4                Settlement of Other Obligations.[INSERT PAGE NUMBER]
2.8.5                Presumption of Payment.[INSERT PAGE NUMBER]
2.8.6                Defaulting Lenders.[INSERT PAGE NUMBER]
 
ARTICLE III THE COLLATERAL [INSERT PAGE NUMBER]
Section 3.1                      Debt and Obligations Secured. [INSERT PAGE
NUMBER]
Section 3.2                      Grant of Liens. [INSERT PAGE NUMBER]
Section 3.3                      Collateral Disclosure List. [INSERT PAGE
NUMBER]
Section 3.4                      Personal Property. [INSERT PAGE NUMBER]
3.4.1                Investment Property, Chattel Paper, Promissory Notes,
etc.[INSERT PAGE NUMBER]
3.4.2                Patents, Copyrights and Other Property Requiring Additional
Steps to Perfect.[INSERT PAGE NUMBER]
3.4.3                Government Contracts Requiring Additional Steps to
Perfect.[INSERT PAGE NUMBER]
Section 3.5                      Record Searches. [INSERT PAGE NUMBER]
Section 3.6                      Costs. [INSERT PAGE NUMBER]
Section 3.7                      Release. [INSERT PAGE NUMBER]
Section 3.8                      Inconsistent Provisions. [INSERT PAGE NUMBER]
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES [INSERT PAGE NUMBER]
Section 4.1                      Representations and Warranties. [INSERT PAGE
NUMBER]
4.1.1                Subsidiaries.[INSERT PAGE NUMBER]
4.1.2                Good Standing.[INSERT PAGE NUMBER]
4.1.3                Power and Authority.[INSERT PAGE NUMBER]
4.1.4                Binding Agreements.[INSERT PAGE NUMBER]
4.1.5                No Defaults, Violations.[INSERT PAGE NUMBER]
4.1.6                Compliance with Laws.[INSERT PAGE NUMBER]
4.1.7                Investment Company Act.[INSERT PAGE NUMBER]
4.1.8                Litigation.[INSERT PAGE NUMBER]
4.1.9                Financial Condition.[INSERT PAGE NUMBER]
4.1.10                Full Disclosure.[INSERT PAGE NUMBER]
4.1.11                Indebtedness for Borrowed Money.[INSERT PAGE NUMBER]
4.1.12                Taxes.[INSERT PAGE NUMBER]
4.1.13                ERISA.[INSERT PAGE NUMBER]
4.1.14                Title to Properties.[INSERT PAGE NUMBER]
4.1.15                Patents, Trademarks, Etc.[INSERT PAGE NUMBER]
4.1.16                Employee Relations.[INSERT PAGE NUMBER]
4.1.17                Presence of Hazardous Materials or Hazardous Materials
Contamination.[INSERT PAGE NUMBER]
4.1.18                Perfection and Priority of Collateral.[INSERT PAGE NUMBER]
4.1.19                Places of Business and Location of Collateral.[INSERT PAGE
NUMBER]
4.1.20                Business Names and Addresses.[INSERT PAGE NUMBER]
4.1.21                Equipment.[INSERT PAGE NUMBER]
4.1.22                Inventory.[INSERT PAGE NUMBER]
4.1.23                Accounts.[INSERT PAGE NUMBER]
4.1.24                Compliance with Eligibility Standards.[INSERT PAGE NUMBER]
4.1.25                Solvency[INSERT PAGE NUMBER]
4.1.26                Claims and Investigations.[INSERT PAGE NUMBER]
4.1.27                Government Contract Obligations.[INSERT PAGE NUMBER]
4.1.28                Margin Regulations.[INSERT PAGE NUMBER]
4.1.29                Purchase Agreement Transaction.[INSERT PAGE NUMBER]
4.1.30                Seller’s Creditor List.[INSERT PAGE NUMBER]
4.1.31                Pro-forma Financial Statements.[INSERT PAGE NUMBER]
4.1.32                Survival; Updates of Representations and
Warranties.[INSERT PAGE NUMBER]
 
ARTICLE V CONDITIONS PRECEDENT [INSERT PAGE NUMBER]
Section 5.1                      Conditions to the Initial Advance and Initial
Letter of Credit. [INSERT PAGE NUMBER]
5.1.1                Organizational Documents - Borrowers[INSERT PAGE NUMBER]
5.1.2                Consents, Licenses, Approvals, Etc.[INSERT PAGE NUMBER]
5.1.3                Notes.[INSERT PAGE NUMBER]
5.1.4                Financing Documents and Collateral.[INSERT PAGE NUMBER]
5.1.5                Other Documents, Etc.[INSERT PAGE NUMBER]
5.1.6                Payment of Fees.[INSERT PAGE NUMBER]
5.1.7                Collateral Disclosure List.[INSERT PAGE NUMBER]
5.1.8                Recordings and Filings.[INSERT PAGE NUMBER]
5.1.9                Insurance Certificate.[INSERT PAGE NUMBER]
5.1.10                Landlord’s Waivers.[INSERT PAGE NUMBER]
5.1.11                Purchase Agreement Transaction.[INSERT PAGE NUMBER]
5.1.12                Pledged Membership Interests; Transfer Powers.[INSERT PAGE
NUMBER]
5.1.13                Pro-forma Balance Sheet and Projections.[INSERT PAGE
NUMBER]
5.1.14                AK Payoff Letter.[INSERT PAGE NUMBER]
5.1.15                AK Affiliated Loan.[INSERT PAGE NUMBER]
5.1.16                Compliance Certificate.[INSERT PAGE NUMBER]
Section 5.2                      Conditions to all Extensions of Credit. [INSERT
PAGE NUMBER]
5.2.1                Compliance.[INSERT PAGE NUMBER]
5.2.2                Borrowing Base.[INSERT PAGE NUMBER]
5.2.3                Default.[INSERT PAGE NUMBER]
5.2.4                Representations and Warranties.[INSERT PAGE NUMBER]
5.2.5                Adverse Change.[INSERT PAGE NUMBER]
5.2.6                Legal Matters.[INSERT PAGE NUMBER]
5.2.7                Defaulting Lenders.[INSERT PAGE NUMBER]
 
ARTICLE VI COVENANTS OF THE BORROWERS [INSERT PAGE NUMBER]
Section 6.1                      Affirmative Covenants. [INSERT PAGE NUMBER]
6.1.1                Financial Statements.[INSERT PAGE NUMBER]
6.1.2                Reports to SEC and to Stockholders.[INSERT PAGE NUMBER]
6.1.3                Recordkeeping, Rights of Inspection, Field Examination,
Etc.[INSERT PAGE NUMBER]
6.1.4                Corporate Existence.[INSERT PAGE NUMBER]
6.1.5                Compliance with Laws.[INSERT PAGE NUMBER]
6.1.6                Preservation of Properties.[INSERT PAGE NUMBER]
6.1.7                Line of Business.[INSERT PAGE NUMBER]
6.1.8                Insurance.[INSERT PAGE NUMBER]
6.1.9                Taxes.[INSERT PAGE NUMBER]
6.1.10                ERISA.[INSERT PAGE NUMBER]
6.1.11                Notification of Events of Default and Adverse
Developments.[INSERT PAGE NUMBER]
6.1.12                Hazardous Materials; Contamination.[INSERT PAGE NUMBER]
6.1.13                Disclosure of Significant Transactions.[INSERT PAGE
NUMBER]
6.1.14                Financial Covenants.[INSERT PAGE NUMBER]
6.1.15                Collection of Receivables.[INSERT PAGE NUMBER]
6.1.16                Assignments of Receivables.[INSERT PAGE NUMBER]
6.1.17                Government Accounts.[INSERT PAGE NUMBER]
6.1.18                Notice of Returned Goods, etc.[INSERT PAGE NUMBER]
6.1.19                Inventory.[INSERT PAGE NUMBER]
6.1.20                Insurance With Respect to Equipment and Inventory.[INSERT
PAGE NUMBER]
6.1.21                Maintenance of the Collateral.[INSERT PAGE NUMBER]
6.1.22                Equipment.[INSERT PAGE NUMBER]
6.1.23                Defense of Title and Further Assurances.[INSERT PAGE
NUMBER]
6.1.24                Business Names; Locations.[INSERT PAGE NUMBER]
6.1.25                Use of Premises and Equipment.[INSERT PAGE NUMBER]
6.1.26                Protection of Collateral.[INSERT PAGE NUMBER]
6.1.27                SunTrust Deposit Account.[INSERT PAGE NUMBER]
6.1.28                Permitted Acquisition Deliverables.[INSERT PAGE NUMBER]
Section 6.2                      Negative Covenants. [INSERT PAGE NUMBER]
6.2.1                Capital Structure, Merger, Acquisition or Sale of
Assets.[INSERT PAGE NUMBER]
6.2.2                Subsidiaries.[INSERT PAGE NUMBER]
6.2.3                Issuance of Stock.[INSERT PAGE NUMBER]
6.2.4                Purchase or Redemption of Securities, Dividend
Restrictions.[INSERT PAGE NUMBER]
6.2.5                Indebtedness.[INSERT PAGE NUMBER]
6.2.6                Investments, Loans and Other Transactions.[INSERT PAGE
NUMBER]
6.2.7                Stock of Subsidiaries.[INSERT PAGE NUMBER]
6.2.8                Subordinated Indebtedness.[INSERT PAGE NUMBER]
6.2.9                Liens.[INSERT PAGE NUMBER]
6.2.10                Transactions with Affiliates.[INSERT PAGE NUMBER]
6.2.11                Other Businesses.[INSERT PAGE NUMBER]
6.2.12                ERISA Compliance.[INSERT PAGE NUMBER]
6.2.13                Prohibition on Hazardous Materials.[INSERT PAGE NUMBER]
6.2.14                Method of Accounting; Fiscal Year.[INSERT PAGE NUMBER]
6.2.15                Compensation.[INSERT PAGE NUMBER]
6.2.16                Transfer of Collateral.[INSERT PAGE NUMBER]
6.2.17                Sale and Leaseback.[INSERT PAGE NUMBER]
6.2.18                Disposition of Collateral.[INSERT PAGE NUMBER]
6.2.19                Deposit Accounts.[INSERT PAGE NUMBER]
 
ARTICLE VII DEFAULT AND RIGHTS AND REMEDIES [INSERT PAGE NUMBER]
Section 7.1                      Events of Default. [INSERT PAGE NUMBER]
7.1.1                Failure to Pay.[INSERT PAGE NUMBER]
7.1.2                Breach of Representations and Warranties.[INSERT PAGE
NUMBER]
7.1.3                Failure to Comply with Covenants.[INSERT PAGE NUMBER]
7.1.4                Default Under Other Financing Documents or
Obligations.[INSERT PAGE NUMBER]
7.1.5                Receiver; Bankruptcy.[INSERT PAGE NUMBER]
7.1.6                Involuntary Bankruptcy, etc.[INSERT PAGE NUMBER]
7.1.7                Judgment.[INSERT PAGE NUMBER]
7.1.8                Execution; Attachment.[INSERT PAGE NUMBER]
7.1.9                Default Under Other Borrowings.[INSERT PAGE NUMBER]
7.1.10                Challenge to Agreements.[INSERT PAGE NUMBER]
7.1.11                Material Adverse Change.[INSERT PAGE NUMBER]
7.1.12                Impairment of Position.[INSERT PAGE NUMBER]
7.1.13                Collateral Inadequacy.[INSERT PAGE NUMBER]
7.1.14                Change in Ownership.[INSERT PAGE NUMBER]
7.1.15                Liquidation, Termination, Dissolution, Change in
Management, etc.[INSERT PAGE NUMBER]
7.1.16                De-Listing of Stock.[INSERT PAGE NUMBER]
7.1.17                Government Default.[INSERT PAGE NUMBER]
Section 7.2                      Remedies. [INSERT PAGE NUMBER]
7.2.1                Acceleration.[INSERT PAGE NUMBER]
7.2.2                Further Advances.[INSERT PAGE NUMBER]
7.2.3                Uniform Commercial Code.[INSERT PAGE NUMBER]
7.2.4                Specific Rights With Regard to Collateral.[INSERT PAGE
NUMBER]
7.2.5                Application of Proceeds.[INSERT PAGE NUMBER]
7.2.6                Performance by Agent.[INSERT PAGE NUMBER]
7.2.7                Other Remedies.[INSERT PAGE NUMBER]
 
ARTICLE VIII THE AGENT [INSERT PAGE NUMBER]
Section 8.1                      Appointment. [INSERT PAGE NUMBER]
Section 8.2                      Nature of Duties. [INSERT PAGE NUMBER]
8.2.1                In General[INSERT PAGE NUMBER]
8.2.2                Express Authorization[INSERT PAGE NUMBER]
Section 8.3                      Rights, Exculpation, Etc. [INSERT PAGE NUMBER]
Section 8.4                      Reliance. [INSERT PAGE NUMBER]
Section 8.5                      Indemnification. [INSERT PAGE NUMBER]
Section 8.6                      Citizens Individually. [INSERT PAGE NUMBER]
Section 8.7                      Successor Agent. [INSERT PAGE NUMBER]
8.7.1                Resignation.[INSERT PAGE NUMBER]
8.7.2                Appointment of Successor.[INSERT PAGE NUMBER]
8.7.3                Successor Agent.[INSERT PAGE NUMBER]
Section 8.8                      Collateral Matters. [INSERT PAGE NUMBER]
8.8.1                Release of Collateral.[INSERT PAGE NUMBER]
8.8.2                Confirmation of Authority, Execution of Releases.[INSERT
PAGE NUMBER]
8.8.3                Absence of Duty.[INSERT PAGE NUMBER]
Section 8.9                      Agency for Perfection. [INSERT PAGE NUMBER]
Section 8.10                      Exercise of Remedies. [INSERT PAGE NUMBER]
Section 8.11                      Consents. [INSERT PAGE NUMBER]
Section 8.12                      Dissemination of Information. [INSERT PAGE
NUMBER]
Section 8.13                      Discretionary Advances. [INSERT PAGE NUMBER]
 
ARTICLE IX MISCELLANEOUS [INSERT PAGE NUMBER]
Section 9.1                      Notices. [INSERT PAGE NUMBER]
Section 9.2                      Amendments; Waivers. [INSERT PAGE NUMBER]
9.2.1                In General.[INSERT PAGE NUMBER]
9.2.2                Circumstances Where Consent of all of the Lenders is
Required.[INSERT PAGE NUMBER]
Section 9.3                      Cumulative Remedies. [INSERT PAGE NUMBER]
Section 9.4                      Severability. [INSERT PAGE NUMBER]
Section 9.5                      Assignments by Lenders. [INSERT PAGE NUMBER]
Section 9.6                      Participations by Lenders. [INSERT PAGE NUMBER]
Section 9.7                      Disclosure of Information by Lenders. [INSERT
PAGE NUMBER]
Section 9.8                      Successors and Assigns. [INSERT PAGE NUMBER]
Section 9.9                      Continuing Agreements. [INSERT PAGE NUMBER]
Section 9.10                      Enforcement Costs. [INSERT PAGE NUMBER]
Section 9.11                      Applicable Law; Jurisdiction. [INSERT PAGE
NUMBER]
9.11.1                Applicable Law.[INSERT PAGE NUMBER]
9.11.2                Submission to Jurisdiction.[INSERT PAGE NUMBER]
9.11.3                Appointment of Agent for Service of Process.[INSERT PAGE
NUMBER]
9.11.4                Service of Process.[INSERT PAGE NUMBER]
Section 9.12                      Duplicate Originals and Counterparts. [INSERT
PAGE NUMBER]
Section 9.13                      Headings. [INSERT PAGE NUMBER]
Section 9.14                      No Agency. [INSERT PAGE NUMBER]
Section 9.15                      Date of Payment. [INSERT PAGE NUMBER]
Section 9.16                      Entire Agreement. [INSERT PAGE NUMBER]
Section 9.17                      Waiver of Trial by Jury. [INSERT PAGE NUMBER]
Section 9.18                      Liability of the Agent and the
Lenders. [INSERT PAGE NUMBER]
Section 9.19                      Indemnification. [INSERT PAGE NUMBER]
Section 9.20                      Patriot Act Notice. [INSERT PAGE NUMBER]
 
LIST OF EXHIBITS [INSERT PAGE NUMBER]
 
LIST OF SCHEDULES [INSERT PAGE NUMBER]
 
TABLE OF CONTENTS [INSERT PAGE NUMBER]





 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 



 
________________________________________________________________
 
AMENDED AND RESTATED
 
BUSINESS LOAN AND SECURITY AGREEMENT
 
Dated
 
 
August 19, 2010
 
 
By and Among
 
 
VSE CORPORATION,
 
 
ENERGETICS INCORPORATED,
 
 
VSE SERVICES INTERNATIONAL, INC.,
 
 
INTEGRATED CONCEPTS AND RESEARCH CORPORATION,
 
 
G&B SOLUTIONS, INC.,
 
 
AKIMEKA, LLC
 
 
as Borrowers,
 
 
CITIZENS BANK OF PENNSYLVANIA
 
and
 
SUNTRUST BANK
 
 
as Lenders
 
and
 
CITIZENS BANK OF PENNSYLVANIA
 
 
as Collateral and Administrative Agent
 
______________________________________________________________________________



 
Tyson01 425010v9 220794.000008
 
 
 

--------------------------------------------------------------------------------

 
